

EXHIBIT 10.15
EXECUTION VERSION


Portions of this Exhibit have been omitted based upon a request for confidential
treatment. This Exhibit, including the non-public information, has been filed
separately with the Securities and Exchange Commission. "[*]" designates
portions of this document that have been redacted pursuant to the request for
confidential treatment filed with the Securities and Exchange Commission.


SEVENTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


dated as of December 20, 2016

among


AFC FUNDING CORPORATION,

as Seller,


AUTOMOTIVE FINANCE CORPORATION,

as Servicer,


The entities from time to time
parties hereto as Purchasers or Purchaser Agents hereunder


and

BANK OF MONTREAL,

as the Agent









 
 
 

I\11418185.1



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I. AMOUNTS AND TERMS OF THE PURCHASES
1
Section 1.1.
Purchase Facility
1
Section 1.2.
Making Purchases
2
Section 1.3.
Participation Computation
4
Section 1.4.
Settlement Procedures
4
Section 1.5.
Fees
7
Section 1.6.
Payments and Computations, Etc
8
Section 1.7.
Legal Final Maturity Date
8
Section 1.8.
Increased Costs
8
Section 1.9.
Dilutions; Application of Payments
10
Section 1.10.
Requirements of Law
10
Section 1.11.
Inability to Determine Eurodollar Rate
11
Section 1.12.
Additional and Replacement Purchasers, Increase in Maximum Amount
11
ARTICLE II. REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
13
Section 2.1.
Representations and Warranties; Covenants
13
Section 2.2.
Termination Events
13
ARTICLE III. INDEMNIFICATION
13
Section 3.1.
Indemnities by the Seller
13
Section 3.2.
Indemnities by AFC
16
Section 3.3.
Indemnities by Successor Servicer
17
ARTICLE IV. ADMINISTRATION AND COLLECTIONS
18
Section 4.1.
Appointment of Servicer
18
Section 4.2.
Duties of Servicer; Relationship to Backup Servicing Agreement
19
Section 4.3.
Deposit Accounts; Establishment and Use of Certain Accounts
20
Section 4.4.
Enforcement Rights
22
Section 4.5.
Responsibilities of the Seller
23
Section 4.6.
Servicing Fee
23
Section 4.7.
Specified Ineligible Receivables
23
 
 
 



 
-i-
 

I\11418185.1



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE V. THE AGENTS
24
Section 5.1.
Appointment and Authorization
24
Section 5.2.
Delegation of Duties
25
Section 5.3.
Exculpatory Provisions
25
Section 5.4.
Reliance by Agents
25
Section 5.5.
Notice of Termination Date
26
Section 5.6.
Non-Reliance on Agent, Purchaser Agents and Other Purchasers
26
Section 5.7.
Agent, Purchaser Agents and Purchasers
27
Section 5.8.
Indemnification
27
Section 5.9.
Successor Agent
27
ARTICLE VI. MISCELLANEOUS
27
Section 6.1.
Amendments, Etc
27
Section 6.2.
Notices, Etc
28
Section 6.3.
Assignability
28
Section 6.4.
Costs, Expenses and Taxes
29
Section 6.5.
No Proceedings; Limitation on Payments
30
Section 6.6.
Confidentiality
31
Section 6.7.
GOVERNING LAW AND JURISDICTION
31
Section 6.8.
Execution in Counterparts
31
Section 6.9.
Survival of Termination
31
Section 6.10.
WAIVER OF JURY TRIAL
31
Section 6.11.
Entire Agreement
32
Section 6.12.
Headings
32
Section 6.13.
Liabilities of the Purchasers
32
Section 6.14.
Tax Treatment
32



 
-ii-
 

I\11418185.1

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page






EXHIBIT I
DEFINITIONS
I-1
EXHIBIT II
CONDITIONS OF PURCHASES
II-1
EXHIBIT III
REPRESENTATIONS AND WARRANTIES
III-1
EXHIBIT IV
COVENANTS
IV-1
EXHIBIT V
TERMINATION EVENTS
V-1
EXHIBIT VI
PORTFOLIO CERTIFICATE
VI-1
EXHIBIT VII
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
VII-1
 
 
 
SCHEDULE I
[RESERVED]
I-1
SCHEDULE II
DEPOSIT BANKS AND DEPOSIT ACCOUNTS
II-1
SCHEDULE III
NET RECEIVABLES POOL BALANCE CALCULATION
III-1
SCHEDULE IV
[RESERVED]
IV-1
SCHEDULE V
TAX MATTERS
V-1
SCHEDULE VI
COMPETITOR FINANCIAL INSTITUTIONS
VI-1
 
 
 
ANNEX A
FORM OF PURCHASE NOTICE
 
ANNEX B
FORM OF SERVICER REPORT
 
ANNEX C
FORM OF JOINDER AGREEMENT
 





 
-i-
 

I\11418185.1



--------------------------------------------------------------------------------






SEVENTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This SEVENTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, originally
dated as of December 31, 1996, amended and restated as of May 31, 2002, as of
June 15, 2004, as of April 20, 2007, as of April 26, 2011, as of June 21, 2013,
as of June 16, 2015 and as of December 20, 2016 (as further amended,
supplemented or otherwise modified from time to time, the “Agreement”) is
entered into among AFC FUNDING CORPORATION, an Indiana corporation, as seller
(the “Seller”), AUTOMOTIVE FINANCE CORPORATION, an Indiana corporation (“AFC”),
as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), the entities from time to
time parties hereto as Purchasers or Purchaser Agents and BANK OF MONTREAL, a
Canadian chartered bank, as agent for the Purchasers (in such capacity, together
with its successors and assigns in such capacity, the “Agent”).
PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement. References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, modified
or supplemented from time to time.
Certain of the parties hereto are party to that certain Sixth Amended and
Restated Receivables Purchase Agreement, dated as of June 16, 2015 (the “Prior
Agreement”), pursuant to which the Seller has sold, transferred and assigned an
undivided variable percentage interest in a pool of receivables to the
Purchasers thereunder.
The parties hereto wish to amend and restate the Prior Agreement in its entirety
in order to make certain changes set forth herein.
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:
ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1. Purchase Facility. (a) On the terms and conditions hereinafter set
forth, each Purchaser hereby agrees to purchase and make reinvestments of
undivided percentage ownership interests with regard to its Participation from
the Seller from time to time prior to the Termination Date. Under no
circumstances shall any Purchaser make any such purchase or reinvestment, if,
after giving effect to such purchase or reinvestment, (A) the aggregate
Investment of such Purchaser would exceed its Maximum Commitment; or (B) the
aggregate outstanding Investment of all Purchasers would exceed the Maximum
Amount.
(b)    The Seller may, upon at least 30 days’ notice to the Agent, the Purchaser
Agents, the Servicer and the Backup Servicer, terminate the purchase facility
provided in Section 1.1(a) in whole or, from time to time, irrevocably reduce in
part the unused portion of the Maximum Amount (for purposes of this calculation,
any deferred purchase amounts which Purchasers are still obligated to fund prior
to any applicable Deferred Purchase Date(s) under Section 1.2(a)


I\11418185.1

--------------------------------------------------------------------------------





shall be treated as funded); provided that each partial reduction shall be in
the amount of at least $1,000,000, or an integral multiple of $500,000 in excess
thereof and shall not reduce the Maximum Amount below $100,000,000. Any such
reductions shall be applied to the Maximum Commitments of the Purchasers on a
pro rata basis or as otherwise consented to by the Agent.
(c)    On the date hereof, the Seller shall request a purchase hereunder from
one or more of Fairway Finance Company, LLC, Fifth Third Bank, Thunder Bay
Funding, LLC, PNC Bank, National Association, Bank of Montreal and Chariot
Funding, LLC (on a non-pro rata basis) and apply the proceeds thereof to solely
realign the aggregate Investments of the Purchasers hereunder such that after
giving effect to such payments the aggregate Investment is funded by all
Purchaser Groups on a pro rata basis based on their Maximum Commitments as a
percentage of the Maximum Amount.
Section 1.2.     Making Purchases. (a) Each purchase (but not reinvestment under
Section 1.4(c)) of undivided ownership interests with regard to any
Participation of any Purchaser hereunder shall be made upon the Seller’s
irrevocable written notice in the form of Annex A (a “Purchase Notice”)
delivered to the Agent and each Purchaser Agent in accordance with Section 6.2
(which notice must be received by such Purchaser Agents prior to 2:00 p.m.,
Chicago time) on the Business Day immediately preceding the date of such
proposed purchase. Each such notice of any such proposed purchase shall specify
the desired amount and date of such purchase. Notwithstanding the foregoing, any
Purchaser may, in its sole discretion by written notice to the Seller, Servicer
and Agent by 5:00 p.m. on the date of receipt of a Purchase Notice, elect to
fund any requested purchase (but not reinvestment under Section 1.4(c)) no later
than the [*] day following the requested purchase date (the “Deferred Purchase
Date”), rather than on the requested purchase date. Upon receipt of any such
notice, the Agent shall forward a copy thereof promptly to all Purchaser Agents.
In the event that a Purchaser so elects to defer funding a purchase, subject to
the adjustment of the purchase amount payable as described in clause (i) below,
the Purchaser shall be obligated to fund such purchase no later than such
Deferred Purchase Date so long as all applicable conditions to such purchase
pursuant to Exhibit II were satisfied on the related requested purchase date
(regardless of whether such conditions to funding are not satisfied thereafter
or on the Deferred Purchase Date). A Purchaser which has elected a Deferred
Purchase Date and which has not yet funded such purchase in full or otherwise
had such unfulfilled purchase reduced to zero pursuant to clause (i) below (a
“Deferring Purchaser”) may (in its sole discretion) fund such purchase on any
Business Day prior to such Deferred Purchase Date. Subject to the adjustment of
the purchase amount payable as described in clause (i) below, the Seller shall
be obligated to accept the proceeds of any such purchase on the date funded by
the applicable Deferring Purchaser in accordance with this paragraph). No non-
Deferring Purchaser shall be obligated to fund any amounts required to be funded
by a Deferring Purchaser. In addition, if there is a Deferring Purchaser:
(i)    all repayments of Investment shall be made on a pro rata basis across all
Purchasers (based on each such Purchaser’s Investment (including, for purposes
of this calculation, any deferred purchase amounts which such Purchaser is still
obligated to fund prior to the applicable Deferred Purchase Date(s)) as a
percentage of the aggregate Investment for all Purchasers (including the
aggregate of all outstanding deferred purchase amounts); provided, that amounts
allocated to any Deferring Purchaser shall first be applied to reduce any
applicable unfulfilled purchase amounts of that Deferring


 
2
 

I\11418185.1



--------------------------------------------------------------------------------





Purchaser (starting with the most recently deferred purchase) without the
payment of cash and then, after all such Deferring Purchaser’s unfulfilled
purchase amounts have been reduced to zero, applied to reduce such Deferring
Purchaser’s Investment through the payment of cash; and
(ii)    future purchase requests and reports shall be calculated on a pro forma
basis including the unfulfilled purchase of any Deferring Purchasers (e.g., the
calculation of the Participation shall include such unfulfilled purchases). For
the avoidance of doubt, no unfulfilled purchase shall accrue Discount or be
included in the calculation of fees hereunder until funded.
(b)    On the date of each purchase (but not reinvestment under Section 1.4(c))
of undivided ownership interests with regard to the Participation of any
Purchaser, such Purchaser shall, subject to Sections 1.1(a), 1.2(a) and the
satisfaction of the applicable conditions set forth in Exhibit II hereto, make
available to its Purchaser Agent, in same day funds, an amount equal to its pro
rata share (based on the Maximum Commitment of such Purchaser as a percentage of
the Maximum Amount) of the amount of such purchase. Upon receipt of such funds,
each such Purchaser Agent shall make such funds immediately available to the
Seller pursuant to the wire instructions provided on the Purchase Notice.
(c)    The Seller hereby sells and assigns to the Agent, for the benefit of the
Purchasers, an undivided percentage ownership interest equal to the Aggregate
Participation in (i) each Pool Receivable then existing and thereafter arising,
(ii) Seller’s right, title and interest in, to and under all Related Security
with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables and Related Security.
(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
the Transaction Documents to which it is a party, whether now or hereafter
existing or arising, due or to become due, direct or indirect, absolute or
contingent, including to secure the obligation of the Servicer to apply
Collections as provided in this Agreement, the Seller hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in all of the
Seller’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising: (A) all Pool Receivables,
(B) all Related Security with respect to each such Pool Receivable, (C) all
Collections with respect to such Pool Receivables and Related Security, (D) the
Deposit Accounts, the Liquidation Account and the Cash Reserve Account and all
certificates and instruments, if any, from time to time evidencing the Deposit
Accounts, the Liquidation Account and the Cash Reserve Account, all amounts on
deposit therein, all investments (including any investment property) made with
such funds, all claims thereunder or in connection therewith, and all interest,
dividends, moneys, instruments, securities and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing, (E) all rights of the Seller under the Purchase and
Sale Agreement, and (F) all proceeds of, and all amounts received or receivable
under any or all of, the foregoing. The Agent, for the benefit of the Secured
Parties, shall have, with respect to the property described in this
Section 1.2(d), and in addition to all the other rights and remedies available
under this Agreement, all the rights and remedies of a secured party under any
applicable UCC.


 
3
 

I\11418185.1



--------------------------------------------------------------------------------





Section 1.3.     Participation Computation. Each Participation shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. Each Participation shall remain constant as computed (or
deemed recomputed) as of the day immediately preceding the Termination Date
until such date that the aggregate Investment and Discount thereon shall have
been paid in full, all the amounts owed by the Seller hereunder and under any
other Transaction Document to the Purchasers, the Purchaser Agents, the Agent,
and any other Indemnified Party or Affected Person are paid in full and the
Servicer shall have received the accrued Servicing Fee.
Section 1.4.     Settlement Procedures. (a) Collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement. The Seller shall provide to the Servicer on a timely basis all
information needed for such administration, including notice of the occurrence
of any Termination Date or Paydown Day and current computations of the
Participations. The Servicer shall segregate and hold all Collections in trust
for the benefit of the Seller, the Purchasers and the other Secured Parties and,
within one Business Day of the receipt of Collections of Pool Receivables by the
Seller or Servicer, deposit such Collections into a Deposit Account. On each day
that is not a Termination Day, the Servicer shall remit to the Liquidation
Account from the Deposit Accounts (other than those amounts identified as “cash
collateral” with respect to the Deposit Accounts held at [*] (numbered [*] and
[*])) an amount at least equal to the amount needed to make the payments set
forth in clause (c) below.
(b)    Allocation of Seller’s Share of Collections Prior to Termination Date. If
such day is not a Termination Day, the Servicer shall allocate out of the
Seller’s Share of Collections and pay or otherwise deposit into the Cash Reserve
Account as set forth below the following amounts in the following order:
(1)    first, to the Servicer any accrued and unpaid Servicing Fees;
(2)    second, deposit into the Cash Reserve Account an amount up to the excess
of the Cash Reserve over the amount on deposit in the Cash Reserve Account; and
(3)    third, to the Seller.
(c)    Daily Purchaser Share Allocation. On each Business Day that is not a
Termination Day, the Servicer shall allocate from the Purchasers’ Share of
Collections and set aside in the Liquidation Account (unless otherwise specified
below) the following amounts in the following order:
(1)    first, to the Servicer and the Backup Servicer, the Unaffiliated
Servicing Fees and Backup Servicing Fees and Transition Expenses accrued through
such day and not previously set aside in the Liquidation Account;
(2)    second, to each Purchaser, any applicable Discount and Program Fees
accrued through such day and not previously set aside in the Liquidation
Account;
(3)    third, to the Cash Reserve Account, an amount, if any, sufficient to
increase the amount on deposit therein to equal the Cash Reserve;


 
4
 

I\11418185.1



--------------------------------------------------------------------------------





(4)    fourth, if a voluntary paydown of Investment is being made, for
application in reduction of the Investment in accordance with Section 1.4(f);
(5)    fifth, if the Aggregate Participation exceeds 100% or if such day is
Paydown Day, for application in reduction of the Investment in accordance with
Section 1.4(g);
(6)    sixth, to any Indemnified Party, ratably in proportion to the respective
amounts owed to each such Person, any amounts owed to such Indemnified Party;
(7)    seventh, to the Backup Servicer, any accrued and unpaid Backup Servicing
Fees, after giving effect to the distribution in clause (1) above;
(8)    eighth, to the Servicer, any accrued and unpaid Servicing Fees, which in
the Servicer’s discretion may be netted monthly from Collections, after giving
effect to the distribution in clause (1) above;
(9)    ninth, to the reinvestment in Pool Receivables and Related Security; and
(10)    tenth, to the Seller, but only to the extent no Paydown Day exists or
would result from such distribution.
(d)    Distributions from Liquidation Account. Funds set aside and held on
deposit in the Liquidation Account pursuant to Section 1.4(c) above shall be
distributed as follows:
(1)    Distribution of Discount, Program Fees and Investment Prior to
Termination Date. On each Settlement Date that is not a Termination Day, amounts
set aside in the Liquidation Account for a particular Purchaser with respect to
Discount, Program Fees and Investment shall be paid to the applicable
Purchaser’s Account of such Purchaser;
(2)    Distributions of Indemnified Amounts. On each Settlement Date,
Collections held on deposit in the Liquidation Account for the benefit of an
Indemnified Party shall be paid to the applicable Indemnified Party as directed
by such Indemnified Party;
(3)    Distributions of Servicing Fees. On each Settlement Date, Collections
held on deposit in the Liquidation Account for the benefit of the Servicer, if
any, shall be paid to the Servicer as the Servicer shall direct; and
(4)    Distribution of Backup Servicing Fees and Transition Expenses. On each
Settlement Date, Collections held on deposit in the Liquidation Account for the
benefit of the Backup Servicer shall be paid to the Backup Servicer as the
Backup Servicer shall direct.
(e)    Settlement Following Termination Date. On each Settlement Date on and
after the Termination Date, all Collections (including the Seller’s Share) in
the Deposit Accounts (other than those amounts identified as “cash collateral”
with respect to the Deposit Accounts


 
5
 

I\11418185.1



--------------------------------------------------------------------------------





held at [*] (numbered [*] and [*])) shall be transferred into the Liquidation
Account and applied as follows:
(1)    first, to the Servicer (if not AFC or an Affiliate thereof) and the
Backup Servicer (ratably in proportion to the respective amounts owed to each)
the sum of accrued and unpaid Unaffiliated Servicing Fees and Backup Servicing
Fees and Transition Expenses for the prior calendar month;
(2)    second, to the Agent an amount equal to any accrued and unpaid
Enforcement Costs (provided that the amount payable pursuant to this clause (2)
shall not exceed $200,000 in the aggregate);
(3)    third, pro rata (based on amounts due) to each Purchaser’s Account an
amount equal to all accrued and unpaid Discount and Program Fees;
(4)    fourth, on a pro rata basis in accordance with the provisions of Section
1.2(a)(i), to the applicable Purchaser’s Account until the aggregate Investment
is reduced to zero;
(5)    fifth, to the Backup Servicer or any applicable successor Servicer, an
amount equal to the sum of the invoiced but unpaid Transition Expenses (if any)
and any Backup Servicing Fees (if any) for the prior calendar month to the
extent not paid pursuant to clause (1) above;
(6)    sixth, (i) first, to the Agent an amount equal to any accrued and unpaid
Enforcement Costs to the extent not paid pursuant to clause (2) above and (ii)
second, to any Indemnified Party, ratably in proportion to the respective
amounts owed to each such Person, any amounts owed to such Indemnified Party;
(7)    seventh, to the Servicer any accrued and unpaid Servicing Fees due to the
Servicer; and
(8)    eighth, to the Seller.
(f)    Voluntary Paydown of Investment. If at any time the Seller shall wish to
cause the reduction of the aggregate of the Investment of the Participations of
the Purchasers, the Seller shall give each Purchaser Agent, the Agent, the
Servicer and the Backup Servicer at least two Business Days’ prior written
notice thereof (including the amount of such proposed reduction and the proposed
date on which such reduction will commence). Following the delivery of such
notice, on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause the remainder of the Purchasers’ Share of
Collections (after giving effect to allocations of more senior priority items
under Section 1.4(c) above) to be transferred to the Liquidation Account and the
Agent shall hold therein such amounts for the benefit of the Purchasers until
the aggregate amount thereof not so reinvested shall equal the desired amount of
reduction, at which time such amount shall be allocated to repay the outstanding
Investment of the Purchasers ratably, with such reduction to be applied to the
Investment of the Purchasers (on a pro rata basis in accordance with the
provisions of Section 1.2(a)(i)); provided, that upon the occurrence of the
Termination Date, all such Collections set aside shall instead be held for


 
6
 

I\11418185.1



--------------------------------------------------------------------------------





distribution in accordance with Section 1.4(e); and provided, further, that,
unless otherwise agreed by the Agent, the amount of any such reduction with
respect to each Purchaser shall be not less than $1,000,000 and shall be an
integral multiple of $100,000, and the entire Investment (if any) of the
Participation after giving effect to such reduction shall be not less than
$100,000,000.
(g)    Distributions of Investment Upon Paydown Day. On each Paydown Day
(including on any day the Aggregate Participation exceeds 100%), the remainder
of the Purchasers’ Share of any remaining Collections (after giving effect to
allocations of more senior priority items in Section 1.4(c)), shall be
transferred by the Servicer from the Deposit Accounts to the Liquidation Account
and held therein by the Agent and allocated to repay the outstanding Investment
of the Purchasers (with such reduction to be applied to the Investment of the
Purchasers on a pro rata basis in accordance with the provisions of Section
1.2(a)(i); provided, that on the first day that is not a Paydown Day or a
Termination Day, the Agent shall hold all funds allocated to repay Investment
pursuant to this subsection for distribution in accordance with the priorities
set forth in Section 1.4(c); and, provided, further, that upon the occurrence of
the Termination Date, all Collections allocated to repay Investment pursuant to
this subsection shall instead be held for distribution in accordance with
Section 1.4(e).
(h)    Withdrawals from Cash Reserve Account. If on any Settlement Date (A)
insufficient funds are on deposit in the Liquidation Account to make in full all
required distributions of Discount and fees and (B) since the prior Settlement
Date funds have been released to the Seller and not used by the Seller to
acquire Receivables, the Seller shall deposit into the Liquidation Account on or
before such Settlement Date the lesser of the shortfall described in clause (A)
and the amount described in clause (B) above for the benefit of the applicable
Purchasers. If on any Settlement Date insufficient funds are on deposit in the
Liquidation Account (after giving effect to any deposits made by the Seller as
described in the preceding sentence) to make in full all required distributions
of Discount and fees for such Settlement Date, the Agent shall distribute funds
from the Cash Reserve Account in payment of such Discount and fees as if such
funds were funds on deposit in the Liquidation Account held for the benefit of
the applicable Purchaser. On any Termination Day, to the extent directed by the
Majority Purchasers, the Agent shall distribute funds from the Cash Reserve
Account pursuant to Section 1.4(e) as if such funds were funds on deposit in the
Liquidation Account held for the benefit of the applicable Purchasers and,
following the payment in full of all outstanding Investment, any remaining
amounts on deposit in the Cash Reserve Account shall be distributed as
Collections pursuant to Section 1.4(e). If on any Business Day other than a
Termination Day, after giving effect to all distributions on such day pursuant
to Section 1.4, the amount on deposit in the Cash Reserve Account exceeds the
Cash Reserve, such excess shall be released from the Cash Reserve Account and
treated as Collections for purposes of Section 1.4 for the following Business
Day.
Section 1.5.     Fees. (a) The Seller shall pay to the Purchaser Agents certain
fees in the amounts and on the dates set forth in a letter dated December 20,
2016 between the Seller, AFC and the Purchaser Agents, as such letter agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof (the “Fee Letter”).




 
7
 

I\11418185.1



--------------------------------------------------------------------------------





(b)    The Seller shall pay to the Backup Servicer the Backup Servicing Fees and
any Transition Expenses in the amounts and on the dates set forth in the Backup
Servicing Fee Letter, as the same may be amended, supplemented or otherwise
modified from time to time with the prior written consent of the Agent.
Section 1.6.     Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Servicer to, or for the benefit of, any Purchaser
Agent, any Purchaser, the Agent or the Backup Servicer hereunder shall be paid
or deposited no later than 12:00 noon (Chicago time) on the day when due in same
day funds to the Liquidation Account. All amounts received after noon (Chicago
time) will be deemed to have been received on the immediately succeeding
Business Day.
(b)    The Seller, AFC or Servicer (as applicable) shall, to the extent
permitted by law, pay interest on any amount not paid by the respective party to
the applicable Person when due hereunder, at an interest rate equal to 2.0% per
annum above the Base Rate, payable on demand.
(c)    All computations of interest under subsection (b) above and all
computations of Discount, fees and other amounts hereunder shall be made on the
basis of a year of 360 days for the actual number of days elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made no later than the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.
Section 1.7. Legal Final Maturity Date. All obligations of the Seller hereunder
shall be due and payable in full on the Legal Final Maturity Date (unless due
and payable earlier than such date in accordance with the provisions hereof).
Section 1.8. Increased Costs. (a) If any Purchaser Agent, any Purchaser, the
Agent, any Liquidity Bank, any Related CP Issuer, any other Program Support
Provider or any of their respective Affiliates (each an “Affected Person”)
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the administration, interpretation, application or
implementation thereof by any Governmental Authority or Official Body, in each
case adopted, issued, taking effect or occurring after the date hereof or (ii)
any request, rule, guideline or directive from any central bank or other
Official Body (whether or not having the force of law) issued, occurring or
first applied after the date of this Agreement (each, a “Regulatory Change”) (A)
affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or otherwise to maintain the investment in Pool
Receivables related to this Agreement or any related liquidity facility or
credit enhancement facility and other commitments of the same type, or (B)
imposes, modifies or deems applicable any reserve, assessment, fee, tax,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or liabilities of any Affected Person, or
credit extended by an Affected Person pursuant to this Agreement or any
Liquidity Agreement or Program Support Agreement, the result of which is to
increase the cost to an Affected Person of performing its obligations under this
Agreement or any Liquidity Agreement or Program Support Agreement, or to reduce
the rate of return on an Affected Person’s capital or assets as a consequence of
its obligations under this Agreement or


 
8
 

I\11418185.1



--------------------------------------------------------------------------------





any Liquidity Agreement or Program Support Agreement, or to reduce the amount of
any sum received or receivable by an Affected Person under this Agreement or any
Liquidity Agreement or Program Support Agreement, or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, under this Agreement or any Liquidity Agreement or Program
Support Agreement, then, upon written demand by such Affected Person (with a
copy to the Agent and the applicable Purchaser Agent (if any)), the Seller shall
immediately pay to the Agent, for the account of such Affected Person, from time
to time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital,
increase in costs or reduction in sum received or receivable to be allocable to
the existence of any of such commitments or maintenance of its investment in the
Pool Receivables and such Affected Person requires such compensation from
substantially all similarly situated sellers, borrowers or other recipients of
credit; provided that within 30 days of an Affected Person’s knowledge of any
such circumstance and intent to seek indemnification therefor such Affected
Person shall notify the Seller in writing of the same and whether such Affected
Person will request that the Seller indemnify it for such circumstance (and the
Seller shall not be obligated to indemnify any Affected Person for any period in
excess of 30 days prior to receipt of such notice). A certificate as to such
amounts shall be submitted to the Seller, the Agent and the applicable Purchaser
Agent (if any) by such Affected Person and shall be conclusive and binding for
all purposes, absent manifest error. Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules and regulations promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to have been
introduced as of the date after the date hereof, thereby constituting a
Regulatory Change hereunder, regardless of the date enacted, adopted or issued.
(b)    If, due to Regulatory Change, there shall be any increase in the cost to
any Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of the related Participation(s) in respect of which Discount is
computed by reference to the Eurodollar Rate, then, upon written demand by such
Affected Person, the Seller shall immediately pay to the Agent, for the account
of such Affected Person, from time to time as specified, additional amounts
sufficient to compensate such Affected Person for such increased costs; provided
that within 30 days of an Affected Person’s knowledge of any such circumstance
and intent to seek indemnification therefor such Affected Person shall notify
the Seller in writing of the same and whether such Affected Person will request
that the Seller indemnify it for such circumstance (and the Seller shall not be
obligated to indemnify any Affected Person for any period in excess of 30 days
prior to receipt of such notice). A certificate as to such amounts shall be
submitted to the Seller, the Agent and the applicable Purchaser Agent (if any),
by such Affected Person and shall be conclusive and binding for all purposes,
absent manifest error.






 
9
 

I\11418185.1



--------------------------------------------------------------------------------





Section 1.9.     Dilutions; Application of Payments.
(a)    If on any day
(i)    the Outstanding Balance of any Pool Receivable is reduced or adjusted as
a result of any discount, rebate or other adjustment made by the Originator,
Seller or Servicer, or any setoff or dispute between the Seller, Originator or
the Servicer and an Obligor, the Seller shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such reduction or
adjustment; or
(ii)    any of the representations or warranties in paragraphs A.(g) or A.(o) of
Exhibit III is not true with respect to any Pool Receivable, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in
full;
then any such deemed Collections shall be deposited by the Seller into the
Liquidation Account on the first Business Day of the calendar week following
deemed receipt thereof.
(b)    Except as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivable shall be applied in
accordance with the Contract with such Obligor and the Credit and Collection
Policy.
(c)    If and to the extent any Secured Party shall be required for any reason
to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller and, accordingly, such Secured Party shall have a claim
against the Seller for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof.
Section 1.10.     Requirements of Law. In the event that any Affected Person
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after the date hereof or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement:
(i)    does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the applicable
Participation(s) or in the amount of Investment relating thereto, or does or
shall change the basis of taxation of payments to such Affected Person on
account of Collections, Discount or any other amounts payable hereunder
(excluding taxes imposed on the overall net income of such Affected Person, and
franchise taxes imposed on such Affected Person, by the jurisdiction under the
laws of which such Affected Person is organized or doing business or a political
subdivision thereof);
(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person


 
10
 

I\11418185.1



--------------------------------------------------------------------------------





which are not otherwise included in the determination of the Eurodollar Rate or
the Base Rate hereunder; or
(iii)    does or shall impose on such Affected Person any other condition;
and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as a Purchaser Agent or Agent or of agreeing to
purchase or purchasing or maintaining the ownership of undivided ownership
interests with regard to the applicable Participation or any Investment (or
interests therein) in respect of which Discount is computed by reference to the
Eurodollar Rate or the Base Rate or (y) to reduce any amount receivable
hereunder (whether directly or indirectly) funded or maintained by reference to
the Eurodollar Rate or the Base Rate, then, in any such case, upon written
demand by such Affected Person the Seller shall pay the Agent, for the account
of such Affected Person, any additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate from such Affected Person to
the Seller certifying, in reasonably specific detail, the basis for, calculation
of, and amount of such additional costs or reduced amount receivable shall be
conclusive in the absence of manifest error; provided, however, that no Affected
Person shall be required to disclose any confidential or tax planning
information in any such certificate.
Section 1.11.     Inability to Determine Eurodollar Rate. In the event that any
Purchaser Agent shall have determined prior to the first day of any Yield Period
for the Participation of its Purchaser (which determination shall be conclusive
and binding upon the parties hereto) by reason of circumstances affecting the
interbank Eurodollar market, either (a) Dollar deposits in the relevant amounts
and for the relevant Yield Period are not available, (b) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Yield Period or
(c) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost (as conclusively determined by such Purchaser Agent) to any Purchaser
for which such Purchaser Agent acts as agent of maintaining each such Investment
of such Purchaser during such Yield Period, such Purchaser Agent shall promptly
give telephonic notice of such determination, confirmed in writing, to the
Seller prior to the first day of such Yield Period. Upon delivery of such notice
(a) no Investment of such Purchaser shall be funded thereafter at the Bank Rate
determined by reference to the Eurodollar Rate, unless and until the applicable
Purchaser Agent shall have given notice to the Seller that the circumstances
giving rise to such determination no longer exist, and (b) with respect to any
outstanding Investment then funded at the Bank Rate determined by reference to
the Eurodollar Rate, such Bank Rate shall automatically be converted to the Bank
Rate determined by reference to the Base Rate for the next Yield Period.
Section 1.12. Additional and Replacement Purchasers, Increase in Maximum Amount.
(a) Subject to Section 6.1, the Seller shall have the right, at any time and
from time to time, with the prior written consent of the Agent to add any entity
as a Purchaser hereunder (which addition may increase the Maximum Amount if a
Purchaser is added) or increase the Maximum Commitment of any existing
Purchaser. No increase in the Maximum Commitment of a Purchaser hereunder shall
be effective unless, if the increasing Purchaser is a Note Issuer that requires
confirmation by the Rating Agencies, such Note Issuer shall have received
written confirmation by its related Rating Agencies that such action shall not
cause the rating on the then outstanding Notes of such Note Issuer to be
downgraded or withdrawn. Each such addition of a


 
11
 

I\11418185.1



--------------------------------------------------------------------------------





new Purchaser hereunder shall be effected by delivery to the Seller, the
Servicer, the Agent and each Purchaser Agent, of a Joinder Agreement executed by
the Seller, the Servicer, the Agent, such new Purchaser and its Purchaser Agent
(if different from the Purchaser) in substantially the form of Annex C hereto.
Upon receipt of a Joinder Agreement, if such Joinder Agreement has been fully
executed and completed and is substantially in the form of Annex C, the Servicer
shall, not less than five (5) Business Days prior to the effectiveness of such
Joinder Agreement give prompt written notice to all Purchaser Agents, the Agent
and Purchasers as to (i) the name, identity and address for receiving notices of
the new Purchaser(s) and Purchaser Agent(s) becoming party hereto, (ii) the
Maximum Commitment of such new Purchaser, (iii) the change in the Maximum Amount
and (iv) the effective date of such Joinder Agreement. Immediately upon the
effectiveness of such Joinder Agreement, such additional Purchaser shall
purchase, by wire transfer of immediately available funds its Participation.
Effective with the payment of such amounts, such new Purchaser and its Purchaser
Agent designated in the applicable Joinder Agreement shall each become parties
hereto.
(b)    By executing and delivering a Joinder Agreement, each new Purchaser and
Purchaser Agent confirms to and agrees with the Agent and each other Purchaser
and Purchaser Agent party hereto as follows: (A) such new Purchaser has received
a copy of this Agreement, and the Purchase and Sale Agreement, together with
copies of such financial statements and other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Joinder Agreement; (B) such new Purchaser has made and will continue
to make, independently and without reliance upon the Agent, any Purchaser Agent
or any other Purchaser and based on such documents and information as it shall
deem appropriate at the time, its own credit decisions in taking or not taking
action under this Agreement; (C) such new Purchaser appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (D) such new
Purchaser and its Purchaser Agent agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Purchaser or Purchaser Agent.
(c)    In addition to the foregoing, in the event that any Purchaser or
Purchaser Agent (i) does not consent to an amendment of clause (ii) of the
definition of Termination Date to which the Seller and the Servicer have
otherwise consented; or (ii) does not consent to any amendment or modification
of this Agreement agreed to by the Seller, the Servicer and the Majority
Purchasers but which requires the consent of such Purchaser, then, in any such
event, the Seller shall have the right, with the prior written consent of the
Agent, to require such Purchaser to assign its interests in its Participation
and the Pool Receivables and all of its rights and obligations under this
Agreement to a replacement Purchaser acceptable to the Agent and the Seller. Any
such assignment shall be without recourse, representation or warranty of any
kind on the part of the assigning Purchaser, except that such assignment is free
and clear of any Adverse Claims created by such Purchaser, and shall be
consummated pursuant to documentation reasonably satisfactory to the assignor
and assignee on not less than ten days’ prior written notice, at a purchase
price equal to the sum of (w) the aggregate outstanding Investment of the
Purchaser being so replaced; (x) all accrued and unpaid Discount on such
Investment; (y) all accrued and unpaid Program Fees owed to or on behalf of such
Purchaser; and (z) all other accrued and unpaid expenses, indemnities and other
amounts owing under this


 
12
 

I\11418185.1



--------------------------------------------------------------------------------





Agreement to such Purchaser, including any Termination Fees caused by the
above-described assignment. Concurrently with any such assignment, the Seller,
the Servicer, such replacement Purchaser and its Purchaser Agent (if different
from the Purchaser) shall execute a Joinder Agreement to evidence the terms and
conditions under which such replacement Purchaser has agreed to become a
Purchaser hereunder.
ARTICLE II.    

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1.     Representations and Warranties; Covenants. Each of the Seller
and the Servicer hereby makes the representations and warranties, and hereby
agrees to perform and observe the covenants of such Person, set forth in
Exhibits III, IV and VII, respectively hereto.
Section 2.2.     Termination Events. If any of the Termination Events set forth
in Exhibit V hereto shall occur, the Majority Purchasers may, by notice to the
Seller, each Purchaser Agent, the Agent and the Backup Servicer, declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred); provided that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in subsection (g), (h), (k) or (m) of Exhibit V, the
Termination Date shall occur automatically (without any required delivery of
notice). Upon any such declaration, the occurrence or the deemed occurrence of
the Termination Date, the Agent (at the direction of the Majority Purchasers)
shall have, in addition to the rights and remedies which they may have under
this Agreement, all other rights and remedies provided after default under the
UCC and under other applicable law, which rights and remedies shall be
cumulative. The Agent shall obtain confirmation of the then-current rating of
the Facility and any Notes (if required, as determined by the related Purchaser
Agent) from the Rating Agencies rating the Facility or rating the Notes of any
Purchaser prior to waiving the occurrence of any Termination Event of the type
described in clause (j) of Exhibit V hereto.
ARTICLE III.    

INDEMNIFICATION
Section 3.1.     Indemnities by the Seller. Without limiting any other rights
that the Agent, the Purchaser Agents, the Purchasers, the Related CP Issuers,
the Backup Servicer or any of their respective Affiliates, employees, agents,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, expenses, losses
and liabilities (including Attorney Costs) (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from this Agreement or other Transaction Documents (whether directly or
indirectly) or the use of proceeds of purchases or reinvestments or the
ownership of any Participation, or any interest therein, or in respect of any
Receivable or any Contract regardless of whether any such Indemnified Amounts
result from an Indemnified Party’s negligence or strict liability or other acts
or omissions of an Indemnified Party, excluding, however, (a) Indemnified
Amounts to the extent resulting from gross


 
13
 

I\11418185.1



--------------------------------------------------------------------------------





negligence or willful misconduct on the part of such Indemnified Party, (b)
recourse (except as otherwise specifically provided in this Agreement) for
uncollectible Receivables to be written off consistent with the Credit and
Collection Policy or (c) any overall net income taxes or franchise taxes imposed
on such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized or any political subdivision thereof. Without
limiting or being limited by the foregoing, and subject to the exclusions set
forth in the preceding sentence, the Seller shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:


(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in a Servicer Report or a Portfolio
Certificate to be true and correct, or the failure of any other information
provided to any Purchaser, any Purchaser Agent or the Agent with respect to
Receivables or this Agreement to be true and correct;
(ii)    the failure of any representation or warranty or statement made or
deemed made by the Seller (or any of its officers) under or in connection with
this Agreement to have been true and correct in all respects when made;
(iii)    the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract; or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation;
(iv)    the failure (A) to vest in the Agent (for the benefit of the Secured
Parties) a valid and enforceable perfected undivided percentage ownership
interest, to the extent of the Aggregate Participation, in the Pool Receivables
and Collections with respect thereto and in Seller’s right, title and interest
in, to and under the Related Security, and (B) to vest in the Agent (for the
benefit of the Secured Parties) a first priority perfected security interest in
all of Seller’s right, title and interest in, to and under the items described
in Section 1.2(d)(A) – (F), in each case, free and clear of any Adverse Claim;
(v)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pool Receivables and
the Related Security and Collections in respect thereof, whether at the time of
any purchase or reinvestment or at any subsequent time;
(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivables
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to the transaction giving rise to such Receivable or
relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as


 
14
 

I\11418185.1



--------------------------------------------------------------------------------





Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);
(vii)    any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof;
(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with goods, insurance or services
that are the subject of or secure any Contract;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds;
(x)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of purchases or reinvestments or the ownership of any
Participation or in respect of any Receivable, Related Security or Contract;
(xi)    any reduction in Investment as a result of the distribution of
Collections pursuant to Section 1.4, in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;
(xii)    any tax or governmental fee or charge (other than any tax upon or
measured by net income or gross receipts), all interest and penalties thereon or
with respect thereto, and all reasonable out-of-pocket costs and expenses,
including the reasonable fees and expenses of counsel in defending against the
same, which may arise by reason of the purchase or ownership of any
Participation or other interests in the Pool Receivables or in any Related
Security or Contract;
(xiii)    the failure by the Seller or the Servicer to pay when due any taxes
payable by it, including, without limitation, the franchise taxes and sales,
excise or personal property taxes payable in connection with the Receivables;
(xiv)    the failure by the Seller or the Servicer to be duly qualified to do
business, to be in good standing or to have filed appropriate fictitious or
assumed name registration documents in any jurisdiction; or
(xv)    the failure of any Deposit Bank to remit any amounts held in its Deposit
Account pursuant to the instructions of the Servicer whether by reason of the
exercise of setoff rights or otherwise.
If for any reason the indemnification provided above in this Section 3.1 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then the Seller shall contribute to such Indemnified Party the
amount otherwise payable by such Indemnified Party as a result of such loss,
claim, damage or liability to the maximum extent permitted under applicable law
(but subject to the exclusions set forth in clauses (a) through (c) above).


 
15
 

I\11418185.1



--------------------------------------------------------------------------------





The obligations of the Seller under this Section 3.1 are limited recourse
obligations payable solely from the Collections, the Receivables and Related
Security in accordance with the priority of payments set forth in Section 1.4.


Section 3.2.     Indemnities by AFC. Without limiting any other rights that the
Agent, any Purchaser, any Purchaser Agent or any other Indemnified Party may
have hereunder or under applicable law, AFC hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts, awarded against or incurred by any of them, regardless of whether any
such Indemnified Amounts result from an Indemnified Party’s negligence or strict
liability or other acts or omissions of an Indemnified Party excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse (except as
otherwise specifically provided in this Agreement) for uncollectible Receivables
to be written off consistent with the Credit and Collection Policy or (c) any
overall net income taxes or franchise taxes imposed on such Indemnified Party by
the jurisdiction under the laws of which such Indemnified Party is organized or
any political subdivision thereof, arising out of or relating to:


(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable at any time to be an Eligible
Receivable at such time, the failure of any information contained in a Servicer
Report or a Portfolio Certificate to be true and correct, or the failure of any
other information provided (directly or indirectly) by AFC or the Seller to the
Purchasers, the Agent, the Backup Servicer or any Purchaser Agent with respect
to Receivables or this Agreement to be true and correct;
(ii)    any representation or warranty made by AFC under or in connection with
any Transaction Document in its capacity as Servicer or any information or
report delivered by or on behalf of AFC in its capacity as Servicer pursuant
hereto, which shall have been false, incorrect or misleading in any material
respect when made or deemed made;
(iii)    the failure by AFC, in its capacity as Servicer, to comply with any
applicable law, rule or regulation (including truth in lending, fair credit
billing, usury, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) with respect to any Pool Receivable or other
related contract;
(iv)    any failure of AFC to perform its duties, covenants and obligations in
accordance with the applicable provisions of this Agreement or to perform its
duties or obligations, if any, under the Contracts;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable resulting
from or relating to collection activities with respect to such Receivable (if
such collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates);


 
16
 

I\11418185.1



--------------------------------------------------------------------------------





(vi)    the commingling of Collections of Pool Receivables at any time with
other funds; or
(vii)    any investigation, litigation or proceeding related to AFC’s activities
as Servicer under this Agreement.
If for any reason the indemnification provided above in this Section 3.2 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then AFC shall contribute to such Indemnified Party the amount
otherwise payable by such Indemnified Party as a result of such loss, claim,
damage or liability to the maximum extent permitted under applicable law (but
subject to the exclusions set forth in clauses (a) through (c) above).
Section 3.3.     Indemnities by Successor Servicer. Without limiting any other
rights that the Agent, any Purchaser, any Purchaser Agent or any other
Indemnified Party may have hereunder under applicable law, each successor
Servicer hereby agrees to indemnify each Indemnified Party, forthwith on demand,
from and against any and all Indemnified Amounts, other than Indemnified Amounts
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, awarded against or incurred by any of them arising out of or
relating to:
(i)    any representation or warranty made by such successor Servicer under or
in connection with any Transaction Document in its capacity as Servicer or any
information or report delivered by such successor Servicer pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made;
(ii)    the failure by such successor Servicer to comply with any applicable
law, rule or regulation (including truth in lending, fair credit billing, usury,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) with respect to any Pool Receivable or other related contract;
(iii)    any failure of such successor Servicer to perform its duties, covenants
and obligations in accordance with the applicable provisions of this Agreement;
(iv)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivables
resulting from or relating to collection activities with respect to such
Receivable (if such collection activities were performed by such successor
Servicer or by any agent or independent contractor retained by such successor
Servicer); or
(v)    any investigation, litigation or proceeding related to such successor
Servicer’s activities as Servicer under this Agreement.
If for any reason the indemnification provided above in this Section 3.3 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then such successor Servicer shall contribute to such
Indemnified Party the amount otherwise payable by such Indemnified Party as a
result of such loss, claim, damage or liability to the maximum extent permitted
under applicable law.


 
17
 

I\11418185.1



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary herein, in no event shall any successor
Servicer be liable to any Person for any act or omission of any predecessor
Servicer.
ARTICLE IV.    

ADMINISTRATION AND COLLECTIONS
Section 4.1.     Appointment of Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as Servicer in accordance with this Section 4.1.
Until the Majority Purchasers give notice to the Seller, the Agent and the
Servicer (in accordance with the following sentence) of the designation of a new
Servicer, AFC is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Majority Purchasers may designate the
Backup Servicer or any other Person (including the Agent) to succeed the
Servicer, on the condition that any such Person so designated (other than the
Backup Servicer, except to the extent specified in the Backup Servicing
Agreement) shall agree in writing to perform the duties and obligations of the
Servicer pursuant to the terms hereof unless otherwise consented to by the
Majority Purchasers.
(b)    Upon the designation of a successor Servicer as set forth in Section
4.1(a) hereof, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner which the Agent determines will facilitate the
transition of the performance of such activities to the new Servicer, and the
Servicer shall cooperate with and assist such new Servicer. Such cooperation
shall include (without limitation) access to and transfer of all records and use
by the new Servicer of all licenses, hardware or software necessary or desirable
to collect the Pool Receivables and the Related Security. Without limiting the
foregoing, the Servicer agrees that, at any time following the occurrence of a
Termination Event, the Servicer shall, at the request of the Agent (i) promptly
identify all branch offices, loan processing offices or other locations at which
the Pool Receivable Documents are then being held, (ii) allow the Agent or its
designee full access to all such locations and all Pool Receivable Documents,
(iii) promptly arrange, at the Servicer’s expense, the transfer of possession of
all such Pool Receivable Documents to the Backup Servicer, any successor
Servicer or other third-party custodian specified by the Agent and (iv) instruct
the Servicer’s agents and any person with whom the Servicer or its agents have
contracted to hold any such Pool Receivable Documents to provide full access to,
and/or transfer possession of, any Pool Receivable Documents held by such agent
or contractor. The Servicer agrees to take no action which would impede or
impair the ability of the Agent or its designees to gain access to the Pool
Receivable Documents or to obtain possession thereof in accordance with the
provisions hereof. The parties hereto agree that the covenants contained in the
foregoing sentence are reasonable and necessary for the protection of the
legitimate interests of the Secured Parties in the Pool Receivables.
Accordingly, in addition to other remedies provided at law or equity, upon any
breach by the Servicer of the covenants contained in the second preceding
sentence, the Agent shall be entitled to seek specific performance and
injunctive relief by and against the Servicer prohibiting any further breach of
such covenants, without the necessity of proving irreparable injury or posting
bond.
(c)    The Servicer acknowledges that, in making its decision to execute and
deliver this Agreement, the Purchaser Agents, the Agent and the Purchasers have
relied on the Servicer’s


 
18
 

I\11418185.1



--------------------------------------------------------------------------------





agreement to act as Servicer hereunder. Accordingly, the Servicer agrees that it
will not voluntarily resign as Servicer.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable to the Secured Parties for the performance of the
duties and obligations so delegated, (iii) the Secured Parties shall have the
right to look solely to the Servicer for such performance and (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Majority Purchasers
may terminate such agreement upon the termination of the Servicer hereunder in
accordance with Section 4.1(a) above by giving notice of its desire to terminate
such agreement to the Servicer (and the Servicer shall provide appropriate
notice to such Sub-Servicer); provided further, no such delegation shall be
effective without the prior written consent of the Majority Purchasers.
Section 4.2.     Duties of Servicer; Relationship to Backup Servicing Agreement.
(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to collect each Pool Receivable from time to time, all in
accordance with this Agreement, accepted industry standards and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. Servicer may sue to collect
upon Pool Receivables or enforce or recover Related Security, in its own name,
if possible. If Servicer elects to commence a legal proceeding to collect a Pool
Receivable or enforce or recover Related Security, the act of commencement shall
be deemed to be an automatic assignment of the Pool Receivable or Seller’s and
Purchasers’ rights in, to and under the Related Security to Servicer, for
purposes of collection only. The Servicer shall set aside for the accounts of
the Seller, the Backup Servicer and the Purchasers the amount of the Collections
to which each is entitled in accordance with Section 1.4. The Seller shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Secured Parties in accordance with their respective interests, all records and
documents (including without limitation computer tapes or disks) with respect to
each Pool Receivable and all Pool Receivable Documents. The Servicer (if the
Servicer is AFC or one of its Affiliates) shall stamp each page of each Contract
related to a Pool Receivable with the following legend “This Receivable has been
sold to AFC Funding Corporation and an interest therein has been granted to Bank
of Montreal, as Agent”; provided, that any Contract executed prior to June 16,
2015 may be stamped with the following legend “This Receivable has been sold to
AFC Funding Corporation and an interest therein has been granted to BMO Capital
Markets Corp., as Agent” (and, for the avoidance of doubt, shall not be required
to be restamped). During such period as a Backup Servicer is required to be
maintained hereunder, the Servicer agrees to provide the Backup Servicer with an
electronic (scanned) copy of each Contract related to a Pool Receivable and with
monthly updates thereafter upon receipt of which the Backup Servicer shall
perform a reconciliation of the Receivables data and recalculate the Servicer
Report. Notwithstanding anything to the contrary contained herein, the Agent may
direct the Servicer to commence or settle any legal action to enforce collection
of any Pool Receivable or to foreclose upon or repossess any Related Security;
provided, however, that no such direction may be given unless a Termination
Event has occurred. AFC is hereby appointed the custodian of the Pool Receivable
Documents for the benefit of the Agent on behalf of the Secured Parties;
provided, however, that such appointment may be terminated pursuant to the terms
hereof. AFC, or an affiliate on its behalf, will maintain fidelity and forgery
insurance


 
19
 

I\11418185.1



--------------------------------------------------------------------------------





and adequate insurance to replace all Pool Receivable Documents due to casualty
loss or theft of such documents. In performing its duties as servicer and
custodian, AFC shall act with reasonable care, using that degree of skill and
attention that AFC exercises with respect to the files relating to all
comparable contracts that AFC owns or services for itself or others. AFC shall
(i) maintain the Pool Receivable Documents in such a manner as shall enable the
Agent and the Purchaser Agents to verify the accuracy of AFC’s recordkeeping;
and (ii) promptly report to the Agent and the Purchaser Agents any failure on
its part or the part of its agents to hold the Pool Receivable Documents and
promptly take appropriate action to remedy any such failure. Upon termination of
AFC’s appointment as custodian hereunder and the delivery of the Pool Receivable
Documents to the successor custodian, the successor custodian shall review such
documents to determine whether it is missing any documents, and AFC shall
cooperate with the successor custodian and use its best efforts to assist the
successor custodian to obtain the missing documents. AFC shall maintain
continuous custody of the Pool Receivable Documents in secure facilities in
accordance with customary standards for such custody.
(b)    In the event the Backup Servicer becomes the successor Servicer
hereunder, any applicable terms and conditions of the Backup Servicing Agreement
relating to its performance as successor Servicer shall be deemed to be
incorporated herein, and the obligations and liabilities of the successor
Servicer (as such obligations and liabilities apply to the Backup Servicer
acting in such capacity) shall be deemed to be modified in accordance with the
provisions thereof. To the extent that any conflict exists between the terms of
this Agreement and the Backup Servicing Agreement, the terms of the Backup
Servicing Agreement shall control.
(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. After such termination, the Servicer shall promptly deliver to the Seller
all books, records and related materials that the Seller previously provided to
the Servicer in connection with this Agreement.
(d)    During such period as a Backup Servicer is required to be maintained
hereunder, the Servicer shall provide to the Backup Servicer and the Agent and
each Purchaser Agent (if requested) all such information (by the times and in
the form) specified to be delivered by the Servicer under the Backup Servicing
Agreement.
(e)    Following the occurrence and during the continuation of a Termination
Event or a Level One Trigger, the Servicer shall provide to the  Agent and each
Purchaser Agent (if requested) on a daily basis a Portfolio Certificate
(including information with respect to all Collections received and all
Receivables acquired by the Seller).


Section 4.3.     Deposit Accounts; Establishment and Use of Certain Accounts.
(i)    Deposit Accounts. On or prior to the date hereof, the Servicer agrees to
transfer ownership and control of each Deposit Account to the Seller. Seller has
granted a valid security interest in each Deposit Account to the Agent (for the
benefit of the Secured Parties) pursuant to Section 1.2(d) and shall take all
actions reasonably requested by the Agent to cause the security interest to be
perfected under the applicable UCC.


 
20
 

I\11418185.1



--------------------------------------------------------------------------------





(ii)    Cash Reserve Account. The Agent has established and will maintain in
existence the Cash Reserve Account. The Cash Reserve Account shall be used to
hold the Cash Reserve and for such other purposes described in the Transaction
Documents.
(iii)    Liquidation Account. The Agent has established and will maintain in
existence the Liquidation Account. The Liquidation Account shall be used to
receive Collections from the Deposit Accounts pursuant to Section 1.4(b) and to
hold amounts set aside for the Purchasers, the Backup Servicer and (if the
Servicer is not AFC or an Affiliate of AFC) the Servicer out of the Collections
of Pool Receivables prior to the applicable Settlement Dates and for such other
purposes described in the Transaction Documents. No funds other than those
transferred in accordance with Section 1.4 shall be intentionally transferred
into the Liquidation Account.
(iv)    Permitted Investments. Any amounts in the Liquidation Account or the
Cash Reserve Account, as the case may be, may be invested by the Liquidation
Account Bank or the Cash Reserve Account Bank, respectively, prior to the
occurrence of a Termination Event at the Servicer’s direction and following the
occurrence of a Termination Event at the Agent’s direction, in Permitted
Investments, so long as the Agent’s interest (for the benefit of the Secured
Parties) in such Permitted Investments is perfected in a manner satisfactory to
the Agent and such Permitted Investments are subject to no Adverse Claims other
than those of the Agent provided hereunder.
(v)    Control of Accounts. The Agent may (with written notice to the Purchaser
Agents) and shall (at the direction of the Majority Purchasers) following any
Termination Event (or an Unmatured Termination Event of the type described in
paragraph (g) of Exhibit V) at any time give notice to any Deposit Bank that the
Agent is exercising its rights under the applicable Deposit Account Agreement to
do any or all of the following: (i) to have the exclusive ownership and control
of such Deposit Account transferred to the Agent (or such other party designated
by the Majority Purchasers) and to exercise exclusive dominion and control over
the funds deposited therein and (ii) to take any or all other actions permitted
under the applicable Deposit Account Agreement. The Seller hereby agrees that if
the Agent (or such other party designated by the Majority Purchasers) at any
time takes any action set forth in the preceding sentence, the Agent (or such
other party designated by the Majority Purchasers) shall have exclusive control
of the proceeds (including Collections) of all Pool Receivables and the Seller
hereby further agrees to take any other action that the Majority Purchasers may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Seller, the Servicer or AFC (as Servicer or otherwise),
thereafter shall be sent immediately to an account designated by the Majority
Purchasers and held by the Agent (or such other party designated by the Majority
Purchasers) for the benefit of the Secured Parties.


(vi)    Location of Liquidation Account and Cash Reserve Account. If at anytime
BMO Harris Bank is rated below A-1 by S&P or P-1 by Moody’s, the Agent shall
promptly establish a new Liquidation Account and a new Cash Reserve Account at a
financial institution which is rated at least A-1 by S&P and P-1 by Moody’s and
transfer all amounts on deposit in such accounts at BMO Harris Bank to such new
accounts at such financial institution, until such time as BMO Harris Bank is
rated at least A-1 by S&P and P-1 by Moody’s.


 
21
 

I\11418185.1



--------------------------------------------------------------------------------





Section 4.4.     Enforcement Rights. (a) At any time following the occurrence of
a Termination Event:
(i)    the Majority Purchasers may (with the consent of the Agent) direct the
Obligors that payment of all amounts payable under any Pool Receivable be made
directly to the Backup Servicer or such other party designated by the Majority
Purchasers, in each case, for the benefit of the Secured Parties;
(ii)    the Majority Purchasers may with the consent of the Agent instruct the
Seller or the Servicer to give notice of the Agent’s interest (for the benefit
of the Secured Parties) in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Backup Servicer or such other party
designated by the Majority Purchasers (for the benefit of the Secured Parties),
and upon such instruction from the Majority Purchasers, the Seller or the
Servicer, as applicable, shall give such notice at the expense of the Seller;
provided, that if the Seller or the Servicer fails to so notify each Obligor,
the Agent or its designee may so notify the Obligors; and
(iii)    the Majority Purchasers may with the consent of the Agent request the
Seller or the Servicer to, and upon such request the Seller or the Servicer, as
applicable, shall, (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security and all Pool Receivable
Documents, and transfer or license to any new Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Backup Servicer or other third-party
custodian specified by, and at a place selected by, the Agent and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections with respect to the Pool Receivables in a manner
acceptable to the Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Agent or the Backup Servicer (or such other party designated by the Majority
Purchasers) (for the benefit of the Secured Parties).
(b)    The Seller hereby authorizes the Agent (for the benefit of the Secured
Parties), and irrevocably appoints the Agent (acting on behalf of the Secured
Parties) as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Seller, which appointment is coupled
with an interest, to take any and all steps in the name of the Seller and on
behalf of the Seller necessary or desirable, in the determination of the Agent,
to collect any and all amounts or portions thereof due under any and all Pool
Receivables or Related Security, including, without limitation, endorsing the
name of the Seller on checks and other instruments representing Collections and
enforcing such Pool Receivables, Related Security and the related Contracts. The
Agent shall only exercise the powers conferred by this subsection (b) after the
occurrence of a Termination Event. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.




 
22
 

I\11418185.1



--------------------------------------------------------------------------------





Section 4.5.     Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the Seller shall (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by any Secured Party of its rights hereunder shall not relieve the
Seller from such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. The Agent, the Purchaser Agents, the
Purchasers, the Backup Servicer and any successor Servicer shall not have any
obligation or liability with respect to any Pool Receivable, any Related
Security or any related Contract, nor shall any of them be obligated to perform
any of the obligations of the Seller or AFC under any of the foregoing.
Section 4.6.     Servicing Fee. The Servicer shall be paid a monthly fee in
arrears, through distributions contemplated by Section 1.4, equal to (a) at any
time AFC or an Affiliate of AFC is the Servicer, [*], (b) at any time the Backup
Servicer has become the Servicer hereunder, [*], and (c) at any time a Person
other than AFC, an Affiliate of AFC or the Backup Servicer is the Servicer, the
Unaffiliated Servicing Fees or such other amount as the Agent and such successor
Servicer shall agree. The Servicing Fee shall not be payable to the extent funds
are not available to pay the Servicing Fee pursuant to Section 1.4.
Section 4.7.     Specified Ineligible Receivables. On or prior to the initial
date of purchase of a Receivable under the Purchase and Sale Agreement, the
Servicer (so long as the Originator is the Servicer) may designate such
Receivable as a “Specified Ineligible Receivable” (which designation may take
the form of a specification that a certain class or category of Receivables to
be transferred from the Originator to the Seller after such designation will be
treated as “Specified Ineligible Receivables”). In addition, the Servicer (so
long as the Originator is the Servicer) may, on behalf of the Seller, (i)
designate an existing Receivable then owned by the Seller as a “Specified
Ineligible Receivable” or (ii) designate an existing Specified Ineligible
Receivable then owned by the Seller as a Receivable (i.e., no longer a
“Specified Ineligible Receivable”), in each of cases (i) and (ii) with the prior
written consent of the Majority Purchasers. For the avoidance of doubt, any
Receivable which was treated as an Eligible Receivable hereunder at any time may
not be treated as a “Specified Ineligible Receivable” without the prior written
consent of the Majority Purchasers. The Servicer (so long as the Originator is
the Servicer) shall identify the aggregate Outstanding Balance of all such
“Specified Ineligible Receivables” on the Servicer Report. To the extent the
Servicer has from time to time identified a Receivable as a “Specified
Ineligible Receivable” in accordance with this Section, for so long as such
Receivable is a Specified Ineligible Receivable, (i) such Receivable shall not
be included as an Eligible Receivable by the Seller or the Servicer hereunder,
(ii) such Receivable shall not be included in any calculations of the
Delinquency Ratio or the Default Ratio or other Pool Receivables information
(other than a statement of the aggregate Outstanding Balance of such Specified
Ineligible Receivables) hereunder and (iii) such Receivable shall not be
considered a Receivable for purposes of clause (o) of Exhibit V hereof.


 
23
 

I\11418185.1



--------------------------------------------------------------------------------





ARTICLE V.
THE AGENTS
Section 5.1. Appointment and Authorization. Each Purchaser and Purchaser Agent
(including each Purchaser and Purchaser Agent that may from time to time become
a party hereto) hereby irrevocably designates and appoints Bank of Montreal as
the “Agent” hereunder and authorizes the Agent to take such actions and to
exercise such powers as are delegated to the Agent hereby and to exercise such
other powers as are reasonably incidental thereto. The Agent shall hold, in its
name, for the benefit of the Secured Parties, a security interest in the
Liquidation Account and the Cash Reserve Account pursuant to an account control
agreement. The Agent shall not have any duties other than those expressly set
forth herein or any fiduciary relationship with any Indemnified Party, and no
implied obligations or liabilities shall be read into this Agreement or any
other Transaction Document or otherwise exist against the Agent. The Agent does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or Servicer. Notwithstanding
any provision of this Agreement or any other Transaction Document to the
contrary, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability (unless indemnified in advance in a
manner determined satisfactory to the Agent in its sole and absolute discretion)
or which is contrary to the provision of any Transaction Document or applicable
law.


(a)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser on the
signature pages hereto or in any agreement pursuant to which such Purchaser
becomes a party hereto, and each authorizes such Purchaser Agent to take such
action on its behalf under the provisions of this Agreement and to exercise such
powers and perform such duties as are expressly delegated to such Purchaser
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or otherwise exist against such Purchaser Agent.


(b)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Agent and the Purchasers, and none of the Seller or Servicer shall have any
rights as a third‑party beneficiary or otherwise under any of the provisions of
this Article V, except that this Article V shall not affect any obligations
which any Purchaser Agent, the Agent or any Purchaser may have to the Seller or
the Servicer under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Purchaser Agent which is not the
Purchaser Agent for such Purchaser.
(c)    In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Secured Parties, and the Agent does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller or Servicer or any of their successors and
assigns. In performing its functions and duties hereunder, each Purchaser


 
24
 

I\11418185.1



--------------------------------------------------------------------------------





Agent shall act solely as the agent of its respective Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Agent, or any of their respective successors and
assigns.
Section 5.2.     Delegation of Duties. The Agent may, with the prior written
consent of the Majority Purchasers, execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible to the
Purchaser Agents or any Purchaser for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care.
Section 5.3.     Exculpatory Provisions. None of the Purchaser Agents, the Agent
or any of their directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchasers (or in the case of any Purchaser Agent, the Purchaser relating to
such Purchaser Agent) or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Agent shall not be responsible to any Purchaser or
Purchaser Agent for (i) any recitals, representations, warranties or other
statements made by the Seller, Servicer, the Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, the
Servicer, the Originator or any of their Affiliates to perform any obligation it
may have under any Transaction Document to which it is a party or (iv) the
satisfaction of any condition specified in Exhibit II. The Agent shall not have
any obligation to any Purchaser or any Purchaser Agent to ascertain or inquire
about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, the Originator or any of their Affiliates.


Section 5.4.     Reliance by Agents.  Each Purchaser Agent and the Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or other writing or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller or
Servicer), independent accountants and other experts selected by the Agent or
any such Purchaser Agent. Each Purchaser Agent and the Agent shall in all cases
be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchasers (or in the case of any Purchaser Agent, the Purchaser
relating to such Purchaser Agent) and it shall first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
reason of taking or continuing to take any such action.
(a)    With regard to the Purchasers and the Purchaser Agents, the Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Majority Purchasers and the
Purchaser Agents, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers and Purchaser Agents.
(b)    Purchasers that have a common Purchaser Agent and that have a majority of
the Investment of all such related Purchasers shall be entitled to request or
direct the related Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of


 
25
 

I\11418185.1



--------------------------------------------------------------------------------





such Purchasers. With regard to the Purchasers and the Purchaser Agents, such
Purchaser Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of
such Purchasers, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of such Purchaser Agent’s related
Purchasers.
(c)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers for which such Purchaser Agent is identified
herein (or in any Joinder Agreement or assignment agreement) as being the
Purchaser Agent, as well as for the benefit of each assignee or other transferee
from any such Person, and (ii) each action taken by such Purchaser Agent has
been duly authorized and approved by all necessary action on the part of the
Purchasers on whose behalf it is purportedly acting. Each Purchaser Agent and
its Purchaser(s) shall agree amongst themselves as to the circumstances and
procedures for removal, resignation and replacement of such Purchaser Agent.
Section 5.5.     Notice of Termination Date. Neither any Purchaser Agent nor the
Agent shall be deemed to have knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event unless such Person has received
notice from any Purchaser, Purchaser Agent, the Servicer or the Seller stating
that a Termination Event or Unmatured Termination Event has occurred hereunder
and describing such Termination Event or Unmatured Termination Event. If the
Agent receives such a notice, it shall promptly give notice thereof to each
Purchaser Agent whereupon each such Purchaser Agent shall promptly give notice
thereof to its Purchasers. If a Purchaser Agent receives such a notice (other
than from the Agent), it shall promptly give notice thereof to the Agent. The
Agent shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchasers (unless such
action is otherwise specified herein as requiring the consent of all
Purchasers), but until the Agent receives such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as the Agent deems advisable and in the best interests of the Secured Parties.
Section 5.6.     Non-Reliance on Agent, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent or any Purchaser Agent hereafter taken, including
any review of the affairs of the Seller, Servicer or the Originator, shall be
deemed to constitute any representation or warranty by the Agent or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Agent and the Purchaser Agents that, independently and without reliance upon the
Agent, Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
Servicer and the Originator, and the Receivables and its own decision to enter
into this Agreement and to take, or omit, action under any Transaction Document.
Except for items specifically required to be delivered hereunder, the Agent
shall not have any duty or responsibility to provide any Purchaser Agent with
any information concerning the Seller, Servicer or the Originator or any of
their


 
26
 

I\11418185.1



--------------------------------------------------------------------------------





Affiliates or the Receivables that comes into the possession of the Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates.
Section 5.7.     Agent, Purchaser Agents and Purchasers. Each of the Purchasers,
the Agent, the Purchaser Agents and their Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt or
other business with the Seller, KAR, Servicer or the Originator or any of their
Affiliates. With respect to the acquisition of the Eligible Receivables pursuant
to this Agreement, any of the Purchaser Agents and the Agent shall, to the
extent they become Purchasers hereunder, have the same rights and powers under
this Agreement as any Purchaser and may exercise the same as though it were not
such an agent, and the terms “Purchaser” and “Purchasers” shall, in such case,
include such Purchaser Agent or the Agent in their individual capacities.
Section 5.8.     Indemnification. Each Purchaser shall indemnify and hold
harmless the Agent (but solely in its capacity as Agent) and its officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Seller or Servicer and without limiting the obligation of the Seller or
Servicer to do so), ratably in accordance with their respective Investment from
and against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction). The obligations of any
Note Issuer under this Section 5.8 shall be subject to the restrictions of
Section 6.5.
Section 5.9.     Successor Agent. The Agent may, upon at least thirty (30) days
notice to the Seller, the Servicer, the Backup Servicer, each Purchaser and
Purchaser Agent, resign as Agent. Such resignation shall not become effective
until a successor Agent is appointed by the Majority Purchasers and has accepted
such appointment. Upon such acceptance of its appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents.
After any retiring Agent’s resignation hereunder, the provisions of
Sections 3.1, 3.2, 3.3 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Agent.


ARTICLE VI.    

MISCELLANEOUS
Section 6.1.     Amendments, Etc. No waiver of any provision of this Agreement
or consent to any departure by the Seller or Servicer therefrom shall be
effective unless in writing


 
27
 

I\11418185.1



--------------------------------------------------------------------------------





signed by the Majority Purchasers. No amendment of any provisions of this
Agreement shall be effective unless in writing signed by each Purchaser Agent,
the Agent, the Seller and the Servicer; provided, further, that other than an
amendment to extend the Termination Date, no amendment shall be effective unless
(i) each Purchaser (or the applicable Purchaser Agent on its behalf) shall have
received written confirmation by any Rating Agency rating the Agreement that
such amendment shall not cause their rating to be downgraded or withdrawn, and
(ii) each Note Issuer that is a Purchaser (or the applicable Purchaser Agent on
its behalf), if required, shall have received written confirmation by the Rating
Agencies that such amendment shall not cause the rating on the then outstanding
Notes of such Note Issuer to be downgraded or withdrawn. Any such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Agent, any
Purchaser, or any Purchaser Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.
Section 6.2.     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and electronic mail communication) and sent or delivered, to each
party hereto, at its address set forth under its name on the signature pages
hereof or, in the case of the Backup Servicer, at its notice address designated
in the Backup Servicing Agreement or, in any case, at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile or electronic mail shall be
effective when sent (and shall, unless such delivery is waived by the recipient
by electronic mail or other means, be followed by hard copy sent by first class
mail), and notices and communications sent by other means shall be effective
when received.
Section 6.3.     Assignability. (a) This Agreement and any Purchaser’s rights
and obligations herein (including ownership of its Participation) shall be
assignable, in whole or in part, by such Purchaser and its successors and
assigns with the prior written consent of the Seller and the Agent; provided,
however, that such consent shall not be unreasonably withheld; and provided,
further, that no such consent shall be required if the assignment is made to (i)
any Affiliate of such Purchaser, (ii) any Liquidity Bank (or any Person who upon
such assignment would be a Liquidity Bank) of such Purchaser or (iii) any
Program Support Provider (or any Person who upon such assignment would be a
Program Support Provider) of such Purchaser. Each assignor may, in connection
with the assignment, disclose to the applicable assignee any information
relating to the Seller or the Pool Receivables furnished to such assignor by or
on behalf of the Seller, the Agent, the Purchasers or the Purchaser Agents.
Upon the assignment by a Purchaser in accordance with this Section 6.3, the
assignee receiving such assignment shall have all of the rights of such
Purchaser with respect to the Transaction Documents and the Investment (or such
portion thereof as has been assigned).
(b)    Each Purchaser may at any time grant to one or more banks or other
institutions (each a “Liquidity Bank”) party to a Liquidity Agreement or to any
other Program Support Provider participating interests or security interests in
its Participation. In the event of any such grant by a Purchaser of a
participating interest to a Liquidity Bank or other Program Support Provider,
the Purchaser shall remain responsible for the performance of its obligations
hereunder.


 
28
 

I\11418185.1



--------------------------------------------------------------------------------





The Seller agrees that each Liquidity Bank or other Program Support Provider
shall be entitled to the benefits of Sections 1.8 and 1.10.
(c)    This Agreement and the rights and obligations of any Purchaser Agent
hereunder shall be assignable, in whole or in part, by such Purchaser Agent and
its successors and assigns; provided, however, that if such assignment is to any
Person that is not an Affiliate of the assigning Purchaser Agent, such Purchaser
Agent must receive the prior written consent (which consent in each case shall
not be unreasonably withheld) of the Agent and the Seller.
(d)    Except as provided in Section 4.1(d), neither the Seller nor the Servicer
may assign its rights or delegate its obligations hereunder or any interest
herein without the prior written consent of the Majority Purchasers.
(e)    Without limiting any other rights that may be available under applicable
law, the rights of any Purchaser may be enforced by it directly or by its
Purchaser Agent or its other agents.
(f)    [*]
(g)    Notwithstanding any other provision of this Section 6.3, (i) any
Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without  limitation, any interests in its
Participation and any rights to payment of Investment and Discount) under this
Agreement to secure obligations of such Purchaser to a Federal Reserve Bank and
(ii) any Note Issuer may at any time pledge or grant a security interest in all
or any portion of its rights (including, without limitation, any Participation
and any rights to payment of Investment and Discount) under this Agreement to a
collateral trustee in order to comply with Rule 3a-7 under the Investment
Company Act of 1940 (as amended), in each case without notice to or consent of
any Seller Party, the Agent, any Purchaser Agent or any Purchaser; provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.
Section 6.4. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 3.1 hereof, the Seller agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, any Liquidity Agreement, the other Transaction
Documents and the other documents and agreements to be delivered hereunder or in
connection herewith, including all reasonable costs and expenses relating to the
amending, amending and restating, modifying or supplementing any such documents
or agreements and the waiving of any provisions thereof, and including in all
cases, without limitation, Rating Agency fees (including in connection with the
execution hereof and any amendments hereto) and Attorney Costs for the Agent,
each Purchaser, each Program Support Provider, each Purchaser Agent, the Backup
Servicer, any successor Servicer and their respective Affiliates and agents with
respect thereto and with respect to advising the Agent, the Purchaser, each
Program Support Provider and their respective Affiliates and agents as to their
rights and remedies under this Agreement and the other Transaction Documents,
and all reasonable costs and expenses, if any (including Attorney Costs), of
each Purchaser Agent, each Purchaser, each Program Support Provider, the Agent,
the Backup Servicer, any successor Servicer and their respective Affiliates


 
29
 

I\11418185.1



--------------------------------------------------------------------------------





and agents in connection with the enforcement of this Agreement and the other
Transaction Documents.
(b)    In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.
Section 6.5.     No Proceedings; Limitation on Payments. (a) Each of the Seller,
the Servicer, the Agent, the Purchaser Agents, the Purchasers, the Backup
Servicer, each assignee of a Participation or any interest therein, and each
Person which enters into a commitment to purchase or does purchase a
Participation or interests therein hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Note
Issuer or Related CP Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by any such Note Issuer or Related CP Issuer is paid in
full.
(b)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Note Issuer shall, nor shall it be obligated to, pay any amount
pursuant to this Agreement unless such Note Issuer has excess cash flow from
operations or has received funds with respect to such obligation which may be
used to make such payment and which funds or excess cash flow are not required
to repay its Notes when due. Any amounts which a Note Issuer does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
against such Note Issuer for any such insufficiency unless and until the
condition described in the preceding sentence is satisfied. Nothing in this
subsection (b) shall be construed to forgive or cancel any obligations of such
Note Issuer hereunder.
(c)    Each of the Servicer, the Agent, the Purchaser Agents, the Purchasers,
the Backup Servicer, each assignee of a Participation or any interest therein,
and each Person which enters into a commitment to purchase or does purchase a
Participation or interests therein hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after all amounts payable by the Seller hereunder
are paid in full.
(d)    Notwithstanding any provisions contained in this Agreement to the
contrary, the Seller shall not be obligated to pay any amount pursuant to this
Agreement unless the Seller has property or other assets which may be used to
make such payment. Any amounts which the Seller does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim against the
Seller for any such insufficiency unless and until the conditions described in
the preceding sentence are satisfied. Nothing in this subsection (d) shall be
construed to forgive or cancel any obligations of the Seller hereunder.


Section 6.6.     Confidentiality. Unless otherwise required by applicable law or
already known by the general public or the third party to which it is disclosed,
the Seller agrees to


 
30
 

I\11418185.1



--------------------------------------------------------------------------------





maintain the confidentiality of this Agreement and the other Transaction
Documents (and all drafts thereof) in communications with third parties and
otherwise; provided that this Agreement may be disclosed to (a) third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Agent and
(b) the Seller’s legal counsel and auditors if they agree to hold it
confidential.
Section 6.7.     GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
INDIANA (WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, EXCEPT TO THE EXTENT THAT THE
PERFECTION (OR THE EFFECT OF PERFECTION OR NON-PERFECTION) OF THE INTERESTS OF
THE PURCHASERS IN THE POOL RECEIVABLES AND THE OTHER ITEMS DESCRIBED IN SECTION
1.2(d) IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
INDIANA.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS COOK COUNTY AND CHICAGO OR NEW
YORK NEW YORK COUNTY, NEW YORK CITY OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF ILLINOIS OR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PURCHASERS, THE SELLER, THE SERVICER,
THE PURCHASER AGENTS AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
PURCHASERS, THE SELLER, THE SERVICER, THE PURCHASER AGENTS AND THE AGENT
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.
Section 6.8.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.
Section 6.9.     Survival of Termination. The provisions of Sections 1.8, 1.10,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.13 shall survive any termination of
this Agreement.
Section 6.10.     WAIVER OF JURY TRIAL. THE PURCHASERS, THE SELLER, THE
SERVICER, THE PURCHASER AGENTS, THE AGENT AND THE BACKUP SERVICER (BY ACCEPTING
THE BENEFIT HEREOF) EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY


 
31
 

I\11418185.1



--------------------------------------------------------------------------------





OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.
THE PURCHASERS, THE SELLER, THE SERVICER, THE PURCHASER AGENTS, THE AGENT AND
THE BACKUP SERVICER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF
THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY
IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
Section 6.11.     Entire Agreement. This Agreement (together with the other
Transaction Documents) embodies the entire agreement and understanding between
the Purchasers, the Seller, the Servicer, the Purchaser Agents and the Agent,
and supersedes all prior or contemporaneous agreements and understandings of
such Persons, verbal or written, relating to the subject matter hereof and
thereof.
Section 6.12.     Headings. The captions and headings of this Agreement and in
any Exhibit hereto are for convenience of reference only and shall not affect
the interpretation hereof or thereof.
Section 6.13.     Liabilities of the Purchasers. The obligations of each
Purchaser under this Agreement are solely the corporate obligations of such
Purchaser. No recourse shall be had for any obligation or claim arising out of
or based upon this Agreement against any stockholder, employee, officer,
director or incorporator of any Purchaser; and provided, however, that this
Section 6.13 shall not relieve any such Person of any liability it might
otherwise have for its own gross negligence or willful misconduct. The
agreements provided in this Section 6.13 shall survive termination of this
Agreement.
Section 6.14.     Tax Treatment. The Participations shall be treated and
reported as indebtedness of the Seller for all income and franchise tax
purposes. The Seller, the Servicer, the Agent and Fairway and each Purchaser, by
its agreement to make a purchase (and to make reinvestments, if applicable) with
regard to its Participation, agrees, and shall cause its assignees to agree, to
treat and report the Participations as indebtedness of the Seller for all income
and franchise tax purposes.












 
32
 

I\11418185.1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AFC FUNDING CORPORATION,
as Seller


    By: /s/ Amy Wirges        
    Name: Amy Wirges
    Title: Vice President of Finance & Treasurer

    AFC Funding Corporation
13085 Hamilton Crossing Blvd., Suite 310
    Carmel, Indiana 46032
    Attention: Amy Wirges
    Telephone: 317-843- 4795
    Facsimile: 317- 360-3766
    E-mail: awirges@autofinance.com
AUTOMOTIVE FINANCE CORPORATION,
as Servicer


    By: /s/ Amy Wirges        
    Name: Amy Wirges
    Title: Vice President of Finance & Treasurer

    Automotive Finance Corporation
13085 Hamilton Crossing Blvd., Suite 300
    Carmel, Indiana 46032
    Attention: Amy Wirges
    Telephone: 317-843- 4795
    Facsimile: 317- 360-3766
    E-mail: awirges@autofinance.com
    


 
S-1
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1

--------------------------------------------------------------------------------





BMO CAPITAL MARKETS CORP.,
as Purchaser Agent for Fairway


    By: /s/ John Pappano        
    Name: John Pappano
    Title: Managing Director

BMO Capital Markets Corp.
    115 S. LaSalle, 25th Floor West
    Chicago, Illinois 60603
    Attention: Conduit Administration
    Telephone: (312) 461-5640
    Facsimile: (312) 293-4908
E-mail: fundingdesk@bmo.com
FAIRWAY FINANCE COMPANY, LLC,
as a Purchaser


    By: /s/ Denise Veidt        
    Name: Denise Veidt
    Title: Vice President

    Fairway Finance Company, LLC
c/o Lord Securities Corp.
    48 Wall Street, 27th Floor
    New York, New York 10005
    Attention: Irina Khaimova
    Telephone: (212) 346-9008
Facsimile: (212) 346-9012
Email: Irina.Khaimova@tmf-group.com
Maximum Commitment:
[*]










 
S-2
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1

--------------------------------------------------------------------------------






BANK OF MONTREAL,
as Purchaser and Purchaser Agent for itself


By: /s/ Christopher L. Clark        
Name: Christopher L. Clark
Title: Vice President





Bank of Montreal
115 S. LaSalle, 25th Floor West
Chicago, Illinois 60603
Attention: Christopher L. Clark
Telephone: (312) 461-5546
Facsimile: (312) 293-4948
E-mail: christopherl.clark@bmo.com    




Maximum Commitment:
[*]


 
S-3
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Purchaser and Purchaser Agent for itself


By: /s/ Yan Lipovetskiy        
Name: Yan Lipovetskiy
Title: Vice President







PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Attention: ABF Administration    
Telephone: (412) 768-3090 
Facsimile: (412) 762-9184
E-mail: abfadmin@pnc.com / robyn.reeher@pnc.com






Maximum Commitment:
[*]




 
S-4
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------






THUNDER BAY FUNDING, LLC, as a Purchaser

By: Royal Bank of Canada,
its attorney-in-fact

By: /s/ Thomas C. Dean        
Name: Thomas C. Dean
Title: Authorized Signatory


Thunder Bay Funding, LLC
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, New York 11747
Tel: (631) 930-7207
Fax: (212) 302-8767
Attn: Tony Wong


with a copy to:


RBC Capital Markets
Two Little Falls Center
2751 Centerville Road, Suite 212
Wilmington, DE 19808
Attn: Securitization Finance
Email: conduit.management@rbccm.com


Maximum Commitment:
[*]


ROYAL BANK OF CANADA,
as Purchaser Agent for Thunder Bay Funding, LLC

By: /s/ Thomas C. Dean        
Name: Thomas C. Dean
Title: Authorized Signatory
By: /s/ Austin J. Meier        
Name: Austin J. Meier
Title: Authorized Signatory
Royal Bank of Canada
200 Vesey Street
New York, NY 10281-8098
Attn: Securitization Finance
Email: conduit.management@rbccm.com


With a copy to:


RBC Capital Markets
Two Little Falls Center
2751 Centerville Road
Suite 212
Wilmington, DE 19808
Attn: Securitization Finance
Email: conduit.management@rbccm.com


 
S-6
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as Purchaser and as Purchaser Agent for itself


By: /s/ Andrew D. Jones        
Name: Andrew D. Jones
Title: Director

Fifth Third Bank
38 Fountain Square Plaza, MD 109046
Cincinnati, OH 45263
Attention: Asset Securitization Group
Telephone: (513) 534-0836
Facsimile: (513) 534-0319
E-mail: andrew.jones@53.com/
53.Securitizationl.Bancorp@53.com


Maximum Commitment
[*]




 
S-6
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------






CHARIOT FUNDING LLC, as a Purchaser

By: JPMorgan Chase Bank, N.A.,
its attorney-in-fact


By: /s/ Cameron Milligan        
Name: Cameron Milligan
Title: Vice President



Chariot Funding LLC
c/o JPMorgan Chase Bank, N.A.
10 South Dearborn Street, 13th Floor
Chicago, IL  60603
Attention:  Alan English
Tel:  (312) 732-7985
Fax:  (312) 377-0490
Email:  alan.p.english@jpmorgan.com; kyle.b.sneed@jpmorgan.com;
cameron.milligan@jpmorgan.com; ABS.Treasury.Dept@jpmorgan.com
Maximum Commitment
[*]


JPMORGAN CHASE BANK N.A.,
as Purchaser Agent for Chariot Funding LLC


By: /s/ Cameron Milligan        
Name: Cameron Milligan
Title: Vice President
c/o JPMorgan Chase Bank, N.A.
10 South Dearborn Street, 13th Floor
Chicago, IL  60603
Attention:  Alan English
Tel:  (312) 732-7985
Fax:  (312) 377-0490
Email:  alan.p.english@jpmorgan.com; kyle.b.sneed@jpmorgan.com;
cameron.milligan@jpmorgan.com; ABS.Treasury.Dept@jpmorgan.com


 
S-7
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------





BANK OF MONTREAL,
as Agent


    By: /s/ Christopher L. Clark        
    Name: Christopher L. Clark
    Title: Vice President

Bank of Montreal
    115 S. LaSalle, 25th Floor West
    Chicago, Illinois 60603
    Attention: Christopher L. Clark
    Telephone: (312) 461-5546
    Facsimile: (312) 293-4948
    Email: christopherl.clark@bmo.com




 
S-8
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------






Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty




By: /s/ Rebecca C. Polak_________________________________________
Name: Rebecca C. Polak
Title: Executive Vice President, General Counsel and Secretary






 
S-9
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------





STATE OF INDIANA        )
                )    SS
COUNTY OF HAMILTON    )
Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared Amy Wirges, an officer of AFC FUNDING CORPORATION,
personally known to me who acknowledged the execution of the foregoing this 16th
day of December, 2016.


/s/ Francesca C. York_________
Signature
My Commission Expires: 12-05-24____________
Francesca C. York___________
Printed Name
My County of Residence: Hamilton____________











STATE OF INDIANA        )
                )    SS
COUNTY OF HAMILTON    )
Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared Amy Wirges, an officer of AUTOMOTIVE FINANCE CORPORATION,
personally known to me who acknowledged the execution of the foregoing this 16th
day of December, 2016.


/s/ Francesca C. York__________
Signature
My Commission Expires: 12-05-24_____________
___________________________
Printed Name
My County of Residence: Hamilton_____________





 
S-10
Seventh Amended and Restated
Receivables Purchase Agreement

I\11418185.1



--------------------------------------------------------------------------------






EXHIBIT I

DEFINITIONS
As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). Unless otherwise indicated, all
Section, Annex, Exhibit and Schedule references in this Exhibit are to Sections
of and Annexes, Exhibits and Schedules to the Agreement.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, it being understood that a lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, in favor of the Agent for the benefit of the Secured
Parties contemplated by the Agreement shall not constitute an Adverse Claim.
“AFC” has the meaning set forth in the preamble to this Agreement.
“Affected Person” has the meaning set forth in Section 1.8.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person, except that with respect
to a Purchaser, Affiliate shall mean the holder(s) of its capital stock.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Participation” means, at any time, the sum of the Participations
expressed as a percentage.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or related to bribery or corruption.
“Attorney Costs” means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel, and all reasonable
disbursements of internal counsel.
“Auction Credit” means a Receivable pursuant to which a wholesale auction has
granted credit for the purposes of a float sale arrangement with dealers,
provided that the wholesale auction shall be considered the “Obligor” of such
Receivable and shall be subject to the Normal Concentration Percentage or
Special Concentration Percentage, as applicable.
“Backup Servicer” means the Person appointed to act as backup servicer pursuant
to the Backup Servicing Agreement.


 
EX-I-1
 

I\11418185.1

--------------------------------------------------------------------------------





“Backup Servicing Agreement” means (i) the Backup Servicing Agreement, dated as
of January 19, 2011, among the Servicer, Wells Fargo Bank, National Association,
the Agent and the other parties thereto; and (ii) any replacement backup
servicing agreement entered into from time to time with the prior written
consent of the Majority Purchasers; in each case as such agreements may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
“Backup Servicing Fee Letter” means (i) the fee letter, dated October 20, 2010,
setting forth the Backup Servicing Fees payable to the Backup Servicer; and (ii)
any replacement backup servicing fee letter entered into from time to time with
the prior written consent of the Majority Purchasers; in each case as such
letters may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
“Backup Servicing Fees” means all fees and reimbursable expenses (excluding
Transition Expenses) payable to the Backup Servicer (for the avoidance of doubt,
prior to Backup Servicer assuming the role of Servicer) pursuant to the Backup
Servicing Agreement or the Backup Servicing Fee Letter.
“Bank Rate” means, for any Purchaser for any Yield Period, an interest rate per
annum equal to the Eurodollar Rate for such Purchaser for such Yield Period;
provided, that in the case of any Yield Period on or after the first day of
which the applicable Purchaser Agent shall have been notified by a Liquidity
Bank or the related Purchaser that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for such
Liquidity Bank or such Purchaser to fund its Investment based on the Eurodollar
Rate set forth above (and such Liquidity Bank or such Purchaser, as applicable,
shall not have subsequently notified such Purchaser Agent that such
circumstances no longer exist), the “Bank Rate” for each such Yield Period shall
be an interest rate per annum equal to the Base Rate in effect on each day of
such Yield Period. Notwithstanding the foregoing, the “Bank Rate” for each day
in a Yield Period occurring during the continuance of a Termination Event shall
be an interest rate equal to 2% per annum above the Base Rate in effect on such
day.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11U.S.C. § 101, et seq.), as amended and in effect from time to time.
“Base Rate” means, for any Purchaser for any day, a fluctuating interest rate
per annum equal to the higher of: (a) the rate of interest most recently
announced by the applicable Reference Bank as its prime commercial rate for
loans made in Dollars in the United States or (b) 0.50% per annum above the
latest Federal Funds Rate. The rate referred to in clause (a) is not necessarily
intended to be the lowest rate of interest determined by the applicable
Reference Bank in connection with extensions of credit.
“BMO Harris Bank” means BMO Harris Bank N.A.
“Business Day” means any day on which (i) (A) the Agent at its branch office in
Chicago, Illinois is open for business and (B) commercial banks in New York City
are not authorized or required to be closed for business, and (ii) if this
definition of “Business Day” is


 
EX-I-2
 

I\11418185.1

--------------------------------------------------------------------------------





utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.
“Buyer’s Fees” means the fees paid by an Obligor to an auction or other
commercial inventory source in connection with a purchase of a vehicle by such
dealer.
“Carry Costs” means, with respect to any calendar month, the sum of the amounts
of the following items that accrued or were incurred during such calendar month:
(a) all Discount, (b) the Program Fee, (c) the Servicing Fee, (d) the Backup
Servicing Fee and (e) all other expenses and fees of the Seller under the
Agreement.
“Cash Reserve” means (i) at any time after the occurrence and during the
continuation of a Level One Trigger, [*] of the aggregate Investment at such
time and (ii) at any other time, an amount equal to 1% of the aggregate
Investment at such time.
“Cash Reserve Account” means that certain bank account numbered 181-445-8
maintained at BMO Harris Bank subject to the security interest of Bank of
Montreal as Agent and maintained for the benefit of the Secured Parties.
“Cash Reserve Account Bank” means the bank holding the Cash Reserve Account.
“Change in Control” means
(a)    AFC shall fail to own, free and clear of all Adverse Claims, 100% of the
outstanding shares of voting stock of the Seller, except as otherwise provided
by the Pledge Agreement; or
(b)    KAR shall fail to own, directly or indirectly, free and clear of all
Adverse Claims (other than the KAR Credit Facility Pledge), at least 80% of the
outstanding shares of voting stock of AFC, on a fully diluted basis.
“Closing Date” means December 20, 2016.
“Collection Accounts” means, collectively, the Deposit Accounts held at Wells
Fargo Bank, National Association.
“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller, the Originator or the Servicer (including amounts
paid directly to an Originating Lender and subsequently forwarded to the Seller,
the Originator or the Servicer) in payment of any amounts owed in respect of
such Receivable (including, without limitation, principal payments, finance
charges, floorplan fees, curtailment fees, interest and all other charges), or
applied (or to be applied) to amounts owed in respect of such Receivable
(including, without limitation, insurance payments and net proceeds of the sale
or other disposition of vehicles or other collateral or property of the related
Obligor or any other Person directly or indirectly liable for the payment of
such Pool Receivable applied (or to be applied) thereto), (b) all Collections
deemed to have been received pursuant to Section 1.9 and (c) all other proceeds
of such Receivable.


 
EX-I-3
 

I\11418185.1

--------------------------------------------------------------------------------





“Company Note” has the meaning set forth in Section 3.2 of the Purchase and Sale
Agreement.
“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and AFC or an
Originating Lender, as applicable, any guaranty issued in connection therewith
and each other agreement or instrument executed by an Obligor pursuant to or in
connection with any of the foregoing, the purpose of which is to evidence,
secure or support such Obligor’s obligations to AFC or each Originating Lender,
as applicable, under such Dealer Note or other similar agreement.
“CP Rate” means, for any Purchaser for any Yield Period, to the extent such
Purchaser funds any portion of its Investment for such Yield Period by the
issuance of Notes, the rate equivalent to the weighted average cost (as
determined by the applicable Purchaser Agent and which shall include dealer
fees, incremental carrying costs incurred with respect to Notes maturing on
dates other than those on which corresponding funds are received by the
Purchaser, other borrowings by the Purchaser or its related commercial paper
issuer if the Purchaser does not itself issue commercial paper to fund any
Investment hereunder (other than under any Program Support Agreement), actual
costs of swapping foreign currencies into Dollars to the extent the Notes are
issued in a market outside the U.S. and any other costs associated with the
issuance of Notes) of or related to the issuance of Notes that are allocated, in
whole or in part, by the Purchaser or the applicable Purchaser Agent to fund or
maintain such portion of the Investment (and which may be also allocated in part
to the funding of other assets of the Purchaser); provided, however, that if the
rate (or rates) is a discount rate, then the rate (or if more than one rate, the
weighted average of the rates) shall be the rate resulting from converting such
discount rate (or rates) to an interest -bearing equivalent rate per annum. It
is understood and agreed that any Purchaser or Purchaser Agent may either “match
fund” Notes or “pool fund” Notes to maintain any Investment and may select the
duration of Notes maintaining the Investment in its discretion.
“Credit and Collection Policy” means those receivables credit and collection
policies and procedures of the Servicer in effect on the date of the Agreement
and provided to the Agent and the Purchaser Agents (including the core policies
and procedures manuals and the credit policy manual), as modified in compliance
with the Agreement.
“Curtailment Date” means, with respect to any Receivable, the date defined as
such in the Contract for such Receivable.
“Dealer Note” means a note and security agreement in the form of the
Originator’s form Demand Promissory Note and Security Agreement and any other
promissory note issued by an Obligor in favor of AFC or the applicable
Originating Lender.
“Debt” means (i) indebtedness for borrowed money (which shall not include, in
the case of the Seller or AFC, accounts payable to any Affiliate in the ordinary
course of business arising from the provision of goods and services by such
Affiliate), (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or services, (iv) obligations as lessee under leases which shall have
been or should be, in accordance with GAAP, recorded as capital leases, (v)


 
EX-I-4
 

I\11418185.1

--------------------------------------------------------------------------------





obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of kinds referred to in clauses (i) through (iv) above, and (vi)
liabilities in respect of unfunded vested benefits under plans covered by Title
IV of ERISA.
“Default Ratio” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each calendar month by
dividing (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month plus the aggregate amount of
non-cash adjustments that reduced the Outstanding Balance of any Pool Receivable
during such month (other than a Pool Receivable that became a Defaulted
Receivable during such month) by (ii) the aggregate amount of Pool Receivables
that were generated by the Originator (including those acquired by the
Originator from any Originating Lender) during the calendar month that occurred
five calendar months prior to the calendar month ending on such day.
“Defaulted Receivable” means a Pool Receivable:
(i)    as to which any payment, or part thereof, remains unpaid for more than 90
days after the due date for such payment;
(ii)    which, consistent with the Credit and Collection Policy, would be
written off the Seller’s books as uncollectible; or
(iii)    which is converted to a long term payment plan in the form of a note or
other similar document.
“Deferred Purchase Date” has the meaning specified in Section 1.2(a).
“Deferring Purchaser” has the meaning specified in Section 1.2(a).
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of the last day of each calendar
month by dividing (i) the aggregate Outstanding Balance of all Pool Receivables
(net of all miscellaneous credits) that were Delinquent Receivables on such day
by (ii) the aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Pool Receivable which is not a Defaulted
Receivable (i) as to which any payment, or part thereof, remains unpaid for more
than 30 days after the due date for such payment or (ii) which, consistent with
the Credit and Collection Policy, would be classified as delinquent by the
Seller.
“Deposit Account” means an account listed on Schedule II hereto and maintained
at a bank or other financial institution for the purpose of receiving
Collections.
“Deposit Account Agreement” means a letter agreement, in form and substance
acceptable to the Agent, among the Seller, the Agent and the applicable Deposit
Bank, as the


 
EX-I-5
 

I\11418185.1

--------------------------------------------------------------------------------





same may be amended, supplemented, amended and restated, or otherwise modified
from time to time in accordance with the Agreement.
“Deposit Bank” means any of the banks or other financial institutions at which
one or more Deposit Accounts are maintained.
“Discount” means, with respect to each Purchaser:
(i)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will be funding such portion of the Investment
through the issuance of Notes and such Purchaser has elected by notice to the
Servicer to charge its cost of funds,
CPR x I x ED + TF
360

(ii)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will not be funding such portion of the Investment
at the rate specified in clause (i) (a “Eurodollar Funding”),
               ED
BR x I x 360 + TF

where:
BR
=
the Bank Rate for the applicable portion of the Investment for such Yield Period
I
=
the applicable portion of Investment during such Yield Period
CPR
=
the CP Rate of such Purchaser (or its Related CP Issuer) for the applicable
portion of the Investment for such Yield Period
ED
=
the actual number of days during such Yield Period
TF
=
the Termination Fee, if any, for such portion of Investment of the Participation
for such Yield Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided, further, that Discount for any Investment of any Participation
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.
“Dividends” means any dividend or distribution (in cash or obligations) on any
shares of any class of Seller’s capital stock or any warrants, options or other
rights with respect to shares of any class of Seller’s capital stock.
“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States.


 
EX-I-6
 

I\11418185.1

--------------------------------------------------------------------------------





“Eligible Contract” means a Contract in one of the forms delivered to and
approved by the Purchaser Agents with such variations as AFC shall approve in
its reasonable business judgment that shall not materially adversely affect the
rights of the Originator or the Originating Lender, the Seller or the
Purchasers.
“Eligible Receivable” means, at any time, any Receivable:
(a)    which is denominated and payable only in Dollars, was originated by an
Originating Lender and acquired by the Originator pursuant to an Originating
Lender Sale Agreement or originated by the Originator in the ordinary course of
business, was sold to the Seller pursuant to the Purchase and Sale Agreement and
is either a general intangible, a payment intangible, an account or chattel
paper;
(b)    the Obligor of which is a resident of the United States and is not a
government or a governmental subdivision or agency, provided personal guarantees
are permitted to be provided by Canadian residents;
(c)    in which the Agent (for the benefit of the Secured Parties) has a first
priority, perfected security interest free from any Adverse Claim, and with
respect to which the Agent has (i) a first priority perfected security interest
in the vehicles financed thereby (except to the extent of any Permitted Liens),
and (ii) a perfected security interest in all other Related Security with
respect to such Receivable (to the extent that a security interest in such other
Related Security can be perfected by the filing of a financing statement);
(d)    in which Seller has a first priority, perfected ownership interest, free
from any Adverse Claim, and with respect to which the Seller has (i) a first
priority perfected security interest in the vehicles financed thereby (except to
the extent of any Permitted Liens), and (ii) a perfected security interest in
all other Related Security with respect to such Receivable (to the extent that a
security interest in such other Related Security can be perfected by the filing
of a financing statement);
(e)    which arises from the making of a loan to finance the purchase of (i) an
automobile or light duty truck, the ownership of which is evidenced by a
certificate of title or electronic title, driven or drawn by mechanical power,
manufactured primarily for use on the public streets, roads or highways with two
axles, or (ii) a Specialty Vehicle;
(f)    that is guaranteed by the related dealer’s parent, general partner or
owners, provided that, in the Servicer’s discretion, guarantees shall not be
required from (i) public companies, (ii) private equity firms or other similar
entities, or (iii) passive partners or minority partners when an operating
partner has provided a guarantee;
(g)    which arises under an Eligible Contract that has been duly authorized and
executed by the parties thereto and that, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable enforceable against such Obligor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of




 
EX-I-7
 

I\11418185.1

--------------------------------------------------------------------------------





equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law;
(h)    which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);
(i)    the sale of which pursuant to the Purchase and Sale Agreement, and the
transfer of an undivided interest in which pursuant to this Agreement, do not
contravene or conflict with any law, or require the consent of the Obligor or
any other Person;
(j)    with respect to which the Majority Purchasers have not given Seller at
least five (5) Business Days’ notice that such Receivable will not be an
Eligible Receivable hereunder, provided that such designation is in good faith
and based on a reasonable business judgment by the Majority Purchasers that such
Receivable should not be considered an Eligible Receivable;
(k)    the Obligor of which is not an Affiliate of AFC, an Excluded Obligor or a
father, mother, son or daughter (or any Affiliate thereof) of any officer or
director of AFC or its Affiliates;
(l)    for which AFC has taken (or caused to be taken) all commercially
reasonable action to ensure that (i) the Obligor of such Receivable does not
hold physical possession of the certificate of title or certificate of origin
with respect to such Receivable (except for any Receivable originated in the
State of Michigan), and (ii) in the case where there is only an electronic title
(and not a physical title), the Seller (or the Originator or Originating Lender)
is identified as lienholder in the electronic title records;
(m)     which is not an Excluded Receivable, a Specified Ineligible Receivable,
or a Title Attached Receivable;
(n)    (i) which satisfies all applicable requirements of the Credit and
Collection Policy, (ii) other than with respect to any Rental Receivable, whose
terms require a minimum principal payment of not less than [*] plus accrued
interest and fees on each Curtailment Date, provided that, subject to a Special
Concentration Percentage, such minimum principal payment for a Receivable may be
less than [*] so long as it is at least [*], (iii) for which all payments
required to be made pursuant to the related Contract in connection with any
Curtailment Date extension have not been waived and have been made within [*] of
each such extension, (iv) whose terms (including the due date thereof) have not
otherwise been amended or modified in any material respect and [*];
(o)    which is payable on demand and which the related Contract requires to be
repaid on the earlier of (i) [*] following the sale of the vehicle such
Receivable financed, and (ii) the Curtailment Date for such Receivable;




 
EX-I-8
 

I\11418185.1

--------------------------------------------------------------------------------





(p)     which is not a Defaulted Receivable and which is not a Delinquent
Receivable;
(q)    from an Obligor not more than [*] of whose aggregate Outstanding Balance
of all Receivables of such Obligor and its Affiliates are Defaulted Receivables;
(r)    for which the Obligor has not “short-paid” the Receivable or paid with
non-sufficient funds;
(s)    from an Obligor that, to the knowledge of the Servicer or the Seller, has
not admitted in writing its inability to pay its debts generally or made a
general assignment for the benefit of creditors; and no proceeding has been
instituted (and is continuing) by or against such Obligor seeking to adjudicate
it bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property;
(t)     if the Receivable is an Auction Credit, then (i) the wholesale auction
is not fronting for a government or a governmental subdivision or agency, (ii)
the Servicer has received a bill of sale evidencing the transaction between the
wholesale auction and the purchasing dealer, (iii) the wholesale auction has
been underwritten in accordance with the Credit and Collection Policy’s
requirements for platinum dealers, (iv) a UCC has been filed against the
wholesale auction, and (v) clauses (f) and (g) above shall be deemed to be
satisfied if the wholesale auction, rather than the applicable dealer, signs the
applicable Eligible Contract; and
(u)     (i) except for any Contract which has been executed electronically,
there is only one original, executed copy of such Contract held by the Servicer
and (ii) for any Contract which has been executed electronically, such Contact
has been executed in compliance with all applicable e-sign laws and the Servicer
has access to an electronic copy of such Contract executed by all parties
thereto which can be printed and used to enforce such Contract.
“Enforcement Costs” means, at any time, all unpaid costs and expenses incurred
by the Agent in enforcing its rights and the rights of the other Indemnified
Parties hereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” shall mean, with respect to any Person, at any time, each
trade or business (whether or not incorporated) that would, at the time, be
treated together with such Person as a single employer under Section 4001 of
ERISA or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.


 
EX-I-9
 

I\11418185.1

--------------------------------------------------------------------------------





“Eurodollar Funding” means any funding the Discount with respect to which is
determined pursuant to clause (ii) of the definition of Discount.
“Eurodollar Rate” means, with respect to any day, the interest rate per annum
determined by the applicable Purchaser Agent (which determination shall be
conclusive absent manifest error) by dividing (the resulting quotient rounded
upwards, if necessary, to the fourth decimal place) (i) the three (3)-month
Eurodollar Rate for Dollar deposits as reported on the Reuters Screen LIBOR01
Page or any other page that may replace such page from time to time for the
purpose of displaying offered rates or prices comparable to such rates (as
determined by the applicable Purchaser Agent from time to time in accordance
with such Purchaser Agent’s customary practices), as of 11:00 a.m. (London time)
on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or, if not so reported, then as determined by such
Purchaser Agent from another recognized source for interbank quotation), in each
case, changing when and as such rate changes, by (ii) a number equal to 1.00
minus the Eurodollar Reserve Percentage; provided that if the Eurodollar Rate
calculated as set forth above shall be less than zero, the Eurodollar Rate shall
be deemed to be zero for the purposes of this Agreement. The Eurodollar Rate
determined for any day may also be expressed by the following formula:
applicable quoted Eurodollar Rate
Eurodollar Rate =
(pursuant to clause (i) above) for such day

1.00-Eurodollar Reserve Percentage
As used in this definition, “Eurodollar Reserve Percentage” means, for any Yield
Period, the maximum reserve percentage (expressed as a decimal, rounded upwards,
if necessary, to the fourth decimal place) in effect on the date the Eurodollar
Rate for such Yield Period is determined under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to “Eurocurrency” funding (currently referred to as
“Eurocurrency liabilities”) having a term comparable to such Yield Period.
“Excluded Obligor” means an Obligor so designated in writing as such by the
Agent or the Majority Purchasers in a notice to the Seller in good faith and in
the Agent’s or the Majority Purchasers’ reasonable judgment relating to credit
considerations from time to time, it being understood that from time to time
such designation may be revoked by written notice to the Seller.
“Excluded Receivable” means any Receivable that the Originator determines (prior
to or concurrently with origination) (i) is clearly not contemplated by the
Transaction Documents due to size, terms, ineligibility or commingling concerns
and (ii) is not to be transferred to the Seller pursuant to the Purchase and
Sale Agreement. The Seller and the Purchasers have no ownership or other
interest in any Excluded Receivables. For the avoidance of doubt, as required by
Exhibit IV(l)(xv), the Seller and the Servicer shall maintain a complete list of
Excluded Receivables at all times and shall provide notice to the Purchaser
Agents promptly following any changes thereto.
“Facility” means the purchase facility established by the Agreement.




 
EX-I-10
 

I\11418185.1

--------------------------------------------------------------------------------





“Fairway” means Fairway Finance Company, LLC.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to: (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York, or (b) if such rate is not so published for
any Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” means, as to any Purchaser, the fee letter entered into by such
Purchaser’s Purchaser Agent and the Seller as described more particularly in
Section 1.5.
“Final Payout Date” means the date following the Termination Date on which no
Investment or Discount in respect of any Participation under the Agreement shall
be outstanding and all other amounts payable by the Originator, the Seller or
the Servicer to the Purchasers, the Purchaser Agents, the Agent, the Backup
Servicer, any successor Servicer or any other Affected Person under the
Transaction Documents shall have been paid in full.
“Finance Charge and Floorplan Fee Collections” means, with respect to any
calendar month, any Collections applied by the Servicer in such calendar month
to the payment of interest and finance charges and all other amounts (other than
principal) owed under a Contract.
“GAAP” means generally accepted accounting principles and practices in the
United States, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Heavy Duty Truck” means [*]
“Indemnified Amounts” has the meaning set forth in Section 3.1.
“Indemnified Party” has the meaning set forth in Section 3.1.
“Insolvent” or “Insolvency” means, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general


 
EX-I-11
 

I\11418185.1

--------------------------------------------------------------------------------





assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case (a) and (b) undertaken
under U.S. Federal, state or foreign law, including the Bankruptcy Code.
“Investment” means, with respect to any Purchaser, the aggregate of the amounts
paid to the Seller in respect of the Participation of such Purchaser pursuant to
the Agreement, reduced from time to time by amounts actually distributed and
applied on account of such Investment pursuant to Section 1.4; provided, that if
such Investment shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Investment shall be increased by the amount of such rescinded
or returned distribution, as though it had not been made.
“Joinder Agreement” means a Joinder Agreement substantially in the form of Annex
C and executed pursuant to Section 1.12.
“KAR” means KAR Auction Services, Inc., a Delaware corporation.
“KAR Credit Facility” means that certain Amended and Restated Credit Agreement,
originally dated as of March 11, 2014, as amended by the Incremental Commitment
Agreement and First Amendment, dated as of March 9, 2016, by and among KAR, as
borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the other
lenders and agents party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“KAR Credit Facility Pledge” means the pledge of AFC stock to secure the
obligations under the KAR Credit Facility.
“KAR Financial Covenant” means the financial covenant regarding KAR’s maximum
consolidated senior secured leverage ratio as set forth in Section 8.1 of the
KAR Credit Facility. Such covenant (including all defined terms incorporated
therein) will survive the termination of the KAR Credit Facility and can only be
amended, modified, added or terminated from time to time with the prior written
consent of the Majority Purchasers; provided, however, that as long as KAR’s
senior secured debt shall be rated at least “BBB- (stable)” by S&P and at least
“Baa3 (stable)” by Moody’s, the financial covenant will conform with the
financial covenants required by KAR’s Credit Facility or any replacement
facility without the consent of the Majority Purchasers. “KAR Financial Covenant
Event” means any breach of the KAR Financial Covenant.
“KAR Financial Covenant Termination Event” means, following the occurrence of a
KAR Financial Covenant Event, the earliest to occur of (i) if a Majority
Purchasers Notice Event has occurred, 120 days following the occurrence of such
Majority Purchasers Notice Event, (ii) any KAR Restricted Amendment and (iii)
the occurrence of a Majority Purchasers Notice Event resulting in the KAR Credit
Facility being accelerated.
“KAR Restricted Amendment” means any action under or amendment to the KAR Credit
Facility which, in the sole and absolute discretion of the Majority Purchasers,
results in or may result in (i) an acceleration (in whole or in part) of
principal or interest or the amount


 
EX-I-12
 

I\11418185.1

--------------------------------------------------------------------------------





of principal or interest due under the KAR Credit Facility, (ii) the pledge of
any additional collateral by AFC under the KAR Credit Facility (other than
newly-acquired collateral of the same type as that already pledged thereunder,
e.g., a newly-acquired additional trademark is pledged where all trademarks of
the relevant entity had previously been pledged), (iii) any amendment to any
provisions or the addition of any provision to the KAR Credit Facility regarding
the Seller or its assets or AFC as Originator or Servicer hereunder, (iv) any
change, amendment or modification to AFC’s guaranty under the KAR Credit
Facility or (v) any action by any party to the KAR Credit Facility against AFC’s
guaranty under the KAR Credit Facility or the assets of AFC.
“Legal Final Maturity Date” means the first Settlement Date on or after the date
that is two years after the Termination Date.
“Level One Trigger” means the occurrence of any of the following (i) as of the
last day of any calendar month, the arithmetic average of the Net Spread [*],
(ii) the Delinquency Ratio is greater than [*] or (iii) as of the last day of
any calendar month, the arithmetic average of the Payment Rate [*]; provided,
however, that following each occurrence of a Level One Trigger, such trigger
shall remain in effect until [*]
“Liquidation Account” means that certain bank account numbered 181-446-6
maintained at BMO Harris Bank in Chicago, Illinois or such other account at such
other bank approved by the Agent, with the Purchasers and their respective
Purchaser Agents receiving notice that such account is maintained at such bank,
in either case, which is in the name of “Liquidation Account, Bank of Montreal
as Agent,” and pledged, on a first-priority basis, by the Seller to the Agent
pursuant to Section 1.2(d).
“Liquidation Account Bank” means the bank holding the Liquidation Account.
“Liquidity Agreement” means any loan or asset purchase agreement or similar
agreement whereby a Note Issuer party hereto as a Purchaser obtains commitments
from financial institutions to support its funding obligations hereunder and/or
to refinance any Notes issued to fund the Note Issuer’s Investment hereunder.
“Liquidity Bank” has the meaning set forth in Section 6.3(b).
“Loss Percentage” means, on any date, the greatest of [*]
“Loss Reserve” means, for any date and any Participation, an amount equal to the
product of [*]
“Lot Check” means, with respect to any Obligor, a physical inspection of such
Obligor’s financed vehicles and which may include a review of such Obligor’s
books and records related thereto.
“Majority Purchasers” means Purchasers having a share of the Aggregate
Participation equal to or greater than [*]




 
EX-I-13
 

I\11418185.1

--------------------------------------------------------------------------------





“Majority Purchasers Notice Event” means, following the occurrence of a KAR
Financial Covenant Event, the Majority Purchasers have provided the Agent and
Seller with written notice of the Majority Purchasers’ declaration of a KAR
Financial Covenant Termination Event.
“Marine Craft” means [*]
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)    the business, operations, property or financial condition of the Seller
or the Servicer;
(b)    the ability of the Seller or the Servicer to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
the performance of any such obligations;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document;
(d)    the status, existence, perfection, priority or enforceability of the
Agent’s interest (for the benefit of the Secured Parties) in the Pool
Receivables or Related Security; or
(e)    the collectibility of the Pool Receivables.
“Maximum Amount” means the lesser of (i) $1,500,000,000 or (ii) the sum of the
Maximum Commitments of all Purchasers.
“Maximum Commitment” means, with respect to a Purchaser, the maximum Dollar
amount of Investment that such Purchaser is willing to fund, as set forth on the
signature pages of this Agreement, any Joinder Agreement or any assignment
entered into pursuant to Section 6.3, as applicable, which amount may, following
the written request of the Seller, be increased at any time with the written
consent of such Purchaser.
“Moody’s” means Moody’s Investor Services, Inc.
“Motorcycle” means [*]
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Receivables Pool Balance” means, at any time, the amount determined
pursuant to the calculation in Schedule III.
“Net Spread” means the annualized percentage equivalent of a fraction (computed
as of the last day of each calendar month), the numerator of which is the excess
of (x) all Finance Charge and Floorplan Fee Collections received and applied
during such calendar month


 
EX-I-14
 

I\11418185.1

--------------------------------------------------------------------------------





(including recoveries) over (y) the sum of, without duplication, (i) the Carry
Costs for such calendar month, (ii) the aggregate amount of Receivables that
became Defaulted Receivables during such calendar month, and (iii) the aggregate
amount of non-cash adjustments that reduced the Outstanding Balance of any Pool
Receivable during such calendar month (but excluding any Receivable that was
included in the calculation of Net Spread pursuant to clause (ii) above in any
previous calendar month); and the denominator of which is the average aggregate
Outstanding Balances of the Pool Receivables during such calendar month.
“New Car” means [*]
“Normal Concentration Percentage” for any Obligor (other than Obligors subject
to Special Concentration Percentages) means at any time [*]
“Note Issuer” means Fairway and any other Purchaser which funds its Investment
and other investments by issuing short or medium term promissory notes either
directly or by means of a Related CP Issuer.
“Notes” means (a) in the case of any Note Issuer, the short-term promissory
notes issued or to be issued by such Note Issuer to fund its investments in
accounts receivable or other financial assets, (b) in the case of any Purchaser
with a Related CP Issuer, the short-term promissory notes issued by its Related
CP Issuer to indirectly fund the investments of such Purchaser, and (c) in the
case of any other Note Issuer, as set forth in the applicable Joinder Agreement.
“Obligor” means, with respect to any Receivable, a Person obligated to make
payments pursuant to the Contract relating to such Receivable; provided that
Receivables generated by Affiliates of any Obligor shall be treated as if
generated by such Obligor.
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Originating Lender” means AFC Cal, LLC, a California limited liability company
and each other entity approved in writing by the Purchaser Agents as an
Originating Lender hereunder in their sole discretion.
“Originating Lender Sale Agreement” means each transfer agreement between an
Originating Lender and the Originator; prior to the Receivables of any
Originating Lender being treated as Eligible Receivables hereunder, the Majority
Purchasers shall have consented to the form of Originating Lender Sale Agreement
and each Rating Agency rating the Facility shall have received a copy thereof at
least 5 Business Days prior to such Receivables receiving such treatment.
“Originator” has the meaning set forth in the Purchase and Sale Agreement.


 
EX-I-15
 

I\11418185.1

--------------------------------------------------------------------------------





“Outstanding Balance” means, with respect to any Receivable, the then unpaid
principal amount of all advances or loans made to the related Obligor pursuant
to the related Contract by AFC or the Originating Lender, as applicable, to the
extent that (a) for auction purchases, such amount does not exceed 100% of the
auction costs, including (i) Buyer’s Fees, (ii) inspection fees, (iii)
reconditioning costs inclusive of light body work, light mechanical work or
replacement parts not to exceed $500, (iv) transportation fees, [*] or (b) for
non-auction purchases, such amount does not exceed the wholesale cost, including
any applicable Buyer’s Fees as set forth on the related bill of sale or other
similar document, for the related vehicles.
“Participation” means, with respect to any Purchaser at any time, the undivided
percentage ownership interest of such Purchaser in (i) each and every Pool
Receivable now existing or hereafter arising, other than any Pool Receivable
that arises on or after the Termination Date, (ii) all of Seller’s right, title
and interest in, to and under all Related Security with respect to such Pool
Receivables, and (iii) all Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security. Such undivided percentage interest
shall be computed as
I + DP + LR 
NRPB + LA
where:
I
=    the Investment of such Participation at the time of computation as reduced
by the amount of cash in the Collection Accounts at the end of business on
either (i) with respect to any Servicer Report, the last Business Day of the
prior calendar month, or (ii) with respect to any Portfolio Certificate, the
last Business Day of the prior calendar week, in each case that was wired to the
respective Purchaser on the immediately following Business Day to pay down that
Purchaser’s Investment.

LR
=    the Loss Reserve of such Participation at the time of computation
(calculated after reducing the Purchaser’s Investment by the amount of cash in
the Collection Accounts at the end of business on either (i) with respect to any
Servicer Report, the last Business Day of the prior calendar month, or (ii) with
respect to any Portfolio Certificate, the last Business Day of the prior
calendar week, in each case that was wired to the respective Purchaser on the
second immediately following Business Day to pay down that Purchaser’s
Investment).

DP
=    the aggregate unfulfilled purchase amounts of all Deferring Purchasers at
such time.

NRPB
=    the Net Receivables Pool Balance at the time of computation.

LA
=    the amount on deposit in the Liquidation Account (other than amounts
transferred thereto from the Deposit Accounts to pay



 
EX-I-16
 

I\11418185.1

--------------------------------------------------------------------------------





Discount, the Servicing Fee, Unaffiliated Servicing Fees, Backup Servicing Fees,
Transition Expenses and Program Fees and Indemnified Amounts to the Indemnified
Parties), and, for the avoidance of doubt, those amounts identified as “cash
collateral” with respect to the Deposit Accounts held at [*] (numbered [*] and
[*]) shall not be deposited into the Liquidation Account or taken into
consideration for the calculation of the Participation.    
Each Participation shall be determined from time to time pursuant to the
provisions of Sections 1.2(a) and 1.3.
“Paydown Day” means any day that is not a Termination Day on which the
conditions set forth in Section 3 of Exhibit II are not either satisfied or
waived.
“Payment Rate” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each calendar month by
dividing [*]
“Perfection Representation” means the representations, warranties and covenants
set forth in Exhibit VII attached hereto.
“Performance Guaranty” means the Performance Guaranty, dated as of April 20,
2007, made by KAR in favor of the Agent for the benefit of the Secured Parties,
as the same may be amended, supplemented or otherwise modified from time to time
with the prior written consent of the Majority Purchasers.
“Permitted Investments” means (i) overnight obligations of the United States of
America, (ii) time deposits or AAAm or AAAm-G rated money market accounts
maintained at financial institutions rated at the time of investment not less
than A-1 by S&P and P-1 by Moody’s, (iii) certificates of deposit that are not
represented by instruments, have a maturity of one week or less and are issued
by financial institutions rated at the time of investment not less than A-1 by
S&P and P-1 by Moody’s and (iv) commercial paper rated at the time of investment
not less than A-1 by S&P and P-1 by Moody’s and, in the cases of clauses (ii),
(iii) and (iv), having a maturity date not later than (A) with respect to
amounts on deposit in the Cash Reserve Account, the immediately succeeding
Settlement Date and (B) with respect to amounts on deposit in the Liquidation
Account, the earlier of (x) the next Settlement Date and (y) one week from the
date of investment; provided, however, that the Majority Purchasers may, from
time to time, upon three Business Days’ prior written notice to Servicer, remove
from the scope of “Permitted Investments” any such obligations, certificates of
deposit or commercial paper and specify to be within such scope, other
investments.
“Permitted Lien” means (i) any mechanic’s lien, supplier’s lien, materialman’s
lien, landlord’s lien or similar lien arising by operation of law with respect
to the Related Security and (ii) and liens for taxes, assessments or similar
governmental charges or levies incurred in the ordinary course of business that
are not yet due and payable or as to which any applicable grace period shall not
have expired, or that are being contested in good faith by proper proceedings
and for which adequate reserves have been established, but only so long as


 
EX-I-17
 

I\11418185.1

--------------------------------------------------------------------------------





foreclosure with respect to such a lien is not imminent and the use and value of
the property to which the Adverse Claim attaches is not impaired during the
pendency of such proceeding.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means, at a particular time, any employee benefit plan or other plan
established, maintained or contributed to by the Seller or any ERISA Affiliate
thereof that is covered by Title IV of ERISA.
“Pledge Agreement” means the Pledge Agreement dated May 31, 2002 between AFC and
the Agent, as the same may be amended or modified with the prior written consent
of the Majority Purchasers.
“Pool Receivable” means a Receivable conveyed to the Seller pursuant to the
Purchase and Sale Agreement and not reconveyed to the Originator in accordance
with the terms of the Purchase and Sale Agreement.
“Pool Receivable Documents” has the meaning set forth in paragraph (l)(iii) of
Exhibit IV to the Agreement.
“Portfolio Certificate” means a certificate substantially in the form of
Exhibit VI to the Agreement.
“Prior Agreement” has the meaning set forth in the Preliminary Statements.
“Program Fee” means, as to any Purchaser, the periodic fees set forth in the
applicable Fee Letter.
“Program Support Agreement” means, as to any applicable Note Issuer party hereto
as a Purchaser, the Liquidity Agreement and any other agreement (if any) entered
into by any Program Support Provider providing for the issuance of one or more
letters of credit for the account of the Purchaser, the issuance of one or more
surety bonds for which the Purchaser is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Purchaser
to any Program Support Provider of the Participation (or portions thereof)
and/or the making of loans and/or other extensions of credit to the Purchaser in
connection with the Purchaser’s securitization program, together with any letter
of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” as to any Note Issuer (and/or Related CP Issuers)
means and includes any Liquidity Bank and any other or additional Person (other
than any customer of a Purchaser (and/or Related CP Issuers)) now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, a Purchaser (and/or Related CP Issuers) or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with any Note Issuer’s (and/or
Related CP Issuer’s) securitization program.


 
EX-I-18
 

I\11418185.1

--------------------------------------------------------------------------------





“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of May 31, 2002, among the Originator and the Seller, as the
same has been and may be modified, supplemented, amended and amended and
restated from time to time in accordance with the Transaction Documents and with
prior written consent of the Majority Purchasers.
“Purchase Notice” has the meaning set forth in Section 1.2(a).
“Purchaser” means Fairway, Fifth Third Bank, Thunder Bay Funding, LLC, PNC Bank,
National Association, Bank of Montreal, Chariot Funding LLC and each other
Person which becomes a “Purchaser” hereunder in accordance with the provisions
of Section 1.12 or Section 6.3(a).
“Purchaser Agent” means, as to any Purchaser, the financial institution
designated by such Purchaser as responsible for administering this Agreement on
behalf of such Purchaser, together with any successors or permitted assigns
acting in such capacity; if any Purchaser does not so designate another
institution as its Purchaser Agent, such Purchaser shall be deemed to have
designated itself as its Purchaser Agent and all references herein to such
Purchaser’s Purchaser Agent shall mean and be references to such Purchaser.
“Purchaser Group” means each Purchaser Agent and the Purchasers and Related CP
Issuers (if any) for which such Purchaser Agent acts hereunder.
“Purchaser’s Account” means (i) as to Fairway, the special account (account
number [*] maintained at the office of BMO Harris Bank, or such other account as
may be so designated in writing by its Purchaser Agent to the Seller and (ii) as
to any other Purchaser, such account as may be so designated in writing by the
applicable Purchaser Agent to the Seller and the Servicer.
“Purchasers’ Share” means the share of Collections deposited into the Deposit
Accounts represented by the Aggregate Participation.
“Rating Agencies” means Moody’s and S&P, as applicable.
“Receivable” means any right to payment from any Person, whether constituting an
account, chattel paper, instrument, payment intangible or a general intangible,
arising from the providing of financing and other services by the Originator or
the applicable Originating Lender to (i) new, used and wholesale automobile,
light truck or other Specialty Vehicle dealers or to (ii) wholesale auctions
under an Auction Credit, and includes the right to payment of any interest or
finance charges and other obligations of such Person with respect thereto.
“Recreational Vehicle” means [*]
“Reference Bank” means Bank of Montreal, provided that if so agreed by the
Seller, the Servicer and the Agent, each Purchaser which becomes a party hereto
by virtue of Section 1.12 may designate a different Reference Bank for purposes
of calculating the Base Rate applicable to such Purchaser’s Investment.




 
EX-I-19
 

I\11418185.1

--------------------------------------------------------------------------------





“Regulatory Change” has the meaning set forth in Section 1.8.
“Related CP Issuer” shall mean, with respect to any Purchaser, any commercial
paper conduit approved by the Servicer which advances funds to such Purchaser
for the purpose of funding or maintaining its interest in the Investment,
together with their successors and permitted assigns.
“Related Security” means, with respect to any Pool Receivable:
(a)    all right, title and interest in and to all Contracts and other Pool
Receivable Documents that relate to such Receivable;
(b)    all security interests or liens and rights in property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, including all
rights in vehicles securing or purporting to secure such payment and any
insurance or other proceeds arising therefrom;
(c)    all UCC financing statements covering any collateral securing payment of
such Receivable;
(d)    all guarantees and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such Receivable whether
pursuant to the Contract related to such Receivable or otherwise;
(e)    all rights in any power of attorney delivered by the related Obligor; and
(f)    all rights and claims of the Seller with respect to such Receivable
pursuant to the Purchase and Sale Agreement.
“Rental Receivable” means a Receivable which satisfies all of the requirements
of the definition of Eligible Receivable except clause [*], provided [*], (ii)
such Receivable must have a current maturity of [*], (iii) the applicable terms
thereof must require [*], (iv) the Obligor thereof must be otherwise current on
its obligations under the related Contract, (v) if applicable, [*]
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .22, .27 or .28 of PBGC Reg. §4043.
“Restricted Payments” has the meaning set forth in paragraph (o)(i) of
Exhibit IV of the Agreement.




 
EX-I-20
 

I\11418185.1

--------------------------------------------------------------------------------





“Salvage Vehicle” means any vehicle [*] provided that such vehicle [*]  For
purposes of the Net Receivables Pool Balance calculation, the value of
Receivables that are originated for the purpose of financing Salvage Vehicles is
limited to [*]
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“S&P” means Standard and Poor’s Ratings Services.
“Secured Parties” means, collectively, the Purchasers, the Purchaser Agents, the
Agent and the Program Support Providers.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” means the Seller, the Originator and the Servicer.
“Seller’s Share” means the Seller’s share of Collections deposited into the
Deposit Accounts, calculated as 100% minus the Aggregate Participation.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Report” means a report, in substantially the form of Annex B hereto.
“Servicer Report Date” means the 15th day of each month, or if such day is not a
Business Day, the next Business Day.
“Servicing Fee” shall mean the fee referred to in Section 4.6.
“Settlement Date” means the 20th day of each calendar month or, if such day is
not a Business Day, the following Business Day.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Special Concentration Percentage” means, as a percentage of the aggregate
Eligible Receivables [*] at such time, without duplication:


 
EX-I-21
 

I\11418185.1

--------------------------------------------------------------------------------





(i)    [*]
(ii)    [*]
(iii)    [*]
(iv)    [*]
(v)    [*]
(vi)    [*]
(vii)    [*]
(viii)    [*]
(ix)    [*]
(x)     [*]
“Special Obligor” means any Obligors, together with their Affiliates, identified
as a Special Obligor on the most recent Servicer Report by the Servicer.
“Specialty Vehicles” means [*]
“Specified Ineligible Receivables” means those Pool Receivables that the
Servicer has identified as “Specified Ineligible Receivables” pursuant to
Section 4.7.
“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.
“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software.
“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Agent at least 30 days in advance pursuant to
Section 1.1(b), (ii) January 31, 2020, and (iii) the date determined pursuant to
Section 2.2.
“Termination Day” means each day which occurs on or after the Termination Date,
unless the occurrence of the Termination Date (if declared by the Majority
Purchasers pursuant to Section 2.2) is waived in accordance with Section 6.1.
“Termination Event” has the meaning specified in Exhibit V.


 
EX-I-22
 

I\11418185.1

--------------------------------------------------------------------------------





“Termination Fee” means, with respect to any portion of the Investment of any
Purchaser and any Yield Period during which any reduction of such portion of the
Investment occurs on a date other than the date on which the Notes or Eurodollar
Funding supporting such portion of Investment matures, the amount, if any, by
which (i) the additional Discount (calculated without taking into account any
Termination Fee) which would have accrued during the remainder of such period on
the reductions of Investment had such reductions remained as Investment, exceeds
(ii) the income, if any, received by the applicable Purchaser from investing the
proceeds of such reductions of Investment, as determined by the related
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.
“Title Attached Receivable” means a Receivable which satisfies all of the
requirements of the definition of Eligible Receivable and for which AFC has
recorded an account payable subject to the receipt of the certificate of title
for the vehicle securing or purporting to secure such Receivable, but has not
authorized the release of funds for such vehicle.
“Tractors” means [*]
“Transaction Documents” means the Agreement, the Deposit Account Agreements, the
Purchase and Sale Agreement, each Originating Lender Sale Agreement, the
Performance Guaranty, the Pledge Agreement, the Company Note, each Joinder
Agreement, the Backup Servicing Agreement, the Backup Servicing Fee Letter (if
any) and all other certificates, instruments, UCC financing statements, reports,
notices, agreements and documents executed or delivered under or in connection
with any of the foregoing, in each case as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the Agreement.
“Transition Expenses” means all reasonable cost and expenses (including Attorney
Costs) incurred by the Backup Servicer in connection with transferring servicing
obligations under this Agreement, which shall not exceed the cap established in
the Backup Servicing Agreement or the Backup Servicing Fee Letter.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unaffiliated Servicing Fees” means all Servicing Fees payable to an entity,
that is not AFC, any Affiliate thereof, or the Backup Servicer, engaged as
Servicer hereunder, as such entity and the Agent shall agree.
“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.
“Yield Period” means, with respect to each portion of Investment of any
Purchaser:


 
EX-I-23
 

I\11418185.1

--------------------------------------------------------------------------------





(a)    initially the period commencing on the date of a purchase pursuant to
Section 1.2 and ending on the last day of the calendar month of such purchase;
and
(b)    thereafter each calendar month; provided that the final Yield Period
shall extend to the date of reduction of the Investment in full.
Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of Indiana, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.






 
EX-I-24
 

I\11418185.1

--------------------------------------------------------------------------------






EXHIBIT II

CONDITIONS OF PURCHASES
1.    Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the Agreement is subject to the condition precedent that the
Agent shall have received on or before the date hereof the following, each in
form and substance satisfactory to the Agent:
(a)    A counterpart of the Agreement and the other Transaction Documents duly
executed by the parties thereto.
(b)    Certified copies of (i) the resolutions of the board of directors of each
of the Seller and AFC authorizing the execution, delivery, and performance by
the Seller and AFC of the Agreement and the other Transaction Documents, (ii)
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Agreement and (iii) the articles of
incorporation and by-laws of the Seller and AFC (to the extent such documents
have been modified since they were last delivered to the Agent).
(c)    A certificate of the secretary or assistant secretary of the Seller and
AFC certifying the names and true signatures of the officers of the Seller and
AFC authorized to sign the Agreement and the other Transaction Documents.
(d)    Favorable opinions of Ice Miller LLP, special counsel for the Seller and
AFC, as to corporate, enforceability and such other matters as the Agent may
reasonably request.
(e)    Evidence of payment by the Seller of all fees, costs and expenses then
due and payable to the Purchasers or the Agent (including, without limitation,
any such fees payable under the Fee Letter), together with Attorney Costs of the
Agent to the extent invoiced prior to or on such date, plus such additional
amounts of Attorney Costs as shall constitute the Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings.
(f)    Such confirmations from the Rating Agencies as shall be required by any
Purchaser in its sole discretion.
(g)    Such other approvals, opinions or documents as the Agent may reasonably
request.
2.    Conditions Precedent to All Purchases and Reinvestments. Each purchase
(including the initial purchase) and each reinvestment shall be subject to the
further conditions precedent that:
(a) in the case of each purchase, the Servicer shall have delivered to the Agent
on or prior to such purchase, in form and substance satisfactory to the Agent,
(i) a completed Servicer Report with respect to the immediately preceding
calendar month, dated within 30 days prior to the date of such purchase (or a
completed Portfolio Certificate, dated as of the last Business Day of the
immediately preceding calendar week) and (ii) a completed Portfolio


 
EX-II-1
 

I\11418185.1



--------------------------------------------------------------------------------





Certificate to the extent a daily Portfolio Certificate is required in
accordance with Section 4.2(e) of the Agreement, and shall have delivered to the
Agent such additional information as may reasonably be requested by the Agent.
(b)    on the date of such purchase or reinvestment the following statements
shall be true (and acceptance of the proceeds of such purchase or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):
(i) the representations and warranties contained in Exhibit III are true and
correct on and as of the date of such purchase or reinvestment as though made on
and as of such date; and
(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and
(iii) the sum of the aggregate of the Participations does not exceed 100%; and
(iv) the amount on deposit in the Cash Reserve Account is equal to or greater
than the Cash Reserve; and
(c)    the Agent shall have received such other approvals, opinions or documents
it may reasonably request.




 
EX-II-2
 

I\11418185.1



--------------------------------------------------------------------------------






EXHIBIT III

REPRESENTATIONS AND WARRANTIES
A.    Representations and Warranties of the Seller. The Seller represents and
warrants as follows:
(a)    The Seller is a corporation duly incorporated and in existence under the
laws of the State of Indiana, and is duly qualified to do business, and is in
good standing, as a foreign corporation in every jurisdiction where the nature
of its business requires it to be so qualified except where the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect.
(b)    The execution, delivery and performance by the Seller of the Agreement
and the other Transaction Documents to which it is a party, including the
Seller’s use of the proceeds of purchases and reinvestments, (i) are within the
Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action of the Seller, (iii) do not contravene or result in a default
under or conflict with (1) the Seller’s charter or by-laws, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of the Seller’s properties, where, in the cases of items (2), (3)
and (4), such contravention, default or conflict has had or could reasonably be
expected to have a Material Adverse Effect. The Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party other than those previously obtained
or UCC filings.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.
(e)    Since December 31, 2015 there has been no material adverse change in the
business, operations, property or financial condition of the Seller or AFC, the
ability of the Seller or AFC to perform its obligations under the Agreement or
the other Transaction Documents to which it is a party or the collectibility of
the Pool Receivables, or which affects the legality, validity or enforceability
of the Agreement or the other Transaction Documents.
(f)    (i) There is no action, suit, proceeding or investigation pending or, to
the knowledge of the Seller, threatened against the Seller before any Government
Authority or arbitrator and (ii) the Seller is not subject to any order,
judgment, decree, injunction, stipulation


 
EX-III-1
 

I\11418185.1



--------------------------------------------------------------------------------





or consent order of or with any Government Authority or arbitrator, that, in the
case of each of foregoing clauses (i) and (ii), could reasonably be expected to
have a Material Adverse Effect.
(g)    The Seller is the legal and beneficial owner of the Pool Receivables free
and clear of any Adverse Claim, excepting only Permitted Liens; and has acquired
all of the Originator’s right, title and interest in, to and under the Related
Security. Upon each purchase or reinvestment, the Agent (for the benefit of the
Secured Parties) shall acquire a valid and enforceable perfected undivided
percentage ownership interest, to the extent of the Aggregate Participation, in
each Pool Receivable then existing or thereafter arising, free and clear of any
Adverse Claim, excepting only Permitted Liens, in the Collections with respect
thereto and in the Seller’s right, title and interest in, to and under the
Related Security and proceeds thereof. The Agreement creates a security interest
in favor of the Agent (for the benefit of the Secured Parties) in the items
described in Section 1.2(d), and the Agent (for the benefit of the Secured
Parties) has a first priority perfected security interest in such items. No
effective financing statement or other instrument similar in effect naming AFC
or the Seller as debtor or seller and covering any Contract or any Pool
Receivable or the Related Security or Collections with respect thereto or any
Deposit Account is on file in any recording office, except those filed in favor
of the Agent (for the benefit of the Secured Parties) relating to the Agreement.
(h)    [Reserved].
(i)    Each Servicer Report, Portfolio Certificate, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Agent or any
Purchaser Agent in connection with the Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
and any such Purchaser Agent at such time) as of the date so furnished, and no
such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
(j)    The principal place of business and chief executive office (as such terms
are used in the UCC) of the Seller and the office(s) where the Seller keeps its
records concerning the Pool Receivables are located at the address set forth
under its signature to this Agreement.
(k)    The names and addresses of all the Deposit Banks, together with the
account numbers of the Deposit Accounts of the Seller at such Deposit Banks, are
specified in Schedule II to the Agreement.
(l)    The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.
(m)    Neither the Seller nor any Affiliate of the Seller has any direct or
indirect ownership or other financial interest in any Purchaser, the Agent or
any Purchaser Agent.
(n)    No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.


 
EX-III-2
 

I\11418185.1



--------------------------------------------------------------------------------





(o)    Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable as of
the date of such calculation.
(p)    No event has occurred and is continuing, or would result from a purchase
in respect of, or reinvestment in respect of, any Participation or from the
application of the proceeds therefrom, which constitutes a Termination Event.
(q)    The Seller and the Servicer have complied in all material respects with
the Credit and Collection Policy with regard to each Pool Receivable.
(r)    The Seller has complied with all of the terms, covenants and agreements
contained in the Agreement and the other Transaction Documents and applicable to
it.
(s)    The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and the Seller does not use and has not during the last six years
used any other corporate name, trade name, doing-business name or fictitious
name, and except for names first used after the date of the Agreement and set
forth in a notice delivered to the Agent pursuant to paragraph (l)(vi) of
Exhibit IV.
(t)    The authorized capital stock of Seller consists of 1,000 shares of common
stock, no par value, 100 shares of which are currently issued and outstanding.
All of such outstanding shares are validly issued, fully paid and nonassessable
and are owned (beneficially and of record) by AFC.
(u)    The Seller has filed all federal and other tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing.
(v)    The Seller is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(w)    The Seller is not (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.
(x)    No “accumulated funding deficiency” (within the meaning of Section 412 of
the Internal Revenue Code or Section 302 of ERISA) exists with respect to any
Single Employer Plan, and each Single Employer Plan has complied in all material
respects with the applicable provisions of ERISA and the Internal Revenue Code.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans)


 
EX-III-3
 

I\11418185.1



--------------------------------------------------------------------------------





did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits. Neither the Seller nor any ERISA
Affiliate has had a complete or partial withdrawal from any Multiemployer Plan,
and neither the Seller nor any ERISA Affiliate would become subject to any
liability under ERISA if the Seller or any such ERISA Affiliate were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.
(y)    During the preceding 12 calendar months, the aggregate principal balance
of receivables in the Seller’s receivables portfolio that do not represent
either (A) part or all of the sales price of merchandise (including automobiles,
light duty trucks or Specialty Vehicles) or services or (B) loans to
manufacturers, wholesalers, and retailers of, and to prospective purchasers of,
specified merchandise, insurance or services (including loans to finance the
purchase of an automobile, light duty truck or Specialty Vehicle) was less than
[*] of the aggregate principal balance of receivables held by the Seller.
(z)     The Seller (or the Servicer on its behalf) has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Seller
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Seller and its officers and employees and, to the
knowledge of the Seller, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. Neither
(a) the Seller or, to the knowledge of the Seller, any of its directors,
officers or employees, nor (b) to the knowledge of the Seller, any agent of the
Seller that will act in any capacity in connection with or benefit from the
facility established hereby, is a Sanctioned Person. No purchase of a
Participation, use of proceeds thereof or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
B.    Representations and Warranties of the Servicer. The Servicer represents
and warrants as follows:
(a)    The Servicer is a corporation duly organized and in existence under the
laws of the State of Indiana, and is duly qualified to do business, and is in
good standing, as a foreign corporation in every jurisdiction where the nature
of its business requires it to be so qualified except where the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect.
(b)    The execution, delivery and performance by the Servicer of the Agreement
and the other Transaction Documents to which it is a party, (i) are within the
Servicer’s corporate powers, (ii) have been duly authorized by all necessary
corporate action on the part of the Servicer, (iii) do not contravene or result
in a default under or conflict with (1) the Servicer’s charter or by-laws, (2)
any law, rule or regulation applicable to the Servicer, (3) any contractual
restriction binding on or affecting the Servicer or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Servicer or its property, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties, where, in the
cases of items (2), (3) and (4), such contravention, default or conflict has had
or could reasonably be expected to have a Material Adverse Effect. The Agreement
and


 
EX-III-4
 

I\11418185.1



--------------------------------------------------------------------------------





the other Transaction Documents to which it is a party have been duly executed
and delivered by the Servicer.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Servicer of the Agreement or any
other Transaction Document to which it is a party.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.
(e)    There is no pending or threatened action or proceeding affecting the
Servicer before any Governmental Authority or arbitrator which could have a
Material Adverse Effect.
(f)    The Servicer has complied in all material respects with the Credit and
Collection Policy with regard to each Pool Receivable.
(g)     the Servicer is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority or
arbitrator, that, could reasonably be expected to have a Material Adverse
Effect.
(h)    Each Servicer Report, Portfolio Certificate, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Agent or any
Purchaser Agent in connection with the Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
and any such Purchaser Agent at such time) as of the date so furnished, and no
such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
(i)    The principal place of business and chief executive office (as such terms
are used in the UCC) of the Servicer and the office(s) where the Servicer keeps
its records concerning the Pool Receivables are located at the address set forth
under its signature to this Agreement or the Backup Servicing Agreement, as
applicable.
(j)    The Servicer is not in violation of any order of any court, arbitrator or
Governmental Authority.
(k)    Neither the Servicer nor any Affiliate of the Servicer has any direct or
indirect ownership or other financial interest in any Purchaser, the Agent or
any Purchaser Agent.




 
EX-III-5
 

I\11418185.1



--------------------------------------------------------------------------------





(l)    The Servicer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(m)    The Servicer is not (i) a country, territory, organization, person or
entity named on an OFAC list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
(n)    The Servicer has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Seller Parties and their
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Seller Parties,
their respective Subsidiaries and their respective officers and employees and,
to the knowledge of such Seller Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Seller Parties, any Subsidiary or, to the knowledge of
the applicable Seller Party, any of their respective directors, officers or
employees, or (b) to the knowledge of the applicable Seller Party, any agent of
such Seller Party or any Subsidiary that will act in any capacity in connection
with or benefit from the facility established hereby, is a Sanctioned Person. No
purchase of a Participation, use of proceeds therof or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.








 
EX-III-6
 

I\11418185.1



--------------------------------------------------------------------------------






EXHIBIT IV

COVENANTS
Covenants of the Seller and the Servicer. Until the latest of the Termination
Date, the date on which no Investment of or Discount in respect of any
Participation shall be outstanding or the date all other amounts owed by the
Seller under the Agreement to the Purchasers, the Purchaser Agents, the Agent
and any other Indemnified Party or Affected Person shall be paid in full:
(a)    Compliance with Laws, Etc. Each of the Seller and the Servicer shall
comply in all material respects with all applicable laws, rules, regulations and
orders, and preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges
would not materially adversely affect the collectibility of the Receivables or
the enforceability of any related Contract or the ability of the Seller or the
Servicer to perform its obligations under any related Contract or under the
Agreement.
(b)    Offices, Records and Books of Account, Etc. The Seller shall provide the
Agent with at least 60 days’ written notice prior to making any change in the
Seller’s name or jurisdiction of organization or making any other change in the
Seller’s identity or corporate structure (including a merger) which could impair
or otherwise render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term is used in the applicable UCC;
each notice to the Agent pursuant to this sentence shall set forth the
applicable change and the proposed effective date thereof. The Seller and
Servicer will also maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. Each of the Seller and the Servicer shall, at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.
(d) Ownership Interest, Etc. The Seller shall, at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable
undivided ownership interest, to the extent of the Aggregate Participation, in
the Pool Receivables (free and clear of any Adverse Claim excepting only
Permitted Liens) and the Collections with respect thereto and the Seller’s
right, title and interest in, to and under the Related Security and the proceeds
thereof, and a first priority perfected security interest in the items described
in Section 1.2(d), in favor of


 
EX-IV-1
 

I\11418185.1



--------------------------------------------------------------------------------





the Agent (for the benefit of the Secured Parties), including, without
limitation, taking such action to perfect, protect or more fully evidence the
interest of the Agent (for the benefit of the Secured Parties) under the
Agreement as the Agent may request.
(e)    Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (excepting only Permitted Liens) upon or with respect to, any or all of
its right, title or interest in, to or under, any item described in
Section 1.2(d) (including without limitation the Seller’s undivided interest in
any Receivable, Related Security, or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this
paragraph (e); provided that the Seller or Servicer may sell any Defaulted
Receivables (including any Contracts and Related Security with respect thereto
and any judgment obtained thereon) to any Person who is not an Affiliate of the
Seller or the Servicer (and does not own 5% or more of any equity interest in
the Servicer or any Affiliate thereof and in which the Servicer, directly or
indirectly, does not own, directly or indirectly, 5% or more of the equity of
such Person) on arm’s-length terms in order to maximize collections thereon.
(f)    Extension or Amendment of Receivables. After the occurrence and during
the continuance of a Termination Event or an Unmatured Termination Event or
after the Termination Date (or if a Termination Event or Unmatured Termination
Event would result therefrom), neither the Seller nor the Servicer shall extend
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable in any material respect, or amend, modify or waive any term
or condition of any related Contract in any material respect.
(g)    Change in Business or Credit and Collection Policy. Without the prior
written consent of the Majority Purchasers, neither the Seller nor the Servicer
shall make any material change in the character of its business or in the Credit
and Collection Policy, or any change in the Credit and Collection Policy that
would adversely affect the collectibility of the Pool Receivables or the
enforceability of any related Contract or the ability of the Seller or Servicer
to perform its obligations under any related Contract or under the Agreement;
provided that prior written consent shall not be required for changes to
standard operating practices or procedures (excluding any changes to credit
underwriting criteria), however, any Purchaser Agent can prevent a change, or
require that a change be reversed, by notifying the Servicer that such Purchaser
Agent reasonably believes such change would have a material adverse impact on
the Pool Receivables.
(h)    Audits. Each of the Seller and the Servicer shall, from time to time
during regular business hours, upon reasonable prior notice as requested by the
Agent, permit the Agent or its agents or representatives, (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Seller or the Servicer relating to Pool Receivables and the
Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of the Seller and the Servicer for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Seller’s or Servicer’s performance hereunder or under the Contracts with any of
the officers, employees, agents or contractors of the Seller having knowledge of
such matters;


 
EX-IV-2
 

I\11418185.1



--------------------------------------------------------------------------------





provided, however, that the Agent shall not be reimbursed for more than two such
examinations in any year (including any examinations conducted pursuant to any
other Transaction Document but excluding any audit conducted pursuant to Section
4.2(a)) unless (x) a Level One Trigger has occurred and is continuing, in which
case the Agent shall be reimbursed for four such examinations per year in
addition to any audits conducted pursuant to Section 4.2(a) or (y) a Termination
Event or Unmatured Termination Event has occurred, in which case the Agent shall
be reimbursed for all such examinations.
(i)    Change in Deposit Banks, Deposit Accounts and Payment Instructions to
Obligors. Neither the Seller nor the Servicer shall add or terminate any bank as
a Deposit Bank or any account as a Deposit Account from those listed in
Schedule II to the Agreement without (i) the prior written consent of the Agent
and (ii) in the case of a new Deposit Account and/or Deposit Bank, the
applicable Deposit Bank has executed, and the applicable Deposit Account is
subject to, a Deposit Account Agreement consented to in writing by the Agent.
(j)    Deposit Accounts. Each Deposit Account shall at all times be subject to a
Deposit Account Agreement. Neither the Seller nor the Servicer will deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Deposit Account, the Liquidation Account or the Cash Reserve Account cash or
cash proceeds other than Collections of Pool Receivables; provided that, with
respect to the Deposit Accounts held at [*] (numbered [*] and [*]), only cash
attributable to “cash collateral” (as such term is defined in the applicable
Contract) shall be deposited into such account. In addition, any such “cash
collateral” amounts so set aside with respect to a particular Obligor shall be
held in the aforementioned Deposit Account until such amounts are either (i)
transferred to the Liquidation Account, if such amounts are being applied to
such Obligor’s related Receivables (in such event, the “cash collateral” so
applied shall be deemed Collections) or (ii) returned to such Obligor, if such
Obligor has paid its related Receivables in full or as specified in the related
Contract documentation.
(k)    Marking of Records. At its expense, the Seller (or the Servicer on its
behalf) shall mark its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
undivided percentage ownership interests with regard to the Aggregate
Participation related to such Receivables and related Contracts have been sold
in accordance with the Agreement.
(l)    Reporting Requirements. The Seller will provide to the Agent and each
Purchaser Agent (in multiple copies, if requested by the Agent) (except that
with respect to paragraphs (i), (ii), (iii) and (iv), the Seller will cause AFC
(or, with respect to paragraph (iv), the Servicer), to provide to the Agent,
each Purchaser Agent, the Backup Servicer (in the case of paragraph (iii)) and
(in the case of items (iii)(a), (iv) and (xiv)) each Rating Agency rating the
Facility, the following:
(i) (I) as soon as available and in any event within 45 days after the end of
each fiscal quarter of AFC (including the end of each fiscal year) in a format
acceptable to the Agent the consolidating balance sheet of AFC and its
consolidated Subsidiaries as of the end of such quarter and statements of income
of AFC and its consolidated Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the


 
EX-IV-3
 

I\11418185.1



--------------------------------------------------------------------------------





chief financial officer of such Person and (II) as soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of KAR, the unaudited consolidated balance sheet of
KAR and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter;
(ii)    (I) as soon as available and in any event within 90 days after the end
of each fiscal year of KAR, a copy of the audited consolidated balance sheet of
KAR and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
reported on by KPMG LLP or other independent certified public accountants of
nationally recognized standing; (II) as soon as available and in any event
within 90 days after the end of each fiscal year of KAR (A) audited financial
statements for KAR which include a consolidating income statement and
consolidating balance sheet showing the consolidation of AFC and its
Subsidiaries into KAR’s audited financial statements and (B) an opinion of KPMG
LLP or other independent certified public accountants acceptable to the Agent
addressing such consolidating information either in an explanatory paragraph
following the KAR audit opinion or in a separate report; and (III) if any
Purchaser Agent provides AFC written notice on or prior to the 150th day before
the end of any fiscal year of AFC that such Purchaser Agent desires the separate
annual financial statements of AFC, as soon as available and in any event within
90 days after the end of each fiscal year of AFC, (A) a copy of the annual
report for AFC and its consolidated Subsidiaries, containing financial
statements for such year audited by KPMG LLP or other independent certified
public accountants acceptable to the Agent, and (B) the consolidating balance
sheet of AFC and the income statement of AFC for such year certified by the
chief financial officer of AFC;
(iii)    (a) as soon as available and in any event not later than the Servicer
Report Date, a Servicer Report as of the calendar month ended immediately prior
to such Servicer Report Date and (b) unless the Agent has otherwise agreed in
writing, a Portfolio Certificate as of each Friday, delivered on the first
Business Day of the next calendar week (or as of each Business Day to the extent
required by Section 4.2(e)). Each Servicer Report shall contain a current list
of all branch offices, loan processing offices or other locations at which
records and documents relating to the Pool Receivables (including, without
limitation, any related Contracts and vehicle certificates of title)
(collectively, the “Pool Receivable Documents”) are held by the Servicer. The
Servicer shall provide each Rating Agency rating the Facility with prior notice
of any material change to the form of Servicer Report and get their consent
thereto prior to implementing any such change.
(iv)    as soon as possible and in any event within three days after the
occurrence of each Termination Event and Unmatured Termination Event, a
statement of the chief financial officer of the Seller setting forth details of
such Termination Event or event and the action that the Seller has taken and
proposes to take with respect thereto;


 
EX-IV-4
 

I\11418185.1



--------------------------------------------------------------------------------





(v)    promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any ERISA Affiliate files with respect to a Plan
under ERISA or the Internal Revenue Code with the Internal Revenue Service or
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
the Seller or any ERISA Affiliate receives from any of the foregoing or from any
Multiemployer Plan to which the Seller or any ERISA Affiliate is or was, within
the preceding five years, a contributing employer, in each case in respect of
the assessment of withdrawal liability or an event or condition which could, in
the aggregate, result in the imposition of liability on the Seller and/or any
such ERISA Affiliate in excess of $250,000;
(vi)    at least 60 days prior to any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;
(vii)    such other information respecting the Pool Receivables, the Related
Security (including inventory reports by branch, Obligor, vehicle identification
number, and other descriptions sufficient to identify the Related Security) or
the condition of operations, financial or otherwise, of the Seller or AFC as the
Agent or any Purchaser Agent may from time to time reasonably request;
(viii)    promptly after the Seller obtains knowledge thereof, notice of any
litigation, regulatory ruling, default under any Originating Lender Sale
Agreement or other event which could reasonably be expected to prevent any
Originating Lender from originating Receivables or transferring Receivables to
the Originator following origination;
(ix)    promptly after the Seller obtains knowledge thereof, notice of the
commencement of any proceedings instituted by or against any of the Seller, the
Servicer or the Originator, as applicable, in any federal, state or local court
or before any governmental body or agency, or before any arbitration board, in
which the amount involved, in the case of the Servicer or Originator, is
$500,000 or more and not covered by insurance or in which injunctive or similar
relief is sought or any litigation or proceeding relating to any Transaction
Document;
(x)    promptly after the occurrence thereof, notice of any event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;
(xi)    notice of any material change to the Credit and Collection Policy or
material change to the standard operation practices or procedures;
(xii)    any amendment, waiver, extension, termination or replacement of the KAR
Credit Facility (with a copy thereof) and an execution copy of the underlying
credit agreement with respect to the KAR Credit Facility, in each case, upon
execution thereof;
(xiii)    as soon as possible and in any event within 30 days after the Seller
knows or has reason to know of: (i) the occurrence or expected occurrence of any


 
EX-IV-5
 

I\11418185.1



--------------------------------------------------------------------------------





Reportable Event with respect to any Plan that is a Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any lien in
favor of the Pension Benefit Guaranty Corporation or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the Pension Benefit Guaranty Corporation or the Seller or any ERISA Affiliate or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of any Plan;
(xiv)    as soon as available and in any event upon the earlier to occur of (x)
45 days following the end of a fiscal quarter (90 days, in the case of the
fourth fiscal quarter in any fiscal year) and (y) the day a compliance
certificate is delivered pursuant to the KAR Credit Facility, a compliance
certificate setting forth computations in reasonable detail satisfactory to the
Majority Purchasers demonstrating compliance with the financial covenants of KAR
thereunder; and
(xv)    promptly after any changes, the current list of Excluded Receivables.
(m)    Separate Corporate Existence. Each of the Seller and AFC hereby
acknowledges that the Purchasers, the Agent and the Purchaser Agents are
entering into the transactions contemplated by the Agreement and the Transaction
Documents in reliance upon the Seller’s identity as a legal entity separate from
AFC. Therefore, from and after the date hereof, the Seller and AFC shall take
all reasonable steps to continue the Seller’s identity as a separate legal
entity and to make it apparent to third Persons that the Seller is an entity
with assets and liabilities distinct from those of AFC, the Originator and any
other Person, and is not a division of AFC or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the
covenant set forth in paragraph (a) of this Exhibit IV, the Seller and AFC shall
take such actions as shall be required in order that:
(i) The Seller will be a limited purpose corporation whose primary activities
are restricted in its articles of incorporation to purchasing Receivables from
the Originator, entering into agreements for the servicing of such Receivables,
selling undivided interests in such Receivables and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;
(ii) Not less than one member of Seller’s Board of Directors (the “Independent
Directors”) shall be individuals who are not direct, indirect or beneficial
stockholders, officers, directors, employees, affiliates, associates, customers
or suppliers of the Originator or any of its Affiliates. The Seller’s Board of
Directors shall not approve, or take any other action to cause the commencement
of a voluntary case or other proceeding with respect to the Seller under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law, or the appointment of or taking possession by, a receiver,
liquidator, assignee, trustee, custodian, or other similar official for the
Seller unless in each case the Independent Directors shall approve the taking of
such action in writing prior to the taking of such action. The Independent
Directors’ fiduciary duty shall be to the Seller (and creditors) and not to the
Seller’s shareholders in respect of any decision of the type described in the
preceding sentence.


 
EX-IV-6
 

I\11418185.1



--------------------------------------------------------------------------------





In the event an Independent Director resigns or otherwise ceases to be a
director of the Seller, there shall be selected a replacement Independent
Director who shall not be an individual within the proscriptions of the first
sentence of this clause (ii) or any individual who has any other type of
professional relationship with the Originator or any of its Affiliates or any
management personnel of any such Person or Affiliate and who shall be (x) a
tenured professor at a business or law school, (y) a retired judge or (z) an
established independent member of the business community, having a sound
reputation and experience relative to the duties to be performed by such
individual as an Independent Director;
(iii) No Independent Director shall at any time serve as a trustee in bankruptcy
for Originator or any Affiliate thereof;
(iv) Any employee, consultant or agent of the Seller will be compensated from
the Seller’s own bank accounts for services provided to the Seller except as
provided herein in respect of the Servicing Fee. The Seller will engage no
agents other than a Servicer for the Receivables, which Servicer will be fully
compensated for its services to the Seller by payment of the Servicing Fee;
(v) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service its Receivables. The Seller will
pay the Servicer a monthly fee based on the level of Receivables being managed
by the Servicer. The Seller will not incur any material indirect or overhead
expenses for items shared between the Seller and the Originator or any Affiliate
thereof which are not reflected in the Servicing Fee. To the extent, if any,
that the Seller and the Originator or any Affiliate thereof share items of
expenses not reflected in the Servicing Fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered, it
being understood that Originator shall pay all expenses relating to the
preparation, negotiation, execution and delivery of the Transaction Documents,
including, without limitation, legal and other fees;
(vi) The Seller’s operating expenses will not be paid by Originator or any
Affiliate thereof unless the Seller shall have agreed in writing with such
Person to reimburse such Person for any such payments;
(vii) The Seller will have its own separate mailing address and stationery;
(viii) The Seller’s books and records will be maintained separately from those
of the Originator or any Affiliate thereof;
(ix) Any financial statements of the Originator or KAR which are consolidated to
include the Seller will contain detailed notes clearly stating that the Seller
is a separate corporate entity and has sold ownership interests in the Seller’s
accounts receivable;


 
EX-IV-7
 

I\11418185.1



--------------------------------------------------------------------------------





(x) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of the Originator and any Affiliate
thereof;
(xi) The Seller will strictly observe corporate formalities in its dealings with
the Originator and any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of the Originator or any Affiliate
thereof. The Seller shall not maintain joint bank accounts or other depository
accounts to which the Originator or any Affiliate thereof (other than AFC in its
capacity as Servicer) has independent access and shall not pool any of the
Seller’s funds at any time with any funds of the Originator or any Affiliate
thereof;
(xii) The Seller shall pay to the Originator the marginal increase (or, in the
absence of such increase, the market amount of its portion) of the premium
payable with respect to any insurance policy that covers the Seller and any
Affiliate thereof, but the Seller shall not, directly or indirectly, be named or
enter into an agreement to be named, as a direct or contingent beneficiary or
loss payee, under any such insurance policy, with respect to any amounts payable
due to occurrences or events related to the Originator or any Affiliate thereof
(other than the Seller); and
(xiii) The Seller will maintain arm’s length relationships with the Originator
and any Affiliate thereof. The Originator or any Affiliate thereof that renders
or otherwise furnishes services to the Seller will be compensated by the Seller
at market rates for such services. Neither the Seller nor the Originator or any
Affiliate thereof will be or will hold itself out to be responsible for the
debts of the other or the decisions or actions respecting the daily business and
affairs of the other.
(n)    Mergers, Acquisitions, Sales, etc.
(i) The Seller shall not:
(A) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire, whether in one or a series of transactions, all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or sell, transfer,
assign, convey or lease any of its property and assets (including, without
limitation, any Pool Receivable or any interest therein) other than pursuant to
this Agreement;
(B) make, incur or suffer to exist an investment in, equity contribution to,
loan, credit or advance to, or payment obligation in respect of the deferred
purchase price of property from, any other Person, except for obligations
incurred pursuant to the Transaction Documents; or
(C) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person.


 
EX-IV-8
 

I\11418185.1



--------------------------------------------------------------------------------





(o)    Restricted Payments.
(i) General Restriction. Except in accordance with subparagraph (ii), the Seller
shall not (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any Dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any subordinated indebtedness of the Seller, (D) lend or
advance any funds or (E) repay any loans or advances to, for or from the
Originator. Actions of the type described in this clause (i) are herein
collectively called “Restricted Payments”.
(ii) Types of Permitted Payments. Subject to the limitations set forth in clause
(iii) below, the Seller may make Restricted Payments so long as such Restricted
Payments are made only to the Originator and only in one or more of the
following ways:
(A) Seller may make cash payments (including prepayments) on the Company Note in
accordance with its terms; and
(B) if no amounts are then outstanding under the Company Note, the Seller may
declare and pay Dividends.
(iii) Specific Restrictions. The Seller may make Restricted Payments only out of
Collections paid or released to the Seller pursuant to Section 1.4(b).
Furthermore, the Seller shall not pay, make or declare:
(A) any Dividend if, after giving effect thereto, Seller’s Tangible Net Worth
would be less than [*]; or
(B) [*]
(p)    Use of Seller’s Share of Collections. Subject to clause (o) above, the
Seller shall apply its share of Collections to make payments in the following
order of priority: first, the payment of its expenses (including, without
limitation, the obligations payable to Purchasers, the Affected Persons, the
Agent, the Purchaser Agents and the Agent under the Transaction Documents),
second, the payment of accrued and unpaid interest on the Company Note, third,
the payment of the outstanding principal amount of the Company Note, and fourth,
other legal and valid corporate purposes permitted by the Agreement.
(q)    Amendments to Certain Documents.
(i) The Seller shall not amend, supplement, amend and restate, or otherwise
modify the Purchase and Sale Agreement, the Company Note, any other document
executed under the Purchase and Sale Agreement, the Deposit Account Agreements,
the Backup Servicing Agreement, the Backup Servicing Fee Letter (if any) or the
Seller’s articles of incorporation or by-laws, except (A) in accordance with the
terms of such document, instrument or agreement and (B) with the prior written
consent of the Agent. The Seller shall obtain confirmation of the then–current
rating of the Facility from any Rating Agency rating the Facility prior to
amending the Seller’s articles of incorporation.


 
EX-IV-9
 

I\11418185.1



--------------------------------------------------------------------------------





(ii) The Servicer shall maintain a complete list of Excluded Receivables and
shall update such list on a timely basis for all changes thereto.
(iii) The Originator shall not enter into, or otherwise become bound by, any
agreement, instrument, document or other arrangement that restricts its right to
amend, supplement, amend and restate or otherwise modify, or to extend or renew,
or to waive any right under, this Agreement or any other Transaction Document.
(r)    Incurrence of Indebtedness. Except for Debt incurred pursuant to the
Company Note and liabilities incurred pursuant to or in connection with the
Transaction Documents or otherwise permitted therein, the Seller shall not (i)
create, incur or permit to exist any Debt or liability, (ii) cause or permit to
be issued for its account any letters of credit or bankers’ acceptances, or
(iii) enter into any swap or derivative contract.
(s)    Lot Checks. The Seller shall, or shall cause the Servicer to, conduct Lot
Checks of the Obligors according to the Originator’s customary practices or such
more frequent intervals as may reasonably be requested by the Agent.
(t)    Cash Collateral Amounts. With respect to each Eligible Receivable, if the
related Contract (or related documentation) includes a “cash collateral”
feature, then all such “cash collateral” shall be deposited to the Deposit
Accounts held at [*] (numbered [*] and [*]) and such amounts shall be used to
secure the obligations of the related Obligor.
(u)    Article 122a. On any date on which the Net Receivables Pool Balance is
greater than zero (1) AFC shall own 100% of the outstanding equity (including
amounts represented by the Loss Reserve) of the Seller; (2) the equity in the
Seller shall represent at least [*] of the Net Receivables Pool Balance (i.e.,
by virtue of the Loss Percentage being in excess of [*]); (3) AFC shall not
enter into any credit risk mitigation short positions or any other hedges with
respect to its equity interest in the Seller or the Eligible Receivables
(including amounts represented by the Loss Reserve); (4) in each Servicer
Report, AFC shall represent (a) that it continues to own 100% of the outstanding
equity of the Seller and (b) that no credit risk mitigation, short positions or
any other hedges with respect to its equity interest in the Seller or the
Eligible Receivables (including amounts represented by the Loss Reserve) have
been entered into; and (5) AFC shall provide to any Purchaser or Purchaser Agent
which is subject to European Union Directive 2006/48/EC (the “CRD”) all
information which such Purchaser or Purchaser Agent reasonably requests or
requires in order for such Purchaser or Purchaser Agent to comply with its
obligations under Article 122(a)(4) and (5) of the CRD.
(v) The Servicer shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Seller Parties and each of their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Servicer covenants and agrees
not to use, and shall procure that none of the Seller Parties, their
Subsidiaries or their respective directors, officers, employees and agents shall
use, the proceeds of any purchase of a Participation hereunder (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any


 
EX-IV-10
 

I\11418185.1



--------------------------------------------------------------------------------





Sanctioned Person or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.




 
EX-IV-11
 

I\11418185.1



--------------------------------------------------------------------------------






EXHIBIT V

TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)    Any Person which is the Servicer shall fail to (1) make when due any
payment or deposit to be made by it under the Agreement or any other Transaction
Document or (2) set aside or allocate all accrued and unpaid Program Fee,
Discount or Servicing Fee in accordance with Section 1.4(b) and in each case,
such failure shall remain unremedied for two Business Days after the earlier of
(i) the Servicer’s knowledge of such failure and (ii) notice to the Servicer of
such failure; or
(b)    The Seller shall fail (i) to transfer to any successor Servicer when
required any rights, pursuant to the Agreement, which the Seller then has with
respect to the servicing of the Pool Receivables, or (ii) to make any payment
required under the Agreement or any other Transaction Document, and in either
case such failure shall remain unremedied for two Business Days after notice or
discovery thereof; or
(c)    Any representation or warranty made or deemed made by the Seller or the
Servicer (or any of their respective officers) under or in connection with the
Agreement or any other Transaction Document or any information or report
delivered by the Seller or the Servicer pursuant to the Agreement or any other
Transaction Document shall prove to have been incorrect, incomplete (with
respect to such information or report delivered) or untrue in any material
respect when made or deemed made or delivered; provided, however, if the
violation of this paragraph (c) by the Seller or the Servicer may be cured
without any potential or actual detriment to any Purchaser, the Agent, any
Purchaser Agent, the Backup Servicer or any Program Support Provider, the Seller
or the Servicer, as applicable, shall have 30 days from the earlier of (i) such
Person’s knowledge of such failure and (ii) notice to such Person of such
failure to so cure any such violation before a Termination Event shall occur so
long as such Person is diligently attempting to effect such cure; or
(d)    The Seller or the Servicer shall fail to perform or observe any other
material term, covenant or agreement contained in the Agreement or any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for 30 days after the earlier of (i) such
Person’s knowledge of such failure and (ii) notice to such Person of such
failure (or, with respect to a failure to deliver the Servicer Report or the
Portfolio Certificate pursuant to the Agreement, such failure shall remain
unremedied for five days); or
(e)    (i) A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Debt of
the Seller, AFC or KAR or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to such Debt if the
effect of such default is to accelerate the maturity of any such Debt, and, in
the case of either clause (i) or clause (ii), the Debt with respect to which
non-payment and/or non-performance shall have occurred exceeds, at any point in
time, with respect to the Seller or AFC, $1,000,000 in the aggregate for all
such occurrences or, with respect to KAR, $35,000,000, in the aggregate for all
such occurrences; or


 
EX-V-1
 

I\11418185.1



--------------------------------------------------------------------------------





(f)    The Agreement or any purchase or any reinvestment pursuant to the
Agreement shall for any reason (other than pursuant to the terms hereof)
(i) cease to create, or the Aggregate Participation shall for any reason cease
to be, a valid and enforceable perfected undivided percentage ownership interest
to the extent of the Aggregate Participation in each Pool Receivable free and
clear of any Adverse Claim, excepting only Permitted Liens and the Collections
with respect thereto and the Seller’s right, title and interest in, to and under
the Related Security and the proceeds thereof, or (ii) cease to create with
respect to all of Seller’s right, title and interest in, to and under the items
described in Section 1.2(d)(A) – (F), or the interest of the Agent (for the
benefit of the Secured Parties) with respect to such items shall cease to be, a
valid and enforceable first priority perfected security interest, and in the
case of the Pool Receivables, free and clear of any Adverse Claim, excepting
only Permitted Liens; or
(g)    The Originator, KAR or Seller shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Originator, KAR or Seller
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 45 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Originator, KAR or Seller shall take any corporate
action to authorize any of the actions set forth above in this paragraph (g); or
(h)    As of the last day of any calendar month, the arithmetic average of the
Default Ratios for the most recent [*] shall exceed [*]or the Default Ratio as
of the last day of any calendar month shall exceed [*]; or
(i)    As of the last day of any calendar month, the arithmetic average of the
Delinquency Ratios for the most recent [*] shall exceed [*] or the Delinquency
Ratio as of the last day of any calendar month shall exceed [*]; or
(j)    The arithmetic average of the Net Spread for the most recent [*] shall be
[*]; or
(k)    At any time the Aggregate Participation exceeds 100% and such condition
shall continue unremedied for five days after any date any Servicer Report or
Portfolio Certificate is required to be delivered; or
(l)    A Change in Control shall occur; or
(m)    (i) Any “accumulated funding deficiency” (within the meaning of Section
412 of the Internal Revenue Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan, (ii) a Reportable Event shall
occur with respect to, or proceedings shall


 
EX-V-2
 

I\11418185.1



--------------------------------------------------------------------------------





commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Majority Purchasers, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iii) the Seller or any ERISA Affiliate
shall, or in the reasonable opinion of the Majority Purchasers, is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (iv) the Internal Revenue Service shall
file notice of a lien pursuant to Section 6323 of the Internal Revenue Code with
regard to any assets of the Seller or any ERISA Affiliate and such lien shall
not have been released within ten Business Days, or the Pension Benefit Guaranty
Corporation shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA or perfect a lien under Section 302(f) of
ERISA with regard to any of the assets of Seller or any ERISA Affiliate, or (v)
any other adverse event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i), (ii), (iii), (iv) and (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to involve an aggregate amount of liability to the
Seller or an ERISA Affiliate in excess of $10,000,000; or
(n)    The Tangible Net Worth of the Seller shall be less than [*] or the
Tangible Net Worth of the Originator shall be less than [*] (provided that if
GAAP is adjusted such that leases that were previously treated as operating
leases are treated as debt, the parties shall negotiate in good faith to adjust
this provision to reflect a level which takes into consideration such change);
or
(o)    Any material adverse change shall occur in the reasonable business
judgment of the Agent or the Majority Purchasers in the collectibility of the
Pool Receivables or the business, operations, property or financial condition of
the Originator or the Seller; or
(p)    The Termination Date shall occur or any Purchase and Sale Termination
Event (as defined in the Purchase and Sale Agreement) shall occur (whether or
not waived by the Seller); or
(q)    The Performance Guaranty shall cease to be in full force and effect with
respect to KAR, KAR shall fail to comply with or perform any provision of the
Performance Guaranty, or KAR (or any Person by, through or on behalf of KAR)
shall contest in any manner the validity, binding nature or enforceability of
the Performance Guaranty with respect to KAR; or
(r)    the sum of all of AFC’s Debt including (i) intercompany loans between AFC
and KAR, but excluding any guarantee of KAR’s Debt under the KAR Credit
Facility, and (ii) the outstanding balance of any other recourse transactions
(which excludes the Investment of the Aggregate Participation under this
Agreement and any Canadian securitization obligations) exceeds the sum of [*]
(provided that if GAAP is adjusted such that leases that were previously treated
as operating leases are treated as debt, the parties shall negotiate in good
faith to adjust this provision to reflect a level which takes into consideration
such change); or


(s)    AFC’s Debt (excluding guarantees) to equity ratio is greater than [*]
(provided that if GAAP is adjusted such that leases that were previously treated
as operating


 
EX-V-3
 

I\11418185.1



--------------------------------------------------------------------------------





leases are treated as debt, the parties shall negotiate in good faith to adjust
this provision to reflect a level which takes into consideration such change);
or
(t)    The aggregate Outstanding Balances of Eligible Receivables shall be less
than $100,000,000; or
(u)    The amount on deposit in the Cash Reserve Account shall at any time fail
to equal or exceed the Cash Reserve for a period of [*]; or
(v)    (i) any of the Originator, the Seller or the Servicer shall have asserted
that any of the Transaction Documents to which it is a party is not valid and
binding on the parties thereto; or (ii) any court, governmental authority or
agency having jurisdiction over any of the parties to any of the Transaction
Documents or any property thereof shall find or rule that any material
provisions of any of the Transaction Documents is not valid and binding on the
parties thereto and all appeals therefrom have been decided or the time to
appeal has run; or
(w)    the Backup Servicer shall resign or be terminated and no successor Backup
Servicer reasonably acceptable to the Agent shall have been appointed pursuant
to a replacement Backup Servicing Agreement within 90 days of such resignation
or termination; unless on or prior to the first day in which a Backup Servicer
is required to be appointed pursuant to this paragraph (w) KAR’s senior
unsecured debt shall be rated at least “BBB-” by S&P and “Baa3” by Moody’s;
provided, that a Termination Event shall be deemed to occur if no Backup
Servicer reasonably acceptable to the Agent shall have been appointed within 90
days following any subsequent withdrawal, suspension or downgrade of such senior
unsecured debt ratings of KAR below “BBB-” by S&P or below “Baa3” by Moody’s or,
if the applicable rating is “BBB-” by S&P or “Baa3” by Moody’s, the placement of
such ratings on credit watch or similar notation; or
(x)    the occurrence of a KAR Financial Covenant Termination Event; or
(y)    as of the last day of any calendar month, the arithmetic average of the
Payment Rate for the most recent [*] shall be less than [*]; or
(z)    As reported on its consolidated balance sheet, AFC shall fail to maintain
(as measured as of the last Business Day of each calendar week) cash and cash
equivalents (including, without limitation, any intercompany receivable payable
by KAR to AFC upon demand) of at least [*], at least [*] of which must
constitute unrestricted cash (i.e., cash that is neither (i) pledged to a third
party unrelated to this facility, nor (ii) in an account in which a third party
unrelated to this facility has a perfected security interest).








 
EX-V-4
 

I\11418185.1



--------------------------------------------------------------------------------






EXHIBIT VI

PORTFOLIO CERTIFICATE
AFC Funding Corporation
 
 
 
 
 
 
 
 
 
 
To:
Bank of Montreal, as Agent, Fairway Finance as Purchaser; BMO Capital Markets as
Fairway Finance Purchaser Agent; Bank of Montreal as Purchaser; PNC Bank as
Purchaser; Chariot Funding as Purchaser; JPMorgan Chase Bank as Chariot Funding
Purchaser Agent; Thunder Bay Funding as Purchaser; RBC Capital Markets as
Thunder Bay Funding Purchaser Agent; and Fifth Third Bank as Purchaser
 
 
 
 
 
 
 
 
 
 
 
 
Reference is made to the 7th Amended and Restated Receivables Purchase
Agreement, dated as of December 20, 2016, (herein, as amended or otherwise
modified from time to time, called the "Receivables Purchase Agreement"), among
AFC Funding Corp. (the "Seller"), Automotive Finance Corporation (the
"Servicer"), the entities from time parties thereto as Purchasers or Purchase
Agents thereunder, and Bank of Montreal (the "Agent"). Capitalized terms used
but not otherwise defined herein are used as defined in the Receivables Purchase
Agreement.
 
 
 
 
 
 
 
 
 
Date
 
The Seller hereby certifies and warrants to you that the following is a true and
correct computation as of:
 
 
 
 
 
 
 
 
 
 
 
 
 
current Investment
 
 
 
 
 
 
reduced by, the amount of cash in the [*] at the end of business on the last
Business Day of the prior calendar week, that was wired to the respective
Purchaser on the immediately following Business Day to pay down the Purchaser's
Investment.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
plus, with respect to a request for an increase of the Purchasers' Investments,
the amount of such increase.
 
 
 
 
 
 
Investment after funding activity
1A
 
 
 
 
 
 
 
 
 
 
 
 
 
Current balance of unfufilled purchases subject to a Deferred Purchase Date
1B
 
 
 
 
 
 
 
 
 
 
 
 
 
Loss Reserve [*]
 
1C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL (1)
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total of all Receivables in the Receivables Pool (A) [Note: these letters
correspond to the Servicer Report.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Specified Ineligible Receivables (B)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Title Attached Receivables (D)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: ineligible Receivables (F)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Normal Concentration limit (H)
 
 
 
 
 
 
 
 
 
 
 
 



I\11418185.1
EX-VI-1
 




--------------------------------------------------------------------------------





 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentraion limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
2A
 
 
 
 
 
 
 
 
 
 
 
 
Liquidation Account balance excess/(deficit)
 
 
 
 
 
Amount of Collections on deposit in the Liquidation Account (other than amounts
transferred thereto from the Deposit Accounts to pay Discount, Servicing Fee,
Unaffiliated Servicing Fee, Backup Servicing Fee, Transition Expenses and
Program Fees, Note Placement Fee and Indemnified Amounts)
2B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL (2)
 
 
 
 
 
 
 
 
 
 
 
 
Aggregate Participation TEST:
(1) / (2)
 
 
 
 
Is Aggregate Participation less than or equal to 100%?
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve ([*])
 
 
 
 
 
 
 
Is Level One Trigger applicable?
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Account balance
3A
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Required Amount (1A * Cash Reserve %)
3B
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve TEST: (3A must be greater than or equal to 3B)
 
 
 
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the SELLER has caused this Portfolio Certificate to be
executed and delivered by the Servicer. In addition, as of the date of this
Portfolio Certificate, both AFC and AFC Funding are in compliance with all
Representations & Warranties and Covenants. Also, no Termination Events or
Unmatured Termination Events have occurred under the RPA.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                                       Automotive
Finance Corporation, as Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: _________________________________
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 





I\11418185.1
EX-VI-2
 




--------------------------------------------------------------------------------






EXHIBIT VII

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, to induce Purchasers and Agent to enter into the Agreement and, in
the case of Purchasers, to purchase the Participation hereunder, the Seller
hereby represents, warrants and covenants to Agent and the Purchasers as to
itself as follows on the Closing Date and on the date of each purchase and
reinvestment in the Participation thereafter:
General
1.    The Agreement creates a valid and continuing security interest (as defined
in the Indiana UCC) in the Pool Receivables in favor of the Agent, for the
benefit of the Secured Parties, which security interest is prior to all other
Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Seller.
2.    The Pool Receivables constitute “accounts,” “payment intangibles,”
“general intangibles,” “instruments” or “tangible chattel paper,” within the
meaning of the Indiana UCC.
3.    The Cash Reserve Account, the Deposit Accounts and the Liquidation Account
and all subaccounts of such accounts, constitute either a “deposit account” or a
“securities account” within the meaning of the Indiana UCC.
4.    The Originator or the Originating Lender, as applicable, thereof has
perfected its security interest against the Obligors in the property securing
the Pool Receivables (to the extent that a security interest in such property
can be perfected by the filing of a financing statement).
Creation
5.    The Seller owns and has good and marketable title to the Pool Receivables
free and clear of any Adverse Claim, claim or encumbrance of any Person,
excepting only Permitted Liens.
6.    Originator has received all consents and approvals to the sale of the Pool
Receivables to the Seller required by the terms of the Receivables that
constitute instruments or payment intangibles.
Perfection
7.    Each of the Originator and the Seller has caused or will have caused,
within ten days after the effective date of the Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from Originator to the Seller pursuant to the Purchase and Sale
Agreement and the security interest therein granted by the Seller to the Agent,
for the benefit of the Secured Parties, hereunder; and Originator or Originating
Lender has in its


 
EX-VII-1
 

I\11418185.1



--------------------------------------------------------------------------------





possession the original copies of such instruments or tangible chattel paper
that constitute or evidence the Pool Receivables, and all financing statements
referred to in this paragraph contain a statement to the effect that: A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Agent, for the benefit of the Secured Parties.
8.    With respect to Pool Receivables that constitute an instrument or tangible
chattel paper:
Such instruments or tangible chattel paper is in the possession of the Servicer
and the Agent has received a written acknowledgment from the Servicer that the
Servicer is holding such instruments or tangible chattel paper solely on behalf
and for the benefit of the Agent, on behalf of the Secured Parties, and each of
the Originator and the Seller has caused or will have caused, within ten days
after the effective date of the Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law, and all financing statements referred to in
this paragraph contain a statement to the effect that: A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Agent, for the benefit of the Secured Parties.
9.    With respect to the Cash Reserve Account, the Deposit Accounts and the
Liquidation Account and all subaccounts of such accounts that constitute deposit
accounts, either:
(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the bank maintaining the
deposit accounts has agreed to comply with all instructions originated by the
Agent, for the benefit of the Secured Parties, directing disposition of the
funds in such accounts without further consent by the Seller; or
(ii) The Seller has taken all steps necessary to cause the Agent, on behalf of
the Secured Parties, to become the account holder of such accounts.
10.    With respect to the Cash Reserve Account, the Deposit Accounts and the
Liquidation Account or subaccounts of such accounts that constitute “securities
accounts” or “securities entitlements” within the meaning of the Indiana UCC:
(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the securities
intermediary has agreed to comply with all instructions originated by the Agent,
for the benefit of the Secured Parties, relating to such account without further
consent by the Seller; or
(ii) The Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Agent, for the benefit of the
Secured Parties, as the person having a security entitlement against the
securities intermediary in each of such accounts.


 
EX-VII-2
 

I\11418185.1



--------------------------------------------------------------------------------





Priority
11.    Other than the transfer of the Receivables to the Seller under the
Purchase and Sale Agreement and the security interest granted to the Agent, for
the benefit of the Secured Parties, pursuant to this Agreement, neither the
Seller nor the Originator has pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Pool Receivables or the Cash
Reserve Account, the Deposit Accounts, the Liquidation Account or any subaccount
of such accounts. Neither the Seller nor the Originator has authorized the
filing of, or is aware of any financing statements against the Seller or the
Originator that include a description of collateral covering the Pool
Receivables or the Cash Reserve Account, the Deposit Accounts, the Liquidation
Account or any subaccount of such accounts other than any financing statement
relating to the security interest granted to the Agent, for the benefit of the
Secured Parties, hereunder or that has been terminated.
12.    Neither the Seller nor the Originator is aware of any judgment, ERISA or
tax lien filings against either the Seller or the Originator.
13.    None of the instruments or tangible chattel paper that constitute or
evidence the Pool Receivables has any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Seller or the Agent, for the benefit of the Secured Parties.
14.    Neither the Cash Reserve Account, the Deposit Accounts, the Liquidation
Account nor any subaccount of such accounts are in the name of any person other
than the Seller or the Agent, on behalf of the Secured Parties. The Seller has
not consented to the securities intermediary of any such account to comply with
entitlement orders of any person other than the Agent, on behalf of the Secured
Parties.
15.    Survival of Perfection Representations. Notwithstanding any other
provision of the Agreement or any other Transaction Document, the Perfection
Representations contained in this Exhibit VII shall be continuing, and remain in
full force and effect (notwithstanding any termination of the commitments or any
replacement of the Servicer or termination of Servicer’s rights to act as such)
until such time as Investments and all other obligations under the Agreement
have been finally and fully paid and performed.
16.    No Waiver. The parties to the Agreement: (i) shall not, without obtaining
a confirmation of the then-current rating of the Facility, waive any of the
Perfection Representations; and (ii) shall provide each Rating Agency rating the
Facility with prompt written notice of any breach of the Perfection
Representations, and shall not, without obtaining a confirmation of the
then-current rating of the Facility (as determined after any adjustment or
withdrawal of the ratings following notice of such breach), waive a breach of
any of the Perfection Representations.
17.    Servicer to Maintain Perfection and Priority. The Servicer covenants
that, in order to evidence the interests of the Agent, on behalf of the Secured
Parties, under this Agreement, Servicer shall take such action, or execute and
deliver such instruments (other than effecting a Filing (as defined below),
unless such Filing is effected in accordance with this


 
EX-VII-3
 

I\11418185.1



--------------------------------------------------------------------------------





paragraph) as may be necessary or advisable including, without limitation, such
actions as are requested by the Agent, on behalf of the Secured Parties, to
maintain and perfect, as a first priority interest (subject only to Permitted
Liens), the Agent’s, on behalf of the Secured Parties’, security interest in the
Pool Receivables and Collections with respect thereto and the Seller’s right,
title and interest in, to and under the Related Security and the proceeds
thereof. Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Agent, on behalf of the Secured
Parties, for the Agent, on behalf of the Secured Parties, to authorize (based in
reliance on the opinion of counsel hereinafter provided for) the Servicer to
file, all financing statements, amendments, continuations, initial financing
statements in lieu of a continuation statement, terminations, partial
terminations, releases or partial releases, or any other filings necessary or
advisable to continue, maintain and perfect the Agent’s, on behalf of the
Secured Parties’, security interest in the Pool Receivables and Collections with
respect thereto and the Seller’s right, title and interest in, to and under the
Related Security and the proceeds thereof as a first-priority interest (subject
only to Permitted Liens) (each a “Filing”). Servicer shall present each such
Filing to the Agent, on behalf of the Secured Parties, together with (x) an
opinion of counsel as to perfection and such other matters as the Agent may
reasonably request with respect to such Filing, and (y) a form of authorization
for the Agent’s, on behalf of the Secured Parties’ signature. Upon receipt of
such opinion of counsel and form of authorization, the Agent, on behalf of the
Secured Parties, shall promptly authorize in writing Servicer to, and Servicer
shall, effect such Filing under the Uniform Commercial Code without the
signature of Originator, the Seller, or the Agent, on behalf of the Secured
Parties where allowed by applicable law. Notwithstanding anything else in the
Agreement to the contrary, the Servicer shall not have any authority to effect a
Filing without obtaining written authorization from the Agent, on behalf of the
Secured Parties, in accordance with this paragraph (17).




 
EX-VII-4
 

I\11418185.1



--------------------------------------------------------------------------------






SCHEDULE I

[RESERVED]






 
SCH-I-1
 

I\11418185.1



--------------------------------------------------------------------------------






SCHEDULE II

DEPOSIT BANKS AND DEPOSIT ACCOUNTS
Deposit Bank
Deposit Account
[*]
[*] 

[*]
[*]
[*]
[*]
 













 
SCH-II-1
 

I\11418185.1



--------------------------------------------------------------------------------






SCHEDULE III

NET RECEIVABLES POOL BALANCE CALCULATIONS




 
Net Receivables Pool Balance Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Total Pool Receivables
 
 
 
(A)
 
 
 
 
 
 
 
 
 
 
 
 
B.
Specified Ineligible Receivables
 
 
 
(B)
 
 
 
 
 
 
 
 
 
 
 
 
C.
Total Pool Receivables excluding Specified Ineligible Receivables
 
(A) - (B)
 
(C)
 
 
 
 
 
 
 
 
 
 
 
 
D.
Title Attached Receivables
 
 
 
(D)
 
 
 
 
 
 
 
 
 
 
 
Prior ME Recvs:
E.
Receivables subject to Back-up Servicing Fee
 
(C) - (D)
 
(E)
 
 
Note: In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
F.
ineligible Receivables
 
 
Non-US residents, governmental, or other ineligible obligors
 
f1
 
 
 
 
Delinquent Receivables
 
f2
 
 
 
 
Defaulted Receivables
 
f3
 
 
 
 
Obligors with [*] Defaulted Receivables
 
f4
 
 
 
 
Short-pays
 
f5
 
 
 
 
NSF
 
f6
 
 
 
 
Ineligible Contract Terms
 
f7
 
 
 
 
Over [*] outstanding
 
f8
 
 
 
 
Rental [*] on books
 
f9
 
 
 
 
Other ineligible vehicle types
 
f10
 
 
 
 
Sold out-of-trust
 
f11
 
 
 



 
SCH-III-1
 

I\11418185.1



--------------------------------------------------------------------------------





 
Obligors subject to bankruptcy or Insolvency Proceedings
 
f12
 
 
 
 
Rental Receivables ([*])
 
f13
 
 
 
 
Rental Receivables ([*])
 
f14
 
 
 
 
Term [*] payoff
 
f15
 
 
 
 
 
 
 
Total ineligible Receivables
(sum f)
 
(F)
 
 
 
 
 
 
 
 
 
 
 
 
G.
Eligible Receivables
 
(E) - (F)
 
(G)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
H.
Normal Concentration Percentage
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Normal Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
0
h1
 
 
 
 
 
 
 
 
[*] * (G)
0
h2
 
 
 
 
 
 
 
 
[*] * (G)
0
h3
 
 
 
 
 
 
 
 
[*] * (G)
0
h4
 
 
 
 
 
 
 
 
[*] * (G)
0
h5
 
 
 
 
 
 
 
 
[*] * (G)
0
h6
 
 
 
 
 
 
 
 
[*] * (G)
0
h7
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
0
h8
 
 
 
 
 
 
 
 
[*] * (G)
0
h9
 
 
 
 
 
 
 
 
[*] * (G)
0
h10
 
 
 
 
 
 
 
 
[*] * (G)
0
h11
(sum h)
 
 
 
 
 
 
 
 
 
 
0
(H)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
SCH-III-2
 

I\11418185.1



--------------------------------------------------------------------------------





I.
Special Concentration Percentage - Special Obligors
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration Limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
0
i1
 
 
 
 
 
 
 
 
[*] * (G)
0
i2
 
 
 
 
 
 
 
 
[*] * (G)
0
i3
 
 
 
 
 
 
 
 
[*] * (G)
0
i4
 
 
 
 
 
 
 
 
[*] * (G)
0
i5
 
 
 
 
 
 
 
 
[*] * (G)
0
i6
 
 
 
 
 
 
 
 
[*] * (G)
0
i7
 
 
 
 
 
 
 
 
[*] * (G)
0
i8
 
 
 
 
 
 
 
 
[*] * (G)
0
i9
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
0
i10
 
 
 
 
 
 
 
 
[*] * (G)
0
i11
 
 
 
 
 
 
 
 
[*] * (G)
0
i12
 
 
 
 
 
 
 
 
[*] * (G)
0
i13
(sum i)
 
 
 
 
 
 
 
 
 
0
(I)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
SCH-III-3
 

I\11418185.1



--------------------------------------------------------------------------------





J.
All Obligors exceeding [*] Normal Concentration limit (aggregate concentration
limit [*])
 
 
 
 
 
Obligor Name
Amount
 
Concentration Limit
Normal Concentration Percentage
Value of Receivables included for Obligors exceeding [*]
 
 
 
 
 
 
 
 
[*] * (G)
 
j1
 
 
 
 
 
 
 
 
[*] * (G)
 
j2
 
 
 
 
 
 
 
 
[*] * (G)
 
j3
 
 
 
 
 
 
 
 
[*] * (G)
 
j4
 
 
 
 
 
 
 
 
[*] * (G)
 
j5
 
 
 
 
 
 
 
 
[*] * (G)
 
j6
 
 
 
 
 
 
 
 
[*] * (G)
 
j7
 
 
 
 
 
 
 
 
[*] * (G)
 
j8
 
 
 
 
 
 
 
 
[*] * (G)
 
j9
 
 
 
 
 
 
 
 
[*] * (G)
 
j10
 
 
 
 
 
 
 
 
[*] * (G)
 
j11
 
 
 
 
 
 
 
 
[*] * (G)
 
j12
 
 
 
 
 
 
 
 
[*] * (G)
 
j13
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
(i)
 
(sum j)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
if (i) > (ii), then (ii) - (i)
0


(J)
 
 
Excess concentration
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
SCH-III-4
 

I\11418185.1



--------------------------------------------------------------------------------





K.
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
 
 
All-Terrain Vehicles
(ii)
 
 
 
 
 
 
 
 
All-Terrain Vehicles advance Limit
(iii)
[*]
 
 
 
 
 
 
 
All Terrain Vehicles discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
 
 
Total Motorcycles discounted amount
(i) - (ii) + (iv)
 
(x)
 
 
 
 
 
Discounted amount
 
 
(ii) *([*]-(iii))
 
k1
 
 
 
 
 
 
 
 
 
 
 
 
 
Salvage Vehicles
(v)
 
 
 
 
 
 
 
 
Advance limit
(vi)
[*]
 
 
 
 
 
 
 
Salvage Vehicles discounted amount
(v) x (vi)
 
(y)
 
 
 
 
 
Discounted amount
 
 
(v) *([*]-(vi))
 
k2
 
 
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
(vii)
 
 
 
 
 
 
 
 
Advance limit
(viii)
[*]
 
 
 
 
 
 
 
Marine Crafts discounted amount
(vii) x (viii)
 
(z)
 
 
 
 
 
Discounted amount
 
 
(vii) *([*]-(viii))
 
k3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
SCH-III-5
 

I\11418185.1



--------------------------------------------------------------------------------





Specialty Vehicle Type
Amount
 
Concentration limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
[*]
 
l1
 
[*] * (G)
0
k4
 
 
 
 
[*]
 
l2
 
[*] * (G)
0
k5
 
 
 
 
[*]
 
l3
 
[*] * (G)
0
k6
 
 
 
 
[*]
 
l4
 
[*] * (G)
0
k7
 
 
 
 
[*]
 
l5
 
[*] * (G)
0
k8
 
 
 
 
[*]
 
l6
 
[*] * (G)
0
k9
 
 
 
 
[*]
 
l7
 
[*] * (G)
0
k10
 
 
 
 
Excess concentration
 
 
(sum k1 to k10)
 
(K)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
L.
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
Total Specialty Vehicles
(i)
 
sum (l1 to 17)
 
 
 
 
                      Excess concentration
(ii)
 
sum (K4 to k10)
 
 
 
 
Total Specialty Vehicles, net of Excess Concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(iv)
 
 
 
 
 
 
Excess Concentration
 
if (iii) > (iv), then (iv) - (iii)
 
(L)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
SCH-III-6
 

I\11418185.1



--------------------------------------------------------------------------------





M.
Special Concentration Percentage - Rental Receivables
 
 
 
 
 
 
 
 
 
 
 
 
Total Rental Receivables
 
 
(i)
 
 
 
 
 
 
Obligor Rental Receivables excess concentrations
(ii)
 
 
 
 
 
 
Total Rental Receivables, net of Obligor excess concentrations
(iii)
 
(i) - (ii)
 
 
 
 
[*] Special Concentration Percentage * (G)
(iv)
 
 
 
 
 
 
Excess concentration
 
if (iii) > (iv), then (iii) - (iv)
 
 
 
(M)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
N.
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
Excess Concentration
 
if (i) > (ii), then (i) - (ii)
0
 
0
(N)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
O.
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Auction Credits
 
 
(i)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
Excess Concentration
 
if (i) > (ii), then (i) - (ii)
0
 
0
(O)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
P.
Special Concentration Percentage - Term > [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Receivables outstanding [*]
(i)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
Excess Concentration
 
if (i) > (ii), then (i) - (ii)
0
 
0
(P)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
Q.
Total of discounts and excess concentrations
 
(Sum H through P)
 
 
(Q)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
(G) + (Q)
 
 
 



 
SCH-III-7
 

I\11418185.1



--------------------------------------------------------------------------------






SCHEDULE IV

[RESERVED]




 
SCH-IV-1
 

I\11418185.1

--------------------------------------------------------------------------------






SCHEDULE V

TAX MATTERS
None.






 
SCH-V-1
 

I\11418185.1



--------------------------------------------------------------------------------






SCHEDULE VI

COMPETITOR FINANCIAL INSTITUTIONS
[*]




 
SCH-VI-1
 

I\11418185.1



--------------------------------------------------------------------------------






ANNEX A
FORM OF PURCHASE NOTICE
 
 
 
 
 
 
 
 
 
 
 
bmocapitalmarkets.jpg [bmocapitalmarkets.jpg]
 
 
 
 
 
PURCHASE/PAYDOWN REQUEST
 
 
 
 
 
 
For Settlement on:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRANSACTION AMOUNT
CLIENT NAME: AFC FUNDING CORPORATION
 
CURRENT OUTSTANDINGS:
 
 
 
 
 
 
 
PURCHASE / INCREASE:
 
 
 
 
 
 
 
 PAYDOWN:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASE AMOUNT
 
PAYDOWN AMOUNT
 
CURRENT OUTSTANDINGS
 
REQUESTED OUTSTANDINGS
 
MAXIMUM LIMIT
 
 
 
 
 
 
BK OF MONTREAL
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
FAIRWAY
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
CHARIOT
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
PNC
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
THUNDER BAY
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
TOTALS
 
 
 
 
 
 
 
 
 
$1,500,000,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Paydowns
 
 
 
 
 
 
 
 
 
 
BMO
 
FAIRWAY
 
CHARIOT
 
FIFTH THIRD
 
PNC
 
THUNDER BAY
 
 
 
 
 
 
 
 
 
 
 
Purchases / Increases
 
 
 
 
 
 
 
 
 
 
AFC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AFC Funding Corporation, as Seller
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:____________________
 
Dated:_____________________
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 



                                                            afc_logo.jpg
[afc_logo.jpg]


 
Annex A-1
 

I\11418185.1



--------------------------------------------------------------------------------






ANNEX B

FORM OF SERVICER REPORT


 
 
 
 
 
 
 
 
 
 
 
AFC Funding Corporation
 
 
 
 
 
 
 
 
 
Servicer Report
 
 
 
 
 
Dated:
 
 
 
All amounts in US Dollars
 
 
 
 
 
# of Days in Month:
 
 
 
 
 
 
 
 
 
 
 
 
This Servicer report is delivered pursuant to the Seventh Amended and Restated
Receivables Purchase Agreement (the “RPA”) dated as of December 20, 2016 among
AFC Funding Corporation, as Seller, Automotive Finance Corporation, as Servicer,
the entities identified from time to time as Purchasers or Purchaser Agents, and
Bank of Montreal, as Agent.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part I
Representations & Warranties
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Servicer certifies that (i) the figures on this Servicer Report to be true
and complete, (ii) no Termination Events have occurred, (iii) the
Representations and Warranties are true and correct, and (iv) the Servicer has
satisfied all of its obligations under the Agreement in all material respects,
in each case as of the date hereof. In addition, the Servicer confirms that no
subservicing arrangements exist.
 
 
 
 
 
 
 
 
 
 
 
 
(Delivered by the Servicer, on behalf of the Seller pursuant to Exhibit
IV(l)(iii) of the Receivables Purchase Agreement)
 
 
 
 
 
 
 
 
 
 
 
 
Automotive Finance Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
 
 
 
 
 
 
Name: Dwayne Price
 
 
 
 
 
 
 
 
 
Title: Assistant Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-1
 

I\11418185.1



--------------------------------------------------------------------------------





Part II
Maximum Amount, Investment Amount, and Participation as of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
Maximum Commitments / Maximum Amount
 
 
 
 
 
 
 
 
Commitment %
 
 
 
 
 
 
 
 
 
1)
Aggregate Investment amount
 
 
 
 
 
 
 
2)
Aggregate unfulfilled purchases pending in connection with Deferred Purchase
Date
 
 
 
 
3)
Cash wired from Collection Account
 
 
 
 
 
 
 
4)
Aggregate Investment of Participations (1 + 2 - 3)
 
 
 
 
 
 
 
5)
Loss Reserve
 
 
 
 
 
 
 
 
 
6)
Net Receivable Pool Balance + excess in Liq. Acct
 
 
 
 
 
 
 
 
Participation ((4 + 5) / 6))
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part III
Receivables Rollforward and Aging Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See details as of calendar month end in Section I below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part IV
Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See details as of calendar month end in Section II below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part V
Reserves (see Section III)
$
 
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Loss Reserve
 
Available overcollateralization
 
 
 
 
 
 
 
 
 
Minimum level
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Cash Reserve
 
Available Cash Reserve
 
 
 
 
 
 
 
 
 
Minimum level (min % * Investment)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-2
 

I\11418185.1



--------------------------------------------------------------------------------





Part VI
Termination Events (see Section IV)
Actual
 
Trigger Level
 
 
 
A.
[*]
 
 
 
 
 
[*]


 
 
 
B.
Eligible Receivables < $100 million
 
 
 
100,000,000


 
 
 
C.
[*]
 
 
 
 
 
[*]
 
 
 
D.
[*]
 
 
 
 
 
[*]
 
 
 
E.
[*]
 
 
 
 
 
[*]
 
 
 
F.
[*]
 
 
 
 
 
[*]
 
 
 
G.
Net Spread test [*]
 
 
 
[*]
 
 
 
H.
Net Spread test [*]
 
 
 
[*]
 
 
 
I.
[*]
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part VII
Financial Triggers & Covenants (see Section V)
Actual
 
Trigger Level


 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Bankruptcy
 
 
 
 
 
 
 
 
 
B.
Material Adverse Change
 
 
 
 
 
 
 
C.
ERISA / IRS section 6323 Lien
 
 
 
 
 
 
 
D.
Change in Control (AFC < 100% of Seller; KAR < 80% of AFC)
 
 
 
 
 
 
E.
KAR Financial Covenant violation
 
 
 
 
 
 
 
F.
Default / cross acceleration of corporate Debt (Seller or AFC > $1MM; KAR >
$35MM)
 
 
 
 
 
 
G.
Increase to Utilization Fee
 
 
 
 
 
 
 
H.
AFC consolidated cash equivalents are at least [*] (incl [*] unrestricted cash)
 
 
 
 
 
 
I.
Cash Reserve exceeds required amount
 
 
 
 
 
 
 
J.
Level One Trigger
 
 
 
 
 
 
K.
AFC's Debt (excluding AFC Funding & AFCI) > ([*])
 
 
[*]


 
 
 
L.
Tangible Net Worth test (AFC)
 
 
[*]


 
 
 
M.
Tangible Net Worth test (Seller)
 
 
[*]


 
 
 
N.
Leverage ratio (Debt / equity) of AFC - quarterly
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-3
 

I\11418185.1



--------------------------------------------------------------------------------





Part VII
Reporting Requirements
 
Timing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Quarterly financial statements (unaudited) - KAR & AFC
[*]
 
 
 
 
 
B.
Annual financial statements - KAR & AFC
[*]
 
 
 
 
 
C.
KAR compliance certificate (includes Rating Agencies)
[*]
 
 
 
 
 
D.
Reporting period
[*]
 
 
 
 
 
E.
Reporting dates
[*]
 
 
 
 
 
F.
Material changes to Servicer Report
Requires notice to Rating Agencies
 
 
 
G.
Notice of Termination Event or Unmatured Termination Event
Within 3 Business Days
 
 
 
H.
Notice of ERISA liens > $250,000 or Reportable Events
Promptly for liens and 30 days for reportable events
 
I.
Seller, changes to name, jurisdiction or corporate structure
60 days prior to change
 
 
 
J.
Litigation over $500,000
Prompt notice
 
 
 
K.
List of subservicers with contact information
10 business days after end of each quarter (if other than AFC Cal, LLC)
 
L.
Material changes to Credit and Collection Policy
Requires consent of Purchaser Agents
 
 
 
M.
Changes to standard operating practices or procedures
Requires notice to Purchaser Agents
 
 
 
N.
Changes to Excluded Receivables
Prompt notice to Purchaser Agents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION I - Receivables Rollforward and Aging Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Receivables Rollforward
 
 
 
 
 
 
 
 
 
Current Month
 
 
 
 
 
 
1)
Beginning Principal Balance
 
 
 
 
 
 
 
2)
Receivables Floorplanned
 
 
 
 
 
 
 
3)
Principal Receipts
 
 
 
 
 
 
 
4)
Write-Offs
 
 
 
 
 
 
 
5)
A/R Converted to Notes
 
 
 
 
 
 
 
 
Ending Principal Balance (1 + 2 - 3 - 4 - 5)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-4
 

I\11418185.1



--------------------------------------------------------------------------------





B.
Finance Charge Collections
 
 
 
 
 
 
 
1)
Interest
 
 
 
 
 
 
 
2)
Floorplan Fee
 
 
 
 
 
 
 
3)
Other Fees
 
 
 
 
 
 
 
 
 
 
Finance Charge Collections (1 + 2 + 3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Write-Offs
 
 
 
 
 
 
 
 
 
 
Total Write-Offs
 
 
 
 
 
 
 
 
 
 
Write-Offs [*]
 
 
 
 
 
 
 
 
 
 
Total Converted to Notes
 
 
 
 
 
 
 
 
Converted to Notes [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Receivables Aging Report
 
 
 
 
 
 
 
 
 
 
 
Current Month
 
 
 
 
 
 
1)
Current
 
 
 
 
 
 
 
 
 
2)
[*] days past due
 
 
 
 
 
 
 
 
 
3)
[*] days past due
 
 
 
 
 
 
 
 
 
4)
[*] days past due
 
 
 
 
 
 
 
 
 
5)
[*] days past due
 
 
 
 
 
 
 
 
 
6)
[*] days past due
 
 
 
 
 
 
 
 
 
 
Total Receivables (1 + 2 + 3 + 4 + 5 + 6)
 
 
 
 
 
 
 
 
Average maturity (ref purposes only)
 
 
 
 
 
 
 
 
 
 
Difference
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E.
Payment Rate / Implied Turnover
 
 
 
 
 
 
 
1)
[*]
 
 
 
 
 
 
 
 
 
2)
[*]
 
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-5
 

I\11418185.1



--------------------------------------------------------------------------------





F.
Delinquent Receivables
 
 
 
 
 
 
 
 
Receivables[*] days past due
 
 
 
Specified Ineligible Receivables
 
 
 
 
 
 
 
(Assets sold to AFC Funding Corp., but not eligible for the Net Receivables Pool
Balance. These items are not included in the rollforward and are not aged)
G.
Defaulted Receivables
 
 
 
 
Receivables [*] days past due
 
 
 
 
 
 
 
 
 
 
 
 
 
 
H.
Obligor Information
 
 
 
Dismantlers
 
 
 
Number of active dealers
 
 
 
Affiliated Obligors
 
 
 
Average dealer size / average dealer concentration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 SECTION II - Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Total Pool Receivables
 
 
 
 
 
(A)
 
 
 
 
 
 
 
 
 
 
 
 
B.
Specified Ineligible Receivables
 
 
 
 
 
(B)
 
 
 
 
 
 
 
 
 
 
C.
Total Pool Receivables excluding Specified Ineligible Receivables
 
 
(A) - (B)
 
(C)
 
 
 
 
 
 
 
 
 
 
D.
Title Attached Receivables
 
 
 
 
 
(D)
 
 
 
 
 
 
 
 
 
 
Prior ME Recvs
E.
Receivables subject to Back-up Servicing Fee
 
 
 
(C) - (D)
 
(E)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-6
 

I\11418185.1



--------------------------------------------------------------------------------





 
 
Note: In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
 
F.
ineligible Receivables
 
 
 
 
 
 
 
 
 
Non-US residents, governmental, or other ineligible obligors
 
 
f1
 
 
 
 
Delinquent Receivables
 
 
f2
 
 
 
 
Defaulted Receivables
 
 
f3
 
 
 
 
Obligors with [*] Defaulted Receivables
 
 
f4
 
 
 
 
Short-pays
 
 
f5
 
 
 
 
NSF
 
 
f6
 
 
 
 
Ineligible contract terms
 
 
f7
 
 
 
 
Over [*] outstanding
 
 
f8
 
 
 
 
Rental[*] on books
 
 
f9
 
 
 
 
Other ineligible vehicle types
 
 
f10
 
 
 
 
Sold out-of-trust
 
 
f11
 
 
 
 
Obligors subject to bankruptcy or Insolvency Proceedings
 
 
f12
 
 
 
 
Rental Receivables ([*])
 
 
f13
 
 
 
 
Rental Receivables ([*])
 
 
f14
 
 
 
 
Term [*] payoff
 
 
f15
 
 
 
 
 
 
 
Total ineligible Receivables
 
(sum f)


 
(F)
 
 
 
 
 
 
 
 
 
 
 
 
G.
Eligible Receivables
 
 
(E) - (F)


 
(G)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-7
 

I\11418185.1



--------------------------------------------------------------------------------





H.
Normal Concentration Percentage
 
 
 
 
 
 
 
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Normal Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h1
 
 
 
 
 
 
 
 
[*] * (G)
 
h2
 
 
 
 
 
 
 
 
[*] * (G)
 
h3
 
 
 
 
 
 
 
 
[*] * (G)
 
h4
 
 
 
 
 
 
 
 
[*] * (G)
 
h5
 
 
 
 
 
 
 
 
[*] * (G)
 
h6
 
 
 
 
 
 
 
 
[*] * (G)
 
h7
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h8
 
 
 
 
 
 
 
 
[*] * (G)
 
h9
 
 
 
 
 
 
 
 
[*] * (G)
 
h10
 
 
 
 
 
 
 
 
[*] * (G)
 
h11
(sum h)
 
 
 
 
 
 
 
 
 
 
 
(H)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-8
 

I\11418185.1



--------------------------------------------------------------------------------





I.
Special Concentration Percentage - Special Obligors
 
 
 
 
 
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i1
 
 
 
 
 
 
 
 
[*] * (G)
 
i2
 
 
 
 
 
 
 
 
[*] * (G)
 
i3
 
 
 
 
 
 
 
 
[*] * (G)
 
i4
 
 
 
 
 
 
 
 
[*] * (G)
 
i5
 
 
 
 
 
 
 
 
[*] * (G)
 
i6
 
 
 
 
 
 
 
 
[*] * (G)
 
i7
 
 
 
 
 
 
 
 
[*] * (G)
 
i8
 
 
 
 
 
 
 
 
[*] * (G)
 
i9
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i10
 
 
 
 
 
 
 
 
[*] * (G)
 
i11
 
 
 
 
 
 
 
 
[*] * (G)
 
i12
 
 
 
 
 
 
 
 
[*] * (G)
 
i13
(sum i)
 
 
 
 
 
 
 
 
 
 
 
(I)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-9
 

I\11418185.1



--------------------------------------------------------------------------------





J.
All Obligors exceeding [*] Normal Concentration Percentage (aggregate
concentration limit [*])
 
 
 
 
Obligor Name
Amount
 
Concentration Limit
Normal Concentration Percentage
Value of Receivables included for Obligors exceeding [*]
 
 
 
 
 
[*] * (G)
 
j1
 
 
 
 
 
 
 
 
[*] * (G)
 
j2
 
 
 
 
 
 
 
 
[*] * (G)
 
j3
 
 
 
 
 
 
 
 
[*] * (G)
 
j4
 
 
 
 
 
 
 
 
[*] * (G)
 
j5
 
 
 
 
 
 
 
 
[*] * (G)
 
j6
 
 
 
 
 
 
 
 
[*] * (G)
 
j7
 
 
 
 
 
 
 
 
[*] * (G)
 
j8
 
 
 
 
 
 
 
 
[*] * (G)
 
j9
 
 
 
 
 
 
 
 
[*] * (G)
 
j10
 
 
 
 
 
 
 
 
[*] * (G)
 
j11
 
 
 
 
 
 
 
 
[*] * (G)
 
j12
 
 
 
 
 
 
 
 
[*] * (G)
 
j13
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
(i)
 
(sum j)
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
if (i) > (ii), then (ii) - (i)
 
 
(J)
 
Excess concentration
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-10
 

I\11418185.1



--------------------------------------------------------------------------------





K.
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
 
All-Terrain Vehicles
(ii)
 
 
 
 
 
 
 
     All-Terrain Vehicles advance limit
(iii)
[*]
 
 
 
 
 
 
     All-Terrain Vehicles discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
 
     Total Motorcycles discounted amount
 
 
(i) - (ii) + (iv)
 
(x)
 
 
 
 
 
Discounted amount
 
 
 
(ii) *([*]-(iii))
 
k1
 
 
 
 
 
 
 
 
 
 
 
 
 
Salvage Vehicles
(v)
 
 
 
 
 
 
 
 
     Advance limit
 
(vi)
[*]
 
 
 
 
 
 
 
     Salvage Vehicles discounted amount
 
(v) x (vi)
 
(y)
 
 
 
 
 
Discounted amount
 
 
 
(v) *([*]-(vi))
 
k2
 
 
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
 
(vii)
 
 
 
 
 
 
 
 
     Advance limit
 
(viii)
[*]
 
 
 
 
 
 
 
     Marine Crafts discounted amount
 
(vii) x (viii)
 
(z)
 
 
 
 
 
Discounted amount
 
 
(vii) *([*]-(viii))
 
 
k3
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicle Type
Amount
 
Concentration limit
Special Concentration Percentage
Excess concentrations
 
 
 
[*]
 
l1
 
[*] * (G)
0


k4
 
 
 
 
[*]
 
l2
 
[*] * (G)
0


k5
 
 
 
 
[*]
 
l3
 
[*] * (G)
0


k6
 
 
 
 
[*]
 
l4
 
[*] * (G)
0


k7
 
 
 
 
[*]
 
l5
 
[*] * (G)
0


k8
 
 
 
 
[*]
 
l6
 
[*] * (G)
0


k9
 
 
 
 
[*]
 
l7
 
[*] * (G)
0


k10
 
 
 
 
Excess concentration
 
 
 
 
(sum k1 to k10)
 
(K)
 
 
 
 
 
 
 
 
Reduction to NRPB
 



 
Annex B-11
 

I\11418185.1



--------------------------------------------------------------------------------





L.
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
 
 
 
 
Total Specialty Vehicles
(i)
 
sum (l1 to 17)
 
 
 
 
 
 
Excess concentration
(ii)
 
sum (K4 to k10)
 
 
 
 
 
Total Specialty Vehicles, net of excess concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(iv)
 
 
 
 
 
 
Excess concentration
 
 
if (iii) > (iv), then (iv) - (iii)
 
 
(L)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
M.
Special Concentration Percentage - Rental Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Rental Receivables
(i)
 
 
 
 
 
 
 
Obligor Rental Receivables excess concentrations
(ii)
 
 
 
 
 
 
 
Total Rental Receivables, net of Obligor excess concentrations
(iii)
 
(i) - (ii)
 
 
 
 
 
[*] Special Concentration Percentage * (G)
(iv)
 
 
 
 
 
 
 
Excess concentration
 
if (iii) > (iv), then (iii) - (iv)
 
 
 
(M)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
N.
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
0


 
 
(N)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
O.
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Auction Credits
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(O)
 
 
 
 
 
 
 
 
Reduction to NRPB
 



 
Annex B-12
 

I\11418185.1



--------------------------------------------------------------------------------





P.
Special Concentration Percentage - Term[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Receivables outstanding [*]
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(P)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
Q.
Total of discounts and excess concentrations
 
(Sum H through P)
 
 
(Q)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
 
(G) + (Q)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION III - Reserves
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Loss Reserve Calculation
 
Total
 
 
 
1)
Aggregate Investment
 
 
 
 
 
[*] Delinquency Ratio
2)
Aggregate unfulfilled Purchases pending in connection with Deferred Purchase
Date
 
 
 
 
 
3)
Cash wired in from Collection Accounts
 
 
 
 
 
4)
Aggregate Investment of Participations (1 + 2 - 3)
 
 
 
 
 
5)
Loss Percentage
 
 
 
 
 
 
 
Loss Reserve (4 * 5)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loss Percentage Calculation
 
 
 
 
 
 
5)
[*]
 
 
 
 
 
 
 
 
 
6)
[*]
 
 
 
 
 
 
 
 
 
7)
[*]
 
 
 
 
 
 
 
 
 
8)
Minimum loss percentage
 
 
 
 
 
 
 
9)
Minimum loss percentage
 
 
 
 
 
 
 
 
 
Loss Percentage [*]
 
 
 
 
 
 



 
Annex B-13
 

I\11418185.1



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
[*] Avg Default Ratio
 
Default Percentage Component
 
 
 
 
 
 
 
10)
[*]
 
 
 
 
 
 
 
 
 
11)
[*]
 
 
 
 
 
 
 
 
 
12)
[*]
 
 
 
 
 
 
 
 
 
13)
[*]
 
 
 
 
 
 
 
 
 
 
 
Loss Reserve Ratios ((12 / 13) * 11)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Cash Reserve
 
 
 
 
 
 
 
 
 
 
Calculation date of most recent Level One Trigger ([*])
 
 
 
 
(fill in the date manually or "N/A")
 
[*]
 
 
Level One Trigger
 
 
 
[*]
 
 
Level One Trigger
 
 
 
 
 
 
[*]
 
 
Level One Trigger
 
 
 
 
 
 
Has the Level One Trigger been cured for [*]?
 
 
 
 
 
 
 
 
Level I Trigger applicable?
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1)
Cash Reserve percentage
 
 
 
[*]
 
 
 
2)
Aggregate Investment of Participations
 
 
 
 
 
 
 
 
Required Cash Reserve (1 x 2)
 
 
 
 
 
 
 
 
Cash Reserve
 
 
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-14
 

I\11418185.1



--------------------------------------------------------------------------------





C.
Liquidation Account Balance
 
 
 
Total
 
 
 
 
Liquidation Account balance
 
 ``
 
 
 
 
 
 
Last billing paid
 
 
 
 
 
 
 
 
 
1)
Unaffiliated Servicing Fee (not previously set aside)
 
 
 
 
 
 
 
2)
Backup Serv. Fees ([*]) (not previously set aside)
 
 
 
[*] Backup Servicing Fee calculation
3)
Transition Expenses (if any, not previously set aside)
 
 
 
 
[*]
 
 
4)
Discount
 
 
 
 
 
 
[*]
 
 
5)
Program Fees
 
 
 
 
[*]
 
 
 
Minimum Balance (1 + 2 + 3 + 4 +5)
 
 
 
 
[*]
 
 
 
Excess cash / (deficit)
 
In Compliance
 
 
[*]
 
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION IV - Termination Events
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XVI.
Termination Events - Month End Only
 
 
 
 
 
 
A.
Participation Test
 
 
 
 
 
 
 
1)
Aggregate Investments
 
 
 
For Reference: calculation of numerator
 
2)
Aggregate unfulfilled Deferred Purchases
 
 
 
 
ADD
 
 
3)
Loss Reserve
 
 
 
 
[*] days
 
 
4)
Cash wired from Collection Account
 
 
Total write-offs
 
 
5)
Aggregate Investment of Participations + Loss Reserve (1 + 2 +3 -4)
 
Total conv to notes
 
 
6)
Net Receivable Pool Balance + excess in Liquidation Acct
 
 
DEDUCT
 
 
 
Participation % (5 / 6)
 
 
 
Write-offs [*]
 
 
 
Participation % limit
 
 
 
Conv to notes [*]
 
 
 
 
 
 
 
 
 
Total Defaulted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-15
 

I\11418185.1



--------------------------------------------------------------------------------





B.
Default Ratio Test
 
 
 
 
 
 
 
 
1)
Receivables [*] days past due + write-offs and notes [*] past due
 
 
 
 
 
 
 
    + A/R conv to notes [*] past due
 
 
 
 
 
 
2)
Receivables floorplanned [*] prior (cash disbur.)
 
 
 
 
 
 
 
Default Ratio (1 / 2)
 
 
 
 
 
 
 
Maximum [*] Default Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
[*] avg Default Ratio
 
 
 
 
 
 
 
Maximum [*] avg Default Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
C.
Delinquency Ratio Test
 
 
 
 
 
 
1)
Total Delinquent Receivables
 
 
 
 
 
 
2)
Outstanding Balance of Pool Receivables
 
 
 
 
 
 
 
Delinquency Ratio (1 / 2)
 
 
 
 
 
 
 
Maximum [*] Delinquency Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
[*] avg Delinquency Ratio
 
 
 
 
 
 
 
Maximum [*] avg Delinquency Ratio
 
[*]


 
 
 
D.
Net Spread Test
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1)
Finance Charge Collections
 
 
 
 
 
 
2)
Discount expensed during month (actual)
 
 
 
 
 
 
3)
Program Fees
 
 
 
 
 
 
4)
Backup Servicing Fees ([*]) and Unaffiliated Servicer Fees
 
 
 
 
 
 
5)
Transition Expenses (if any)
 
 
 
 
 
 
6)
Servicer Fee
[*]
 
 
 
 
 
7)
Other fees > $100
 
 
 
 
 
 
8)
Receivables [*] days past due
 
 
 
 
 
 
9)
Write-offs / non-cash adjustments
 
 
 
 
 
 
10)
A/R converted to notes
 
 
 
 
 
 
11)
 
Subtotal - carry costs and losses (2 thru 10)
 
 
 
 
 



 
Annex B-16
 

I\11418185.1



--------------------------------------------------------------------------------





 
12)
Add Back (9 & 10) greater than [*] old
 
 
 
 
 
 
 
13)
Recoveries
 
 
 
 
 
 
 
14)
Collections on Defaulted Receivables
 
 
 
 
 
 
 
15)
Excess Finance Charge Collections (1 - 11 + 12 + 13 + 14)
 
 
 
 
 
 
16)
Average aggregate Outstanding Balance Pool Receivables
 
 
 
 
 
 
17)
Net Spread ([*])
 
 
 
 
 
 
 
18)
Minimum Net Spread (current month)
 
 
[*]


 
 
 
 
 
Compliance ([*])
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19)
[*] avg Net Spread
 
 
 
 
 
 
 
20)
Minimum Net Spread ([*])
 
 
[*]


 
 
 
 
 
Compliance ([*])
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21)
[*] avg Net Spread (Level One Trigger)
 
 
 
 
 
 
 
22)
Minimum Net Spread ([*])
 
 
[*]


 
 
 
 
 
Compliance ([*])
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E.
Payment Rate
 
 
 
 
 
 
 
 
1)
Collections of principal on all Pool Receivables
 
 
 
 
 
 
 
2)
Beginning aggregate Outstanding Balance of Pool Receivables
 
 
 
 
 
 
 
Payment Rate (1 / 2)
 
 
 
 
 
 
 
3)
[*] Payment Rate
 
 
 
 
 
 
 
4)
Minimum [*] avg Payment Rate
 
 
[*]
 
 
 
 
 
Compliance ([*])
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F.
Minimum Eligible Receivables
 
 
 
 
 
 
 
 
1)
Eligible Receivables
 
 
 
 
 
 
 
2)
Minimum Eligible Receivables
 
 
100,000,000


 
 
 
 
 
Compliance (1 > 2)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-17
 

I\11418185.1



--------------------------------------------------------------------------------





  SECTION V - Financial Triggers & Covenants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Tangible Net Worth Test
 
 
 
 
 
 
 
 
1 Servicer - Automotive Finance Corporation
 
 
 
 
 
 
 
 
1)
AFC's shareholder's equity
 
 
 
 
 
 
2)
AFC's intangible assets
 
 
 
 
 
 
3)
Tangible Net Worth (1 - 2)
 
 
 
 
 
 
4)
Minimum Tangible Net Worth
 
[*]
 
 
 
 
 
Compliance (3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2 Seller - AFC Funding Corporation
 
 
 
 
 
 
1)
Funding shareholder's equity
 
 
 
 
 
 
2)
Funding Corp's intangible assets
 
 
 
 
 
 
3)
Tangible Net Worth (1 - 2)
 
 
 
 
 
 
4)
Minimum Tangible Net Worth
 
[*]
 
 
 
 
 
Compliance (3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Servicer's Debt + Investment Limitation
 
 
 
 
 
 
1)
Maximum Debt ([*] + unfulfilled deferred purchases)
 
[*]
 Increased by the amount of any unfulfilled Deferred Purchases
 
2)
Debt (incl. intercompany and recourse transactions)
 
 
 Excludes US and Canada securitization borrowings
 
 
Compliance (2 < 1 )
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Servicer's Debt / Equity Ratio
 
 
 
 
 
 
1)
All Debt including U.S. and Canadian securitization borrowings
 
 
 
 
 
 
2)
AFC shareholder's equity
 
 
 
 
 
 
3)
Debt / equity
 
 
 
 
 
 
4)
Maximum Debt / equity
 
[*]
 
 
 
 
 
Compliance (3 < 4)
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Annex B-18
 

I\11418185.1



--------------------------------------------------------------------------------





D.
Seller Liquidity
 
 
 
 
 
 
 
1)
AFC cash and cash equivalents
 
 
 
 
 
 
2)
Minimum cash and equivalents
 
[*]
 
 
 
 
3)
AFC unrestricted cash
 
 
 
 
 
 
4)
Minimum unrestricted cash
 
[*]
 
 
 
 
 
Compliance (1 > 2 & 3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
 
 
 
 
 
 
 
In Compliance
Yes
 
 
 
 
 
 
 
 
 
Violation
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
Annex B-19
 

I\11418185.1



--------------------------------------------------------------------------------






ANNEX C
FORM OF JOINDER AGREEMENT


•THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], is among
AFC Funding Corporation (the “Seller”), Automotive Finance Corporation, as
servicer (the “Servicer”), [___________________], as a purchaser (the
“______________ Purchaser”), [____________________], as purchaser agent for
[_______________] Purchaser (the “_____________ Purchaser Agent”), and Bank of
Montreal as agent (the “Agent”).


BACKGROUND
•The Seller, the Servicer, and the Agent are parties to a certain Seventh
Amended and Restated Receivables Purchase Agreement, dated as of December 20,
2016 (as amended through the date hereof, the “Receivables Purchase Agreement”).
Capitalized terms used but not defined herein have the meanings assigned to them
in the Receivables Purchase Agreement.


•NOW, THEREFORE, the parties hereto hereby agree as follows:


This letter constitutes a Joinder Agreement pursuant to Section 1.12 of the
Receivables Purchase Agreement. The Seller desires the [_________________]
Purchaser to become a Purchaser and the [_________________] Purchaser Agent to
become a Purchaser Agent under the Receivables Purchase Agreement and upon the
terms and subject to the conditions set forth in the Receivables Purchase
Agreement, and the [_________________] Purchaser agrees to become a Purchaser
and the [_________________] Purchaser Agent agrees to become a Purchaser Agent
thereunder.
•Seller hereby represents and warrants to each of the [_________________]
Purchaser, the [_________________] Purchaser Agent and the Agent as of the date
hereof, as follows:


(i) the representations and warranties contained in Exhibit III and Exhibit VII
to the Receivables Purchase Agreement are true and correct on and as of such
date of such Purchase as though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or Unmatured Termination Event;
(iii) the sum of the aggregate of the Participations does not exceed 100%; and
(iv) the amount on deposit in the Cash Reserve Account is equal to or greater
than the Cash Reserve.
Upon execution and delivery of this Agreement by the Seller, each of the
[____________] Purchaser, [____________] Purchaser Agent and the Agent,
satisfaction of


I\11418185.1

--------------------------------------------------------------------------------





the other conditions to assignment specified in Section 1.12 of the Receivables
Purchase Agreement and receipt by the Agent of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, each
of the [______________] Purchaser and the [______________] Purchaser Agent shall
become a party to, and have the rights and obligations of a Purchaser and
Purchaser Agent, respectively, under, the Receivables Purchase Agreement.
(a) The Maximum Purchase Amount of the [__________] Purchaser shall be as set
forth on the signature page hereto.
(b) All notices and other communications hereunder or under the Receivables
Purchase Agreement to the [______________] Purchaser and the [______________]
Purchaser Agent shall be sent or delivered to [______________] Purchaser and
[______________] Purchaser Agent at the address set forth under their names on
the signature pages hereof.


(c) By executing and delivering this Agreement, each of the [______________]
Purchaser and the [______________] Purchaser Agent confirms to and agrees with
the Agent and each other Purchaser and Purchaser Agent party to the Receivables
Purchase Agreement as follows: (i) each of the [______________] Purchaser and
the [______________] Purchaser Agent has received a copy of the Receivables
Purchase Agreement, and the Purchase and Sale Agreement, together with copies of
such financial statements and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) each of the [______________] Purchaser and the [______________]
Purchaser Agent has made and will continue to make, independently and without
reliance upon the Agent, any Purchaser Agent or any other Purchaser and based on
such documents and information as it shall deem appropriate at the time, its own
credit decisions in taking or not taking action under the Receivables Purchase
Agreement; (iii) each of the [______________] Purchaser and the [______________]
Purchaser Agent appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Receivables Purchase
Agreement as are delegated to the Agent by the terms of the Receivables Purchase
Agreement, together with such powers as are reasonably incidental thereto; and
(iv) each of the [______________] Purchaser and the [______________] Purchaser
Agent agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Receivables Purchase Agreement are
required to be performed by it as a Purchaser or Purchaser Agent.
  
Each party hereto hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Purchaser, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing Note issued by such Purchaser is
paid in full. The covenant contained in this paragraph shall survive any
termination of the Receivables Purchase Agreement.
THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF INDIANA.
This Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in


 
2
 

I\11418185.1



--------------------------------------------------------------------------------







counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.
(continued on following page)








 
3
 

I\11418185.1



--------------------------------------------------------------------------------






•IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[______________________________], as a [_________] Purchaser



By:        
Name Printed:     
Title:         

Address:

        
        
        
        

    Attention:     
    E-Mail:     
    Telephone:     
    Facsimile:     

    Maximum Purchase Amount: $ [ _____________]    


With a copy to:


        
        
        

    Attention:     
    E-Mail:     
    Telephone:     
    Facsimile:     


 
S-1
Joinder Agreement ([__________])

I\11418185.1



--------------------------------------------------------------------------------





[__________________________], as Purchaser Agent for the [_______] Purchaser



By:        
Name Printed:     
Title:         

Address:


        
        
        

    Attention:     
    E-Mail:     
    Telephone:     
    Facsimile:     


 
S-2
Joinder Agreement ([__________])

I\11418185.1



--------------------------------------------------------------------------------





BANK OF MONTREAL,
as Agent


By:____________________________
Name Printed:____________________
Title:___________________________

    


 
S-3
Joinder Agreement ([__________])

I\11418185.1



--------------------------------------------------------------------------------






AFC FUNDING CORPORATION, as Seller


By:____________________________
Name Printed:____________________
Title:___________________________


 
S-4
Joinder Agreement ([__________])

I\11418185.1



--------------------------------------------------------------------------------







AUTOMOTIVE FINANCE CORPORATION, as Servicer


By:____________________________
Name Printed:____________________
Title:___________________________





 
S-5
Joinder Agreement ([__________])

I\11418185.1

